Exhibit 10.1

Execution Copy

AMENDMENT No. 2, dated as of February 15, 2013 (this “Amendment”), to the Credit
Agreement dated as of February 24, 2011 as amended by that certain Amendment
No. 1 dated as of May 16, 2012, among BURLINGTON COAT FACTORY WAREHOUSE
CORPORATION, a Delaware corporation (the “Borrower”), the several banks and
other financial institutions or entities from time to time party to the Credit
Agreement (the “Lenders”), JPMORGAN CHASE BANK, N.A., as Administrative Agent
(the “Administrative Agent”) and Collateral Agent and the other parties thereto
(as amended, restated, modified and supplemented from time to time, the “Credit
Agreement”), by and among the Borrower, the Facility Guarantors party hereto,
each Lender party hereto and the Administrative Agent, as Administrative Agent.
Capitalized terms used and not otherwise defined herein shall have the meanings
assigned to such terms in the Credit Agreement.

WHEREAS, the Borrower desires to amend the Credit Agreement on the terms set
forth herein;

WHEREAS, Section 9.02 of the Credit Agreement provides that the relevant Loan
Parties and the Required Lenders may amend the Credit Agreement and the other
Loan Documents;

NOW, THEREFORE, in consideration of the premises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound hereby, agree as
follows:

Section 1. Amendment. The Credit Agreement is, effective as of the Amendment
No. 2 Effective Date (as defined below), hereby amended to delete the stricken
text (indicated textually in the same manner as the following example: stricken
text) and to add the double-underlined text (indicated textually in the same
manner as the following example: double-underlined text) as set forth in the
pages of the Credit Agreement attached as Exhibit A hereto.

Section 2. Representations and Warranties, No Default. The Borrower hereby
represents and warrants that as of the Amendment No. 2 Effective Date (as
defined below), after giving effect to the amendments set forth in this
Amendment, (i) no Default or Event of Default exists and is continuing and
(ii) all representations and warranties contained in the Credit Agreement are
true and correct in all material respects on and as of the date hereof, as
though made on and as of the date hereof, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they were true and correct in all material respects as of such earlier date
(provided that representations and warranties that are qualified by materiality
are true and correct (after giving effect to any qualification thereof) in all
respects on and as of the date hereof or as of the specifically referenced
earlier date, as the case may be), except to the extent of the representations
and warranties regarding the good standing of the following entities: Baby Depot
of California, LLC; Burlington Coat Factory Realty of Ventura, Inc.; Burlington
Coat Factory Warehouse of Memphis, Inc.; Burlington Coat Factory Warehouse of
Hickory Commons, Inc.; and Burlington Coat Factory of New Mexico, LLC.



--------------------------------------------------------------------------------

Section 3. Effectiveness. Section 1 of this Amendment shall become effective on
the date (such date, if any, the “Amendment No. 2 Effective Date”) that the
following conditions have been satisfied or waived:

(i) Consents. The Administrative Agent shall have received executed signature
pages hereto from Lenders constituting the Required Lenders and each Loan Party;

(ii) Fees. The Administrative Agent shall have received (x) all fees required to
be paid, and all expenses required to be paid or reimbursed under
Section 9.03(a) of the Credit Agreement for which invoices have been presented
at least two (2) Business Days prior to the Amendment No. 2 Effective Date, in
each case on or before the Amendment No. 2 Effective Date; and (y) for the
ratable account of each Lender that, prior to 5:00 p.m., New York City time,
provided the Administrative Agent with a counterpart to this Amendment No. 2
executed by such Lender, a payment equal to 0.25% of the aggregate principal
amount of such Lender’s Term B-1 Loans outstanding immediately prior to the
Amendment No. 2 Effective Date;

(iii) Officer’s Certificate. The Administrative Agent shall have received a
certificate of a Responsible Officer of the Borrower dated the Amendment No. 2
Effective Date certifying as to the satisfaction of the conditions set forth in
Section 2.

Section 4. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto on separate counterparts, each of
which when so executed and delivered shall be deemed to be an original, but all
of which when taken together shall constitute a single instrument. Delivery of
an executed counterpart of a signature page of this Amendment by facsimile or
any other electronic transmission shall be effective as delivery of a manually
executed counterpart hereof.

Section 5. Applicable Law.

(a) THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK.

(b) ANY LEGAL ACTION OR PROCEEDING ARISING UNDER THIS AMENDMENT OR IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR
ANY OF THEM WITH RESPECT TO THIS AMENDMENT, OR THE TRANSACTIONS RELATED HERETO,
IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, MAY BE BROUGHT IN THE
COURTS OF THE STATE OF NEW YORK OR OF THE UNITED STATES FOR THE SOUTHERN
DISTRICT OF NEW YORK SITTING IN THE BOROUGH OF MANHATTAN IN NEW YORK CITY, AND
BY EXECUTION AND DELIVERY OF THIS AMENDMENT, EACH PARTY HERETO CONSENTS, FOR
ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THOSE
COURTS. EACH PARTY HERETO IRREVOCABLY WAIVES ANY OBJECTION,

 

-2-



--------------------------------------------------------------------------------

INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM
NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION
OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF THIS AMENDMENT OR ANY OTHER
DOCUMENT RELATED HERETO. EACH PARTY HERETO WAIVES PERSONAL SERVICE OF ANY
SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH MAY BE MADE BY ANY OTHER MEANS
PERMITTED BY NEW YORK LAW.

Section 6. Headings. The headings of this Amendment are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.

Section 7. Effect of Amendment. Except as expressly set forth herein, (i) this
Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of or otherwise affect the rights and remedies of the Lenders, the
Administrative Agent or any other Agent, in each case under the Credit Agreement
or any other Loan Document, and (ii) shall not alter, modify, amend or in any
way affect any of the terms, conditions, obligations, covenants or agreements
contained in the Credit Agreement or any other provision of either such
agreement or any other Loan Document. Each and every term, condition,
obligation, covenant and agreement contained in the Credit Agreement or any
other Loan Document is hereby ratified and re-affirmed in all respects and shall
continue in full force and effect. This Amendment shall constitute a Loan
Document for purposes of the Credit Agreement and from and after the Amendment
No. 2 Effective Date, all references to the Credit Agreement in any Loan
Document and all references in the Credit Agreement to “this Agreement”,
“hereunder”, “hereof” or words of like import referring to the Credit Agreement,
shall, unless expressly provided otherwise, refer to the Credit Agreement as
amended by this Amendment. Each of the Loan Parties hereby consents to this
Amendment and confirms that all obligations of such Loan Party under the Loan
Documents to which such Loan Party is a party shall continue to apply to the
Credit Agreement as amended hereby.

Section 8. Reaffirmation. Each of the Loan Parties hereby consents to the
amendment of the Credit Agreement described in Section 1 of this Amendment and
hereby confirms its respective guarantees, pledges, grants of security
interests, subordinations and other obligations, as applicable, under and
subject to the terms of each of the Loan Documents to which it is party, and
confirms, agrees and acknowledges that, notwithstanding the consummation of this
Amendment, such guarantees, pledges, grants of security interests,
subordinations and other obligations, and the terms of each of the Loan
Documents to which it is a party, except as expressly modified by this
Amendment, are not affected or impaired in any manner whatsoever and shall
continue to be in full force and effect and shall also guarantee and secure all
obligations as amended and reaffirmed pursuant to the Credit Agreement and this
Amendment. Each of the Loan Parties confirms, acknowledges and agrees that the
Lenders are “Lenders” and “Secured Parties” for all purposes under the Loan
Documents. For the avoidance of doubt, each Loan Party hereby restates the
provisions of Section 2.01 of the Security Agreement and Section 2 of the Pledge
Agreement and agrees that all references in the Security Agreement and the
Pledge Agreement to the “Secured Obligations” shall include the Term B-1 Loans.

 

-3-



--------------------------------------------------------------------------------

Section 9. WAIVER OF RIGHT TO TRIAL BY JURY.

EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY
OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AMENDMENT (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY); AND WAIVES DUE DILIGENCE, DEMAND,
PRESENTMENT AND PROTEST AND ANY NOTICES THEREOF AS WELL AS NOTICE OF NONPAYMENT.
EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS, AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AMENDMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

 

-4-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

BURLINGTON COAT FACTORY WAREHOUSE CORPORATION, as Borrower

By:  

/s/ Robert LaPenta, Jr.

  Name: Robert LaPenta, Jr.   Title:   Vice President and Treasurer BURLINGTON
COAT FACTORY HOLDINGS, LLC, as Facility Guarantor By:  

/s/ Robert LaPenta, Jr.

  Name: Robert LaPenta, Jr.   Title:   Vice President and Treasurer BURLINGTON
COAT FACTORY INVESTMENTS HOLDINGS, INC., as Facility Guarantor By:  

/s/ Robert LaPenta, Jr.

  Name: Robert LaPenta, Jr.   Title:   Vice President and Treasurer EACH OF THE
SUBSIDIARIES LISTED ON ANNEX A HERETO, as Facility Guarantor By:  

/s/ Robert LaPenta, Jr.

  Name: Robert LaPenta, Jr.   Title:   Vice President and Treasurer

[Signature Page to Amendment]



--------------------------------------------------------------------------------

ANNEX A

Facility Guarantors

Burlington Coat Factory of Alabama, LLC

Burlington Coat Factory Warehouse of Anchorage, Inc.

Burlington Coat Factory of Arizona, LLC

Burlington Coat Factory of Arkansas, LLC

Baby Depot of California, LLC

Burlington Coat Factory of California, LLC

Burlington Coat Factory of San Bernardino, LLC

MJM Designer Shoes of California, LLC

Burlington Coat Factory of Colorado, LLC

Burlington Coat Factory of Connecticut, LLC

Cohoes Fashions of Connecticut, LLC

Burlington Coat Factory of Delaware, LLC

Burlington Coat Factory of Texas, L.P.

MJM Designer Shoes of Delaware, LLC

Burlington Coat Factory of Florida, LLC

MJM Designer Shoes of Florida, LLC

Burlington Coat Factory of Georgia, LLC

Burlington Coat Factory Warehouse of Atlanta, Inc.

Burlington Coat Factory of Hawaii, LLC

Burlington Coat Factory of Idaho, LLC

Burlington Coat Factory of Illinois, LLC

Burlington Coat Factory Warehouse of East St. Louis, Inc.

Burlington Coat Factory of Indiana, LLC

Burlington Coat Factory of Iowa, LLC

Burlington Coat Factory of Kansas, LLC

Burlington Coat Factory of Kentucky, Inc.

Burlington Coat Factory of Louisiana, LLC

Burlington Coat Factory of Maine, LLC

Burlington Coat Factory of Maryland, LLC

Burlington Coat Factory of Massachusetts, LLC

Cohoes Fashions of Massachusetts, LLC

Burlington Coat Factory of Michigan, LLC

Burlington Coat Factory Warehouse of Detroit, Inc.

Burlington Coat Factory Warehouse of Redford, Inc.

Burlington Coat Factory Warehouse of Grand Rapids, Inc.

Burlington Coat Factory of Minnesota, LLC

Burlington Coat Factory of Mississippi, LLC

Burlington Coat Factory of Missouri, LLC

Burlington Coat Factory of Montana, LLC

[Signature Page to Amendment]



--------------------------------------------------------------------------------

Burlington Coat Factory of Nebraska, LLC

Burlington Coat Factory of Nevada, LLC

Burlington Coat Factory of New Hampshire, LLC

Burlington Coat Factory Direct Corporation

Burlington Coat Factory of New Jersey, LLC

Burlington Coat Factory Warehouse of Edgewater Park, Inc.

Burlington Coat Factory Warehouse of New Jersey, Inc.

Cohoes Fashions of New Jersey, LLC

MJM Designer Shoes of Moorestown, Inc.

MJM Designer Shoes of New Jersey, LLC

Super Baby Depot of Moorestown, Inc.

Burlington Coat Factory of New Mexico, LLC

Burlington Coat Factory of New York, LLC

Georgetown Fashions Inc.

Monroe G. Milstein, Inc.

Cohoes Fashions of New York, LLC

MJM Designer Shoes of New York, LLC

Burlington Coat Factory of North Carolina, LLC

Burlington Coat Factory of North Dakota, LLC

Burlington Coat Factory of Ohio, LLC

Burlington Coat Factory Warehouse of Cleveland, Inc.

Burlington Coat Factory of Oklahoma, LLC

Burlington Coat Factory of Oregon, LLC

Burlington Coat Factory Warehouse of Bristol, LLC

Burlington Coat Factory of Pennsylvania, LLC

Burlington Coat Factory Warehouse of Montgomeryville, Inc.

Burlington Coat Factory Warehouse of Cheltenham, Inc.

Burlington Coat Factory Warehouse of Langhorne, Inc.

Burlington Factory Warehouse of Reading, Inc.

Burlington Coat Factory Warehouse Inc.

MJM Designer Shoes of Pennsylvania, LLC

Burlington Coat Factory of Puerto Rico, LLC

Burlington Coat Factory of Rhode Island, LLC

Cohoes Fashions of Cranston, Inc.

Burlington Coat Factory of South Carolina, LLC

Burlington Coat Factory Warehouse of Charleston, Inc.

Burlington Coat Factory of South Dakota, LLC

Burlington Coat Factory Warehouse of Memphis, Inc.

Burlington Coat Factory Warehouse of Shelby, Inc.

Burlington Coat Factory Warehouse of Hickory Commons, Inc.

Burlington Coat Factory Warehouse of Baytown, Inc.

MJM Designer Shoes of Texas, Inc.

Burlington Coat Factory of Utah, LLC

Burlington Coat Factory of Vermont, LLC

Burlington Coat Factory of Virginia, LLC

Burlington Coat Factory of Pocono Crossing, LLC

[Signature Page to Amendment]



--------------------------------------------------------------------------------

BCF Cards, Inc.

Burlington Coat Factory Warehouse of Coliseum, Inc.

Burlington Coat Factory of Washington, LLC

Burlington Coat Factory of West Virginia, LLC

Burlington Coat Factory of Wisconsin, LLC

Burlington Coat Factory Realty of Huntsville, LLC

Burlington Coat Factory Realty of Mesa, Inc.

Burlington Coat Factory Realty of Desert Sky, Inc.

Burlington Coat Factory Realty of Dublin, Inc.

Burlington Coat Factory Realty of Florin, Inc.

Burlington Coat Factory Realty of Ventura, Inc.

Burlington Coat Realty of East Windsor, Inc.

Burlington Coat Factory of Texas, Inc.

C.F.I.C. Corporation

Burlington Coat Factory Realty Corp.

Burlington Coat Factory Realty of University Square, Inc.

Burlington Coat Factory Realty of Coral Springs, Inc.

Burlington Coat Factory Realty of West Colonial, Inc.

Burlington Coat Factory Realty of Orlando, Inc.

Burlington Coat Factory Realty of Sarasota, Inc.

K&T Acquisition Corp.

Bee Ridge Plaza, LLC

Burlington Coat Factory Realty of Morrow, Inc.

Burlington Coat Realty of Gurnee, Inc.

Burlington Coat Factory Realty of Bloomingdale, Inc.

Burlington Coat Factory Realty of River Oaks, Inc.

Burlington Coat Factory Realty of Greenwood, Inc.

Burlington Coat Factory Realty of North Attleboro, Inc.

Burlington Coat Factory Realty of Des Peres, Inc.

Burlington Coat Realty of Las Vegas, Inc.

Burlington Coat Factory Realty of Edgewater Park, Inc.

Burlington Coat Factory Realty of Paramus, Inc.

Burlington Coat Factory Realty of Pinebrook, Inc.

Burlington Coat Factory Warehouse of Edgewater Park Urban Renewal Corp.

Burlington Coat Factory Realty of Yonkers, Inc.

LC Acquisition Corp.

Burlington Coat Factory Realty of Tulsa, Inc.

Burlington Coat Factory Realty of West Mifflin, Inc.

Burlington Coat Factory Realty of Langhorne, Inc.

Burlington Coat Factory Realty of Whitehall, Inc.

Burlington Coat Factory Realty of Memphis, Inc.

Burlington Coat Realty of Plano, Inc.

Burlington Coat Realty of Houston, Inc.

Burlington Coat Factory Realty of Westmoreland, Inc.

Burlington Coat Factory Realty of Bellaire, Inc.

Burlington Coat Factory Realty of El Paso, Inc.

[Signature Page to Amendment]



--------------------------------------------------------------------------------

Burlington Coat Realty of Potomac, Inc.

Burlington Coat Factory Realty of Fairfax, Inc.

Burlington Coat Factory Realty of Coliseum, Inc.

Burlington Coat Factory Realty of Franklin, Inc.

Scottchris, LLC

Burlington Stores Corporation

[Signature Page to Amendment]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,       as Administrative Agent By:  

/s/ Jennifer Heard

  Name: Jennifer Heard   Title:   Authorized Officer

[Signature Page to Amendment]



--------------------------------------------------------------------------------

Exhibit A

CREDIT AGREEMENT

dated as of February 24, 2011

and as Amended by Amendment No. 1 on May 16, 2012

and as further Amended by Amendment No. 2 on February 15, 2013

BURLINGTON COAT FACTORY WAREHOUSE CORPORATION,

as Borrower

THE FACILITY GUARANTORS NAMED HEREIN

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent and Collateral Agent

GOLDMAN SACHS LENDING PARTNERS LLC,

as Syndication Agent

THE LENDERS

NAMED HEREIN

And

J.P. MORGAN SECURITIES LLC,

GOLDMAN SACHS LENDING PARTNERS LLC,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

WELLS FARGO SECURITIES, LLC,

as Joint Lead Arrangers and Joint Book Runners



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I

 

DEFINITIONS

  



  

SECTION 1.01

 

Definitions

     1   

SECTION 1.02

 

Terms Generally

     34   

SECTION 1.03

 

Accounting Terms

     35   

SECTION 1.04

 

Rounding

     35   

SECTION 1.05

 

Times of Day

     35   

SECTION 1.06

 

Certifications

     36   

ARTICLE II

 

AMOUNT AND TERMS OF CREDIT

  



  

SECTION 2.01

 

Commitment of the Lenders

     3536   

SECTION 2.02

 

Reserved

     36   

SECTION 2.03

 

Procedure for Term Loan Borrowing

     36   

SECTION 2.04

 

Repayment of Term Loans

     3637   

SECTION 2.05

 

Incremental Term Loans

     37   

SECTION 2.06

 

Extended Term Loans

     38   

SECTION 2.07

 

Notes

     39   

SECTION 2.08

 

Interest on Term Loans

     3940   

SECTION 2.09

 

Conversion and Continuation of Term Loans

     40   

SECTION 2.10

 

Alternate Rate of Interest for Term Loans

     4041   

SECTION 2.11

 

Change in Legality

     41   

SECTION 2.12

 

Default Interest

     41   

SECTION 2.13

 

Reserved

     42   

SECTION 2.14

 

Increased Costs

     42   

SECTION 2.15

 

Reserved

     42   

SECTION 2.16

 

Optional Prepayment of Term Loans; Reimbursement of Lenders

     42   

SECTION 2.17

 

Mandatory Prepayment

     45   

SECTION 2.18

 

Reserved

     47   

SECTION 2.19

 

Fees

     47   

SECTION 2.20

 

Maintenance of Loan Account; Statements of Account

     47   

SECTION 2.21

 

Payments

     47   

SECTION 2.22

 

Reserved

     4748   

SECTION 2.23

 

Taxes

     4748   

SECTION 2.24

 

Mitigation Obligations; Replacement of Lenders

     51   

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES

  



  

SECTION 3.01

 

Organization; Powers

     52   

SECTION 3.02

 

Authorization; Enforceability

     52   

SECTION 3.03

 

Governmental and Other Approvals; No Conflicts

     52   

SECTION 3.04

 

Financial Condition

     52   

SECTION 3.05

 

Properties

     53   

SECTION 3.06

 

Litigation and Environmental Matters

     53   

 

- i-



--------------------------------------------------------------------------------

         Page  

SECTION 3.07

 

Compliance with Laws and Agreements

     54   

SECTION 3.08

 

Investment and Holding Company Status

     5354   

SECTION 3.09

 

Taxes

     54   

SECTION 3.10

 

ERISA

     54   

SECTION 3.11

 

Disclosure

     54   

SECTION 3.12

 

Subsidiaries

     55   

SECTION 3.13

 

Insurance

     55   

SECTION 3.14

 

Labor Matters

     5455   

SECTION 3.15

 

Security Documents

     55   

SECTION 3.16

 

Federal Reserve Regulations

     55   

SECTION 3.17

 

Solvency

     56   

ARTICLE IV

 

CONDITIONS

  



  

SECTION 4.01

 

Closing Date

     56   

ARTICLE V

 

AFFIRMATIVE COVENANTS

  



  

SECTION 5.01

 

Financial Statements and Other Information

     57   

SECTION 5.02

 

Notices of Material Events

     59   

SECTION 5.03

 

Information Regarding Collateral

     60   

SECTION 5.04

 

Existence; Conduct of Business

     5960   

SECTION 5.05

 

Payment of Obligations

     60   

SECTION 5.06

 

Maintenance of Properties

     60   

SECTION 5.07

 

Insurance

     60   

SECTION 5.08

 

Books and Records; Inspection and Audit Rights; Appraisals; Accountants

     61   

SECTION 5.09

 

Reserved

     62   

SECTION 5.10

 

Compliance with Laws

     62   

SECTION 5.11

 

Use of Proceeds

     62   

SECTION 5.12

 

Additional Subsidiaries

     62   

SECTION 5.13

 

Further Assurances

     62   

SECTION 5.14

 

Post Closing Covenants

     62   

ARTICLE VI

 

NEGATIVE COVENANTS

  



  

SECTION 6.01

 

Indebtedness and Other Obligations

     63   

SECTION 6.02

 

Liens

     63   

SECTION 6.03

 

Fundamental Changes

     63   

SECTION 6.04

 

Investments, Guarantees and Acquisitions

     63   

SECTION 6.05

 

Asset Sales

     63   

SECTION 6.06

 

Restricted Payments; Certain Payments of Indebtedness

     63   

SECTION 6.07

 

Transactions with Affiliates

     65   

SECTION 6.08

 

Restrictive Agreements

     65   

SECTION 6.09

 

Amendment of Material Documents

     66   

SECTION 6.10

 

Financial Performance Covenants

     66   

SECTION 6.11

 

Fiscal Year

     67   

 

- ii-



--------------------------------------------------------------------------------

         Page  

ARTICLE VII

 

EVENTS OF DEFAULT

  



  

SECTION 7.01

 

Events of Default

     67   

SECTION 7.02

 

Remedies on Default

     70   

SECTION 7.03

 

Application of Proceeds

     70   

ARTICLE VIII

 

THE AGENTS

  



  

SECTION 8.01

 

Appointment and Administration by Administrative Agent

     71   

SECTION 8.02

 

Appointment of Collateral Agent

     71   

SECTION 8.03

 

Sharing of Excess Payments

     71   

SECTION 8.04

 

Agreement of Applicable Lenders

     72   

SECTION 8.05

 

Liability of Agents

     72   

SECTION 8.06

 

Notice of Default

     73   

SECTION 8.07

 

Credit Decisions

     73   

SECTION 8.08

 

Reimbursement and Indemnification

     7273   

SECTION 8.09

 

Rights of Agents

     73   

SECTION 8.10

 

Notice of Transfer

     74   

SECTION 8.11

 

Successor Agents

     74   

SECTION 8.12

 

Relation Among the Lenders

     7374   

SECTION 8.13

 

Reports and Financial Statements

     7374   

SECTION 8.14

 

Agency for Perfection

     75   

SECTION 8.15

 

Authority to Enter Into Intercreditor Agreements

     75   

SECTION 8.16

 

Collateral Matters

     75   

SECTION 8.17

 

Syndication Agent and Arrangers

     75   

SECTION 8.18

 

Withholding Taxes

     75   

ARTICLE IX

 

MISCELLANEOUS

  



  

SECTION 9.01

 

Notices

     76   

SECTION 9.02

 

Waivers; Amendments

     77   

SECTION 9.03

 

Expenses; Indemnity; Damage Waiver

     79   

SECTION 9.04

 

Successors and Assigns

     80   

SECTION 9.05

 

Survival

     8384   

SECTION 9.06

 

Counterparts; Integration; Effectiveness

     85   

SECTION 9.07

 

Severability

     85   

SECTION 9.08

 

Right of Setoff

     85   

SECTION 9.09

 

Governing Law; Jurisdiction; Consent to Service of Process

     85   

SECTION 9.10

 

WAIVER OF JURY TRIAL

     86   

SECTION 9.11

 

Press Releases and Related Matters

     86   

SECTION 9.12

 

Headings

     86   

SECTION 9.13

 

Interest Rate Limitation

     86   

SECTION 9.14

 

Additional Waivers

     8586   

SECTION 9.15

 

Confidentiality

     88   

SECTION 9.16

 

Patriot Act

     88   

SECTION 9.17

 

Foreign Asset Control Regulations

     88   

SECTION 9.18

 

Intercreditor Agreements

     88   

SECTION 9.19

 

No Advisory or Fiduciary Responsibility

     89   

 

-iii-



--------------------------------------------------------------------------------

EXHIBITS

 

Exhibit A:    Form of Assignment and Acceptance Exhibit B-1:    Borrowing
Request Exhibit B-2:    Conversion/Continuation Notice Exhibit C:    Form of
Note Exhibit D:    Form of Joinder Exhibit E:    Form of Compliance Certificate
Exhibit F:    Closing Agenda Exhibit G:    Pari Passu Lien Intercreditor
Agreement Exhibit H:    Discounted Prepayment Option Notice Exhibit I:    Lender
Participation Notice Exhibit J:    Discounted Voluntary Prepayment Notice
Exhibit K:    Affiliated Lender Assignment and Acceptance Exhibit L-1    Form of
Tax Status Certificate Exhibit L-2    Form of Tax Status Certificate Exhibit L-3
   Form of Tax Status Certificate Exhibit L-4    Form of Tax Status Certificate

SCHEDULES

 

Schedule 1.1(a):    Lenders and Commitments Schedule 1.1(b):    Pending Real
Estate Dispositions Schedule 3.01:    Organization Information Schedule 3.05(a):
   Title Exceptions Schedule 3.05(b):    Intellectual Property
Schedule 3.05(c)(i):    Owned Real Estate Schedule 3.05(c)(ii):    Leased Real
Estate Schedule 3.06(a):    Disclosed Matters Schedule 3.06(b):    Environmental
Matters Schedule 3.06(c):    Superfund Sites Schedule 3.06(d):    Real Estate
Liens Schedule 3.10:    ERISA Matters Schedule 3.12:    Subsidiaries; Joint
Ventures Schedule 3.13:    Insurance Schedule 3.14:    Collective Bargaining
Agreements Schedule 5.14:    Post Closing Covenants Schedule 6.01:    Existing
Indebtedness Schedule 6.02:    Existing Encumbrances Schedule 6.04:    Existing
Investments Schedule 6.05:    Asset Sales Schedule 6.07:    Affiliate
Transactions

 

- iv-



--------------------------------------------------------------------------------

CREDIT AGREEMENT dated as of February 24, 2011 (as amended on May 16, 2012 and
February 15, 2013)

among:

BURLINGTON COAT FACTORY WAREHOUSE CORPORATION (in such capacity, the
“Borrower”), a corporation organized under the laws of the State of Delaware,
with its principal executive offices at 1830 Route 130, Burlington, New Jersey
08016;

The FACILITY GUARANTORS from time to time party hereto;

JPMORGAN CHASE BANK, N.A., as administrative agent (in such capacity, the
“Administrative Agent”), and as collateral agent (in such capacity, the
“Collateral Agent”), for its own benefit and the benefit of the other Secured
Parties; and

The LENDERS party hereto;

in consideration of the mutual covenants herein contained and benefits to be
derived herefrom, the parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01 Definitions. As used in this Agreement, the following terms have
the meanings specified below:

“ABL Agreement” means that certain amended and restated credit agreement dated
January 15, 2010 by and among the Borrower, as the lead borrower, the other
borrowers named therein, Bank of America, N.A., as administrative agent and as
collateral agent as replaced by any successor agent, and the lenders identified
therein, as amended, restated, supplemented or otherwise modified from time to
time.

“ABL Borrowings Amount” means, as of any date (the “Reference Date”), an amount
equal to (a) the sum of the aggregate amount of Revolving Credit Loans of the
Borrower and its Subsidiaries outstanding as of the Reference Date and the last
day of each of the eleven months ending immediately prior to the Reference Date
divided by (b) twelve.

“ABL Facility” means the revolving credit loan facility established pursuant to
the ABL Agreement, as amended, restated, amended and restated, modified,
supplemented, refinanced or replaced from time to time.

“ABL Intercreditor Agreement” means that certain Intercreditor Agreement dated
as of April 13, 2006 by and among Bear Stearns Corporate Lending Inc., as
predecessor administrative agent and collateral agent to the Term Agent (as
defined in the ABL Intercreditor Agreement) thereunder, Bank of America, N.A.,
as administrative agent and as collateral agent under the ABL Facility, and the
Loan Parties, as amended, restated, supplemented or otherwise modified from time
to time.

“Acceptable Discount” has the meaning provided in SECTION 2.16(d)(iii).

“Acceptance Date” has the meaning provided in SECTION 2.16(d)(ii).

“Account(s)” means “accounts” as defined in the UCC, and also means a right to
payment of a monetary obligation, whether or not earned by performance, (a) for
property that has been or is to be sold, leased, licensed, assigned, or
otherwise disposed of, (b) for services rendered or to be rendered, or
(c) arising out of the use of a credit or charge card or information contained
on or for use with the card. The term “Account” does not include (a) rights to
payment evidenced by chattel paper or an instrument, (b) commercial tort claims,
(c) deposit accounts, (d) investment property, or (e) letter-of-credit rights or
letters of credit.



--------------------------------------------------------------------------------

“Acquired EBITDA” means, with respect to any entity or business acquired in a
Permitted Acquisition (any of the foregoing, an “Acquired Entity”), for any
period, the amount of Consolidated EBITDA of such Acquired Entity for such
period (determined using such definition as if references to the Borrower and
its Subsidiaries therein were to such Acquired Entity and its Subsidiaries), all
as determined on a Consolidated basis for such Acquired Entity in accordance
with GAAP.

“Acquired Entity” has the meaning provided in the definition of “Acquired
EBITDA.”

“Acquisition” means, with respect to a specified Person, (a) an Investment in or
a purchase of a 50% or greater interest in the Capital Stock of any other
Person, (b) a purchase or acquisition of all or substantially all of the assets
of any other Person, (c) a purchase or acquisition of a Real Estate portfolio or
Stores from any other Person, or (d) any merger or consolidation of such Person
with any other Person or other transaction or series of transactions resulting
in the acquisition of all or substantially all of the assets, or a 50% or
greater interest in the Capital Stock of, any Person, in each case in any
transaction or group of transactions which are part of a common plan.

“Additional Term B-1 Commitment” means, with respect to each Additional Term B-1
Lender, its commitment to make a Term B-1 Loan on the Amendment No. 1 Effective
Date in an amount set forth on the joinder agreement of such Additional Term B-1
Lender. The aggregate amount of the Additional Term B-1 Commitments of all
Additional Term B-1 Lenders shall equal the outstanding principal amount of
Non-Converted Term B Loans.

“Additional Term B-1 Lender” shall mean a Person with an Additional Term B-1
Commitment.

“Adjusted LIBO Rate” means, with respect to any LIBO Borrowing for any Interest
Period, an interest rate per annum (rounded upwards, if necessary, to the next
1/100 of one percent) equal to the greater of (i) the product of (a) the LIBO
Rate for such Interest Period multiplied by (b) the Statutory Reserve Rate and
(ii) 1.25%. At any time the Adjusted LIBO Rate is determined pursuant to clause
(i) of the preceding sentence, the Adjusted LIBO Rate will be adjusted
automatically as to all LIBO Borrowings then outstanding as of the effective
date of any change in the Statutory Reserve Rate.

“Administrative Agent” has the meaning provided in the preamble to this
Agreement.

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.

“Advisory Agreement” means the Advisory Agreement dated as of April 13, 2006 by
and among BCF Holdings, the Borrower and Bain Capital Partners, LLC, a Delaware
limited liability company, as amended and in effect from time to time in a
manner not prohibited hereunder.

“Advisory Fees” means annual advisory fees, closing fees and transaction fees
and related expenses payable by the Loan Parties pursuant to the Advisory
Agreement, but not to exceed the amounts payable thereunder as in effect on the
Closing Date.

“Affiliate” means, with respect to a specified Person, any other Person that
directly or indirectly through one or more intermediaries Controls, is
Controlled by or is under common Control with the Person specified.

“Agents” means collectively, the Administrative Agent and the Collateral Agent.

“Agreement” means this Credit Agreement, as modified, amended, supplemented or
restated, and in effect from time to time.

“Agreement Value” means for each Hedge Agreement, on any date of determination,
an amount equal to:

(a) In the case of a Hedge Agreement documented pursuant to an ISDA Master
Agreement, the amount, if any, that would be payable by any Loan Party to its
counterparty to such Hedge Agreement, as if (i) such Hedge Agreement was being
terminated early on such date of determination and (ii) such Loan Party was the
sole “Affected Party” (as therein defined);

 

- 2-



--------------------------------------------------------------------------------

(b) In the case of a Hedge Agreement traded on an exchange, the mark-to-market
value of such Hedge Agreement, which will be the unrealized loss, if any, on
such Hedge Agreement to the Loan Party which is party to such Hedge Agreement,
based on the settlement price of such Hedge Agreement on such date of
determination; or

(c) In all other cases, the mark-to-market value of such Hedge Agreement, which
will be the unrealized loss, if any, on such Hedge Agreement to the Loan Party
that is party to such Hedge Agreement as the amount, if any, by which (i) the
present value of the future cash flows to be paid by such Loan Party exceeds
(ii) the present value of the future cash flows to be received by such Loan
Party, in each case pursuant to such Hedge Agreement.

“Amendment No. 1” means Amendment No. 1 to this Agreement, dated as of May 16,
2012, by and among the Loan Parties, the Administrative Agent and the Amendment
No. 1 Consenting Lenders.

“Amendment No. 1 Consenting Lender” means each Lender that provided the
Administrative Agent with a counterpart to Amendment No. 1 executed by such
Lender.

“Amendment No. 1 Effective Date” has the meaning specified in Amendment No. 1.

“Applicable Discount” has the meaning provided in SECTION 2.16(d)(iii).

“Applicable Law” means as to any Person: (a) all laws, statutes, rules,
regulations, orders, codes, ordinances or other requirements having the force of
law; and (b) all court orders, decrees, judgments, injunctions, enforceable
notices, binding agreements and/or rulings, in each case of or by any
Governmental Authority which has jurisdiction over such Person, or any property
of such Person.

“Applicable Lenders” means the Required Lenders or all Lenders, as applicable.

“Applicable Margin” means 4.25%, in the case of Term B-1 Loans which are LIBO
Loans, and 3.25%, in the case of Term B-1 Loans which are Prime Rate Loans. The
Incremental Term Loans and Extended Term Loans shall have Applicable Margins as
set forth in the applicable Incremental Term Loan Amendment or Term Loan
Extension Amendment; provided, that, in the event that the Yield applicable to
any Incremental Term Loans (other than Refinancing Term Loans) of any Class
would be more than 0.50% greater than the Yield for the Term B-1 Loans, the
Applicable Margins set forth above for the Term B-1 Loans shall be increased
from those provided above so that the Yield for the Term B-1 Loans is equal to
(x) the Yield for such Incremental Term Loans minus (y) 0.50%.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arrangers” means, collectively, J.P. Morgan Securities LLC, Goldman Sachs
Lending Partners LLC, Merrill Lynch, Pierce, Fenner & Smith Incorporated and
Wells Fargo Securities, LLC in their capacities as joint lead arrangers and
bookrunners.

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by SECTION 9.04), and accepted by the Administrative Agent, in substantially the
form of Exhibit A or any other form approved by the Administrative Agent.

“Available Amount” means, on any date (the “Specified Date”), an amount equal at
such time to (a) the sum of (i) the excess, if positive, of (x) an amount, not
less than zero, equal to the cumulative amount of Excess Cash Flow for all full
Fiscal Years commencing after the Closing Date (commencing with the Fiscal Year
ending January 28, 2012) and prior to the Specified Date; provided that no
Restricted Payment may be made in reliance on this

 

- 3-



--------------------------------------------------------------------------------

clause (x) unless such Restricted Payment, together with the aggregate amount of
all other Restricted Payments previously made pursuant to SECTION 6.06(a)(vii)
in reliance on this clause (x) does not exceed 50% of Consolidated Net Income
(as defined in the Senior Notes Indenture) for the period, taken as a whole,
from May 1, 2011 through the end of the last day of the most recent fiscal
quarter at the time of any such Restricted Payment for which financial
statements have been delivered pursuant to SECTION 5.01(a) or (b) minus (y) the
portion of such Excess Cash Flow that has been after the Closing Date and on or
prior to the Specified Date applied to the prepayment of Loans in accordance
with SECTION 2.17(d) plus (ii) the aggregate net cash proceeds (excluding
proceeds constituting the Cure Amount and excluding any proceeds that were
relied upon as the basis for taking any other action under ARTICLE VI the
permissibility of which was conditioned on the application of such proceeds for
such purpose) received by the Borrower following the Closing Date from the
issuance and sale of its Capital Stock (other than Disqualified Capital Stock)
or contributions to the capital of the Borrower; minus (b) the sum of (i) the
aggregate amount of Capital Expenditures made by any Loan Party pursuant to
SECTION 6.10(c)(ii) after the Closing Date and on or prior to the Specified Date
plus (ii) the aggregate amount of Investments made in reliance on clause (t) of
the definition of “Permitted Investments” prior to such Specified Date (net of
any cash return on such Investments received by any Loan Party from such
Investments prior to such Specified Date) plus (iii) the aggregate amount of
payments in respect of Specified Indebtedness made pursuant to SECTION
6.06(b)(v) prior to such Specified Date plus (iv) the aggregate amount of
Restricted Payments made pursuant to SECTION 6.06(a)(vii).

“Bankruptcy Code” means Title 11, U.S.C., as now or hereafter in effect, or any
successor thereto.

“BCF Holdings” means Burlington Coat Factory Holdings, Inc.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” has the meaning set forth in the Preamble to this Agreement.

“Borrowing” means the incurrence of Term Loans of a single Class and Type
having, in the case of LIBO Loans, a single Interest Period.

“Borrowing Base” means, as of any date, an amount equal to the sum of (x) 95% of
the face value of all accounts receivable of the Loan Parties and their
Subsidiaries and (y) 65% of the net book value of all inventory owned by the
Loan Parties and their Subsidiaries, in each case, calculated on a consolidated
basis; provided, however, that if Indebtedness is being incurred to finance an
Acquisition pursuant to which any accounts receivable or inventory will be
acquired (whether through the direct acquisition of assets or the acquisition of
Capital Stock of a Person), the Borrowing Base shall be calculated to give
appropriate pro forma effect to any increase in the amount of the Loan Parties’
and their Subsidiaries’ accounts receivable and inventory resulting from such
Acquisition.

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with SECTION 2.03.

“Breakage Costs” has the meaning provided in SECTION 2.16(b).

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York, New York are authorized or required by law
to remain closed; provided, however, that when used in connection with a LIBO
Loan, the term “Business Day” shall also exclude any day on which banks are not
open for dealings in dollar deposits in the London interbank market.

“Capital Expenditures” means, with respect to the Loan Parties for any period,
the additions to property, plant and equipment and other capital expenditures of
the Loan Parties that are (or would be) set forth in a Consolidated statement of
cash flows of the Loan Parties for such period prepared in accordance with GAAP;
provided that “Capital Expenditures” shall not include (i) any additions to
property, plant and equipment and other capital expenditures made with (A) the
proceeds of any equity securities issued or capital contributions received by
any Loan Party or any Subsidiary in connection with such capital expenditures,
(B) the proceeds from any casualty insurance or condemnation or eminent domain,
to the extent that the proceeds therefrom are utilized for capital expenditures
within twelve months of the receipt of such proceeds or (C) the proceeds or
consideration received

 

- 4-



--------------------------------------------------------------------------------

from any sale, trade in or other disposition of assets (other than assets
constituting Collateral consisting of Inventory and Accounts), to the extent
that the proceeds and/or consideration therefrom are utilized for capital
expenditures within twelve months of the receipt of such proceeds (or, in the
case of a sale of Real Estate committed to be reinvested within 12 months of
receipt of such proceeds and actually reinvested within 18 months of such
receipt), (ii) any such expenditures which constitute a Permitted Acquisition,
or (iii) any expenditures which are contractually required to be, and are,
reimbursed to the Loan Parties in cash by a third party (including landlords)
during such period of calculation.

“Capital Lease Obligations” means, with respect to any Person for any period,
the obligations of such Person to pay rent or other amounts under any lease of
(or other arrangement conveying the right to use) real or personal property, or
a combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such Person under GAAP;
for purposes of this Agreement, the amount of such obligations shall be the
capitalized amount thereof determined in accordance with GAAP (except for
temporary treatment of construction related expenditures under EITF 97-10, “The
Effects of Lessee Involvement in Asset Construction” which will ultimately be
treated as operating leases upon a sale-leaseback transaction).

“Capital Stock” means, as to any Person that is a corporation, the authorized
shares of such Person’s capital stock, including all classes of common,
preferred, voting and nonvoting capital stock, and, as to any Person that is not
a corporation or an individual, the membership or other ownership interests in
such Person, including, without limitation, the right to share in profits and
losses, the right to receive distributions of cash and other property, and the
right to receive allocations of items of income, gain, loss, deduction and
credit and similar items from such Person, whether or not such interests include
voting or similar rights entitling the holder thereof to exercise Control over
such Person, collectively with, in any such case, all warrants, options and
other rights to purchase or otherwise acquire, and all other instruments
convertible into or exchangeable for, any of the foregoing.

“Cash Equivalents” means Permitted Investments set forth in clauses (a) through
(e) in the definition thereof.

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act, 42 U.S.C. § 9601 et seq.

“Change in Control” means, at any time:

(a) any “change in/of control” or similar event as defined in any documents
governing the Senior Notes;

(b) after the consummation of a Qualifying IPO, any person or “group” (within
the meaning of the Securities and Exchange Act of 1934, as amended), other than
any one or more of the Sponsor Group, is or becomes the beneficial owner (within
the meaning of Rule 13d-3 or 13d-5 of the Securities and Exchange Act of 1934,
as amended, except that such person shall be deemed to have “beneficial
ownership” of all Capital Stock that such person has the right to acquire,
whether such right is exercisable immediately or only after the passage of
time), directly or indirectly, of (i) thirty-five percent (35%) or more (on a
fully diluted basis) of the total then outstanding Capital Stock of BCF Holdings
(or Parent if the Qualifying IPO is undertaken by Parent) entitled to vote for
the election of directors of BCF Holdings (or Parent, if applicable), and
(ii) Capital Stock of BCF Holdings (or Parent, if applicable) entitled to vote
for the election of directors of the BCF Holdings (or Parent, if applicable) in
an amount greater than the number of shares of such Capital Stock beneficially
owned by the Sponsor Group (or over which the Sponsor Group has voting control);
or

(c) Parent fails at any time to own, directly or indirectly, 100% of the Capital
Stock of the Borrower, except where such failure is as a result of a transaction
permitted by the Loan Documents.

“Change in Law” means (a) the adoption of any Applicable Law after the Closing
Date, (b) any change in any Applicable Law or in the interpretation or
application thereof by any Governmental Authority after the Closing Date or
(c) compliance by any Credit Party (or, for purposes of SECTION 2.14, by any
lending office of such Credit

 

- 5-



--------------------------------------------------------------------------------

Party or by such Credit Party’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the Closing Date; provided that,
notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States regulatory authorities (or foreign
regulatory authorities having jurisdiction over the applicable Lender), in each
case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law,” regardless of the date enacted, adopted or issued.

“Charges” has the meaning provided in SECTION 9.13.

“Charter Document” means as to any Person, its partnership agreement,
certificate of incorporation, certificate of formation, operating agreement,
membership agreement or similar constitutive document or agreement or its
by-laws.

“Class” refers to (a) the Term B Loans, (b) the Term B-1 Loans, (c) any
particular Series of Incremental Term Loans and (d) any particular Extension
Series of Extended Term Loans, each as an individual Class of Term Loans
hereunder.

“Closing Date” means February 24, 2011.

“Code” means the Internal Revenue Code of 1986 and the Treasury regulations
promulgated thereunder, as amended from time to time.

“Collateral” means any and all “Collateral,” “Pledged Collateral” or words of
similar intent as defined in any applicable Security Document.

“Collateral Agent” has the meaning provided in the preamble to this Agreement.

“Commitment” means, as to any Lender, the obligation of such Lender to make a
Term B Loan to the Borrower in a principal amount not to exceed the amount set
forth opposite its name on Schedule 1.1(a).

“Compliance Certificate” has the meaning provided in SECTION 5.01(d).

“Consolidated” means, when used to modify a financial term, test, statement, or
report of a Person, the application or preparation of such term, test, statement
or report (as applicable) based upon the consolidation, in accordance with GAAP,
of the financial condition or operating results of such Person and its
Subsidiaries.

“Consolidated Current Assets” means, at any date, all amounts (other than cash,
Cash Equivalents and the current portion of deferred income taxes) that would,
in conformity with GAAP, be included in the caption “total current assets” (or
any like caption) on a consolidated balance sheet of the Borrower and its
Subsidiaries at such date.

“Consolidated Current Liabilities” means, at any date, all amounts that would,
in conformity with GAAP, be included in the caption “total current liabilities”
(or any like caption) on a consolidated balance sheet of the Borrower and its
Subsidiaries at such date, but excluding (a) the current portion of any Funded
Debt of the Borrower and its Subsidiaries and (b) without duplication of clause
(a) above, all Indebtedness consisting of Revolving Loans (as defined in the ABL
Agreement) and Swingline Loans (as defined in the ABL Agreement) to the extent
otherwise included therein, (c) the current portion of deferred income taxes and
(d) any liability in respect of net obligations pursuant to Hedge Agreements
related solely to interest rate protection.

“Consolidated EBITDA” means, with respect to any Person for any period, (i) the
sum (without duplication) of (a) Consolidated Net Income for such period, plus
in each case without duplication and to the extent deducted in determining
Consolidated Net Income for such period, (b) depreciation, amortization, and all
other non-cash charges, non-cash expenses or non-cash losses, (c) provisions for
Consolidated Taxes based on income, (d)

 

- 6-



--------------------------------------------------------------------------------

Consolidated Interest Expense, (e) Advisory Fees whether accrued or paid in
cash, (f) all transactional costs, expenses and charges in connection with, the
consummation of the Transactions and any transaction related to any Permitted
Acquisition, Permitted Disposition, issuance of Permitted Indebtedness or
issuance of Capital Stock, (g) to the extent not already included in
Consolidated Net Income, proceeds from business interruption insurance, (h) to
the extent not already included in Consolidated Net Income and actually
indemnified or reimbursed, any expenses and charges that are covered by
indemnification or reimbursement provisions in connection with any Permitted
Acquisition or any Permitted Disposition, (i) cash receipts (or reduced cash
expenditures) in respect of income received in connection with subleases to the
extent non-cash gains relating to such income were deducted in the calculation
of Consolidated EBITDA pursuant to clause (ii)(b) below for any previous period,
(j) cash charges not to exceed $25,000,000 in the aggregate after the Closing
Date associated with restructuring activities, including, but not limited to,
restructuring, consolidation or discontinuance of any portion of the operations,
severance, recruiting, retention, relocation and other expenses of management
and contract and lease termination expenses, and (k) unusual, nonrecurring or
extraordinary expenses, losses or charges, minus (ii) the sum of (a) any
Restricted Payments made in cash during such period to any Person (other than a
Loan Party) having an interest in any Subsidiary of a Loan Party (b) non-cash
gains for such period to the extent included in Consolidated Net Income, and
(c) cash payments made during such period on account of non-cash charges added
back in the calculation of Consolidated EBITDA pursuant to clause (i)(b) above
for any previous period; provided that Consolidated EBITDA shall be increased or
decreased for any period to the extent necessary to eliminate the effects during
such period of any increase or decrease in legal, auditing, consulting and
accounting related expenses (including changes to accounting systems) for such
period relating directly to the change in Fiscal Year of the Loan Parties to the
period of twelve consecutive Fiscal Months ending the Saturday closest to
January 31 of any calendar year compared to the amount of such expenses that
would have been incurred in such period had such change in Fiscal Year not
occurred (as determined in good faith by the Borrower and as set forth in a
certificate of a Responsible Officer delivered to the Administrative Agent);
provided further that Consolidated EBITDA of the Borrower and its Subsidiaries
for the Fiscal Quarters ending May 1, 2010, July 31, 2010 and October 30, 2010
shall be $78,232,000, $7,816,000 and $63,226,000, respectively.

“Consolidated Interest Coverage Ratio” means, on the last day of any Fiscal
Quarter, the ratio of (a) Consolidated EBITDA of the Borrower and its
Subsidiaries for the period of four consecutive Fiscal Quarters most recently
ended on and prior to such date, taken as one accounting period, to
(b) Consolidated Interest Expense of the Borrower paid in cash for the period of
four consecutive Fiscal Quarters most recently ended on and prior to such date,
taken as one accounting period.

“Consolidated Interest Expense” means, with respect to any Person for any
period, total interest expense (including that attributable to Capital Lease
Obligations in accordance with GAAP but excluding any imputed interest as a
result of purchase accounting) of such Person on a Consolidated basis with
respect to all outstanding Indebtedness of such Person, including, without
limitation, the Obligations and all commissions, discounts and other fees and
charges owed with respect thereto, but excluding (i) any non-cash or deferred
interest financing costs and (ii) any non-cash amortization or write-down of any
deferred financing fees or bridge facility fees, all as determined on a
Consolidated basis in accordance with GAAP and reduced by interest income
received or receivable in cash for such period. For purposes of the foregoing,
interest expense of any Person shall be determined after giving effect to any
net payments made or received by such Person with respect to interest rate Hedge
Agreements.

“Consolidated Leverage Ratio” means, as of any date, the ratio of (a) the sum of
(i) Consolidated Total Debt (other than any portion of such Consolidated Total
Debt that is attributed to Revolving Credit Loans of the Borrower and its
Subsidiaries outstanding at such date) plus (ii) the ABL Borrowings Amount on
such date to (b) Consolidated EBITDA of the Borrower and its Subsidiaries for
the period of four consecutive Fiscal Quarters most recently ended on or prior
to such date, taken as one accounting period.

“Consolidated Net Income” means, with respect to any Person for any period, the
net income (or loss) of such Person on a Consolidated basis for such period
taken as a single accounting period determined in accordance with GAAP;
provided, however, that there shall be excluded (a) the income (or loss) of such
Person in which any other Person has a joint interest, except to the extent of
the amount of dividends or other distributions actually paid in cash to such
Person during such period, and (b) the income of any direct or indirect
Subsidiary of a Person to the extent that the declaration or payment of
dividends or similar distributions by that Subsidiary of that income is not at
the time permitted by operation of the terms of its Charter Documents or any
agreement, instrument, judgment, decree, order, statute, rule or governmental
regulation applicable to that Subsidiary.

 

- 7-



--------------------------------------------------------------------------------

“Consolidated Secured Leverage Ratio” means, as of any date, the ratio of
(a) the sum of (i) Consolidated Total Debt (other than any portion of such
Consolidated Total Debt that is (x) attributed to Revolving Credit Loans of the
Borrower and its Subsidiaries outstanding at such date or (y) not secured by any
Liens on any assets of the Borrower or any of its Subsidiaries) plus (ii) the
ABL Borrowings Amount on such date to (b) Consolidated EBITDA of the Borrower
and its Subsidiaries for the period of four consecutive Fiscal Quarters most
recently ended on or prior to such date, taken as one accounting period.

“Consolidated Taxes” means, as of any date for the applicable period ending on
such date with respect to the Loan Parties on a Consolidated basis, the
aggregate of all income, withholding, franchise and similar taxes and foreign
withholding taxes, as determined in accordance with GAAP, to the extent the same
are paid or accrued during such period.

“Consolidated Total Debt” means, at any date, the aggregate principal amount of
all Indebtedness of the Borrower and its Subsidiaries on a Consolidated basis
outstanding at such date in the amount that would be reflected on a balance
sheet prepared on such date in accordance with GAAP.

“Consolidated Working Capital” means, at any date, the excess of Consolidated
Current Assets on such date over Consolidated Current Liabilities on such date.

“Control” means the possession, directly or indirectly, of the power (a) to vote
50% or more of the securities having ordinary voting power for the election of
directors (or any similar governing body) of a Person, or (b) to direct or cause
the direction of the management or policies of a Person, whether through the
ability to exercise voting power, by contract or otherwise. The terms
“Controlling” and “Controlled” have meanings correlative thereto.

“Converted Term B Loan” means each Term B Loan held by an Amendment No. 1
Consenting Lender on the Amendment No. 1 Effective Date (or, if less, the amount
notified to such Lender by the Administrative Agent) immediately prior to the
effectiveness of Amendment No. 1.

“Credit Party” means (a) the Lenders, (b) the Agents and their respective
Affiliates and branches, (c) the Arrangers and (d) the successors and permitted
assigns of each of the foregoing.

“Credit Party Expenses” means, without limitation, all of the following to the
extent incurred in connection with this Agreement and the other Loan Documents:
(a) all reasonable and documented out-of-pocket expenses incurred by the Agents
and their Affiliates, including the reasonable and documented fees, charges and
disbursements of one counsel for the Agents and their Affiliates (plus one local
counsel in each other jurisdiction to the extent reasonably necessary), in
connection with the preparation and administration of the Loan Documents, the
syndication of the credit facilities provided for herein, or any amendments,
modifications or waivers requested by a Loan Party of the provisions hereof or
thereof (whether or not any such amendments, modifications or waivers shall be
consummated) and (b) all reasonable and documented out-of-pocket expenses
incurred by the Arrangers, Agents or, subject to the proviso below any Lender
and their respective Affiliates and branches, including the reasonable and
documented fees, charges and disbursements of one counsel for the Arrangers, the
Agents and their Affiliates (plus one local counsel in each other jurisdiction
to the extent reasonably necessary) in connection with the enforcement and
protection of their rights in connection with the Loan Documents, including all
such reasonable and documented out-of-pocket expenses incurred during any
workout, restructuring or related negotiations in respect of such Term Loans;
provided that the Lenders who are not the Arrangers or Agents shall be entitled
to reimbursement for no more than one counsel representing all such Lenders who
shall be selected by the Agent (absent a conflict of interest in which case each
group of similarly situated Lenders, taken as a whole, may engage and be
reimbursed for one additional counsel to the affected party). Credit Party
Expenses shall not include the allocation of any overhead expenses of any Credit
Party.

“Cure Amount” has the meaning provided in SECTION 7.01.

 

- 8-



--------------------------------------------------------------------------------

“Cure Right” has the meaning provided in SECTION 7.01.

“Default” means any event or condition described in SECTION 7.01 that
constitutes an Event of Default or that upon notice, lapse of any cure period
set forth in SECTION 7.01, or both, would, unless cured or waived, become an
Event of Default.

“Default Rate” has the meaning provided in SECTION 2.12.

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed on Schedule 3.06(a) and Schedule 3.06(b).

“Discount Range” has the meaning provided in SECTION 2.16(d)(ii).

“Discounted Prepayment Option Notice” has the meaning provided SECTION
2.16(d)(ii).

“Discounted Voluntary Prepayment” has the meaning provided in SECTION
2.16(d)(i).

“Discounted Voluntary Prepayment Notice” has the meaning provided in SECTION
2.16(d)(v).

“Disqualified Capital Stock” means any Capital Stock which, by its terms (or by
the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) is mandatorily redeemable
in whole or in part prior to the Maturity Date of any Class of Term Loans
outstanding on the date such Capital Stock is issued, pursuant to a sinking fund
obligation or otherwise, or is redeemable at the option of the holder thereof,
in whole or in part, (b) is convertible into or exchangeable (unless at the sole
option of the issuer thereof) for (i) Indebtedness or any Capital Stock referred
to in (a) above prior to the Maturity Date of any Class of Term Loans
outstanding on the date such Capital Stock is issued, or (c) contains any
mandatory repurchase obligation which comes into effect prior to the Maturity
Date of any Class of Term Loans outstanding on the date such Capital Stock is
issued, provided that any Capital Stock that would not constitute Disqualified
Capital Stock but for provisions thereof giving holders thereof (or the holders
of any security into or for which such Capital Stock is convertible,
exchangeable or exercisable) the right to require the issuer thereof to redeem
such Capital Stock upon the occurrence of a Change in Control shall not
constitute Disqualified Capital Stock.

“Dividend Payment” means a one-time dividend in an amount not to exceed
$325,000,000, a portion of which shall be used to repurchase or redeem all 14
1/2% Senior Discount Notes due 2014 previously issued by Parent.

“Documents” has the meaning assigned to such term in the Security Agreement.

“dollars” or “$” refers to lawful money of the United States of America.

“Earn-Out Obligations” means the maximum amount of all obligations incurred or
to be incurred in connection with any Acquisition of a Person pursuant to a
Permitted Acquisition under non-compete agreements, consulting agreements,
earn-out agreements and similar deferred purchase agreements.

“ECF Percentage” means, with respect to any Fiscal Year of the Borrower ending
on or after January 28, 2012, 50%; provided that the ECF Percentage shall be
reduced to (i) 25%, if the Consolidated Leverage Ratio as of the last day of
such Fiscal Year is less than or equal to 4.0 to 1.0 and greater than or equal
to 3.5 to 1.0, or (ii) 0%, if the Consolidated Leverage Ratio as of the last day
of such Fiscal Year is less than 3.5 to 1.0.

“Eligible Assignee” means any Lender, Affiliate of a Lender or Fund (including,
without limitation, any Investment Fund or Approved Fund); provided that in any
event, “Eligible Assignee” shall not include any natural person or any Person in
direct competition with a Loan Party’s business and identified in writing to the
Administrative Agent by the Borrower from time to time (and the Administrative
Agent shall notify the Lenders of any Persons so identified by the Borrower).

 

- 9-



--------------------------------------------------------------------------------

“Environmental Laws” means all Applicable Laws issued, promulgated or entered
into by or with any Governmental Authority, relating in any way to (a) the
protection of the environment, (b) the handling, treatment, storage, disposal of
Hazardous Materials, (c) exposure of any Person to Hazardous Materials, or the
Release or threatened Release of any Hazardous Material to the environment,
(d) the assessment or remediation of any such Release or threatened Release of
any Hazardous Material to the environment or (e) occupational health or safety
matters.

“Environmental Liability” means any liability, contingent or otherwise
(including, without limitation, any liability for damages, natural resource
damage, costs of environmental remediation, administrative oversight costs,
fines, penalties or indemnities), of any Loan Party directly or indirectly
resulting from or based upon (a) violation of any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the Release or
threatened Release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

“Equipment” has the meaning set forth in the Security Documents.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time and the regulations promulgated and rulings issued thereunder.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means: (a) any “reportable event,” as defined in Section 4043 of
ERISA with respect to a Plan (other than an event for which the 30 day notice
period is waived); (b) with respect to any Plan, the failure to satisfy the
minimum funding standard under Section 412 of the Code or Section 302 of ERISA,
whether or not waived; (c) the filing pursuant to Section 412(c) of the Code or
Section 302(c) of ERISA of an application for a waiver of the minimum funding
standard with respect to any Plan; (d) the incurrence by the Borrower or any
ERISA Affiliate of any liability under Title IV of ERISA with respect to the
termination of any Plan; (e) the receipt by the Borrower or any ERISA Affiliate
from the PBGC or a plan administrator of any notice relating to an intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan;
(f) the incurrence by the Borrower or any ERISA Affiliate of any liability in
excess of $25,000,000 (or such lesser amount as would reasonably be expected to
result in a Material Adverse Effect) with respect to the withdrawal or partial
withdrawal from any Plan or Multiemployer Plan; or (g) the receipt by the
Borrower or any ERISA Affiliate of any notice, or the receipt by any
Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability in excess of $25,000,000 (or
such lesser amount as would reasonably be expected to result in a Material
Adverse Effect) or a determination that a Multiemployer Plan is, or is expected
to be, insolvent or in reorganization, within the meaning of Title IV of ERISA.
“Event of Default” has the meaning provided in SECTION 7.01.

“Excess Cash Flow” means, for any Fiscal Year of the Borrower, the excess, if
any, of (a) the sum, without duplication, of (i) Consolidated Net Income for
such Fiscal Year, (ii) the amount of all non-cash charges (including
Consolidated depreciation and amortization) deducted in arriving at such
Consolidated Net Income to the extent such non-cash charges do not result in a
cash payment in a future period, (iii) decreases in Consolidated Working Capital
for such Fiscal Year, and (iv) the aggregate net amount of non-cash loss on the
sale, transfer or other disposition of any assets by the Borrower and its
Subsidiaries during such Fiscal Year outside the ordinary course of business, to
the extent deducted in arriving at such Consolidated Net Income over (b) the
sum, without duplication, of (i) the amount of all non-cash credits included in
arriving at such Consolidated Net Income, (ii) the aggregate amount actually
paid by the Borrower and its Subsidiaries in cash during such Fiscal Year on
account of unfinanced Capital Expenditures, (iii) the aggregate amount of all
regularly scheduled principal payments of the Term Loans during such Fiscal
Year, (iv) the aggregate amount of all regularly scheduled, mandatory or
optional principal payments of Funded Debt (other than the Term Loans) of the
Borrower and its Subsidiaries made during such Fiscal Year (other than (x) in
respect of any revolving credit facility to the extent there is not an
equivalent permanent reduction in commitments thereunder and (y) any such
principal prepayments financed with the proceeds of other Indebtedness),
(v) increases in Consolidated Working Capital for such Fiscal Year, (vi) the
aggregate net amount of non-cash gain

 

- 10-



--------------------------------------------------------------------------------

on the sale, transfer or other disposition of any assets by the Borrower and its
Subsidiaries during such Fiscal Year outside the ordinary course of business, to
the extent included in arriving at such Consolidated Net Income and (vii) cash
payments made in respect of long-term liabilities of the Borrower and its
Subsidiaries other than Indebtedness.

“Excess Cash Flow Application Date” has the meaning provided in SECTION 2.17(d).

“Excluded Taxes” means, with respect to the Agents, any Lender or any other
recipient of any payment to be made by or on account of any obligation of the
Borrower hereunder, (a) income or franchise taxes imposed on (or measured by)
its gross or net income by the United States of America, or by the jurisdiction
under the laws of which such recipient is organized or in which its principal
office is located or, in the case of any Lender, in which its applicable lending
office is located, (b) any branch profits taxes imposed by the United States of
America or any similar tax imposed by any other jurisdiction in which the
Borrower is located, (c) taxes imposed on any “withholdable payment” payable to
such recipient as a result of the failure of such recipient to satisfy the
applicable requirements as set forth in FATCA or any amended or successor
version that is substantively comparable, and (d) in the case of a Foreign
Lender (other than an assignee pursuant to a request by the Borrower under
SECTION 2.24(a)), any United States withholding tax that is imposed on amounts
payable to such Foreign Lender (i) under any law in effect at the time such
Foreign Lender becomes a party to this Agreement (or designates a new lending
office other than at the request of the Borrower under SECTION 2.24), except to
the extent that such Foreign Lender (or its assignor, if any) was entitled, at
the time of designation of a new lending office (or assignment), to receive
additional amounts from the Borrower with respect to such withholding tax
pursuant to SECTION 2.23(a) or (ii) is attributable to such Foreign Lender’s
failure to comply with SECTION 2.23(e).

“Existing Term Loan Class” has the meaning provided in SECTION 2.06(a).

“Extended Term Loans” has the meaning provided in SECTION 2.06(a).

“Extending Term Lender” has the meaning provided in SECTION 2.06(c).

“Extension Election” has the meaning provided in SECTION 2.06(c).

“Extension Request” has the meaning provided in SECTION 2.06(a).

“Extension Series” has the meaning provided in SECTION 2.06(b).

“Facility Guarantee” means any Guarantee of the Obligations executed by BCF
Holdings and its Subsidiaries which are or hereafter become Facility Guarantors
in favor of the Agents and the other Secured Parties.

“Facility Guarantors” means any Person executing a Facility Guarantee.

“FATCA” means Sections 1471 through 1474 of the Code and any Treasury
regulations with respect thereto or official interpretations thereof.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of one percent (1%)) of the rates on
overnight federal funds transactions with members of the Federal Reserve System
arranged by federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average (rounded upwards, if
necessary, to the next 1/100 of one percent (1%)) of the quotations for such day
for such transactions received by the Administrative Agent from three
(3) federal funds brokers of recognized standing selected by it.

“Fee Letter” means the Amended and Restated Fee Letter dated April 30, 2012 by
and between the Borrower and the Administrative Agent.

“Financial Officer” means, with respect to any Loan Party, the chief financial
officer, chief accounting officer, treasurer, assistant treasurer, controller or
assistant controller of such Loan Party.

 

- 11-



--------------------------------------------------------------------------------

“Financial Performance Covenants” means the covenants of the Borrower set forth
in SECTIONS 6.10 (a) and (b).

“Fiscal Month” means any fiscal month of any Fiscal Year, which month shall
generally consist of (i) in the case of the first, third, fourth, sixth,
seventh, ninth and tenth Fiscal Months of each Fiscal Year, four calendar weeks,
(ii) in the case of the second, fifth, eighth and eleventh Fiscal Months of each
Fiscal Year, five calendar weeks and (iii) in the case of the twelfth Fiscal
Month of each Fiscal Year, the period from the first day following the eleventh
Fiscal Month of such Fiscal Year through the last day of such Fiscal Year, in
accordance with the fiscal accounting calendar of BCF Holdings and its
Subsidiaries.

“Fiscal Quarter” means any fiscal quarter of any Fiscal Year, which quarter
shall generally end on (i) in the case of the first three Fiscal Quarters of
each Fiscal Year, on the date that is 13 weeks after the last day of the
preceding Fiscal Quarter and (ii) in the case of the last Fiscal Quarter of each
Fiscal Year, on the last day of such Fiscal Year, in accordance with the fiscal
accounting calendar of BCF Holdings and its Subsidiaries.

“Fiscal Year” means any period of twelve consecutive Fiscal Months ending on the
Saturday closest to January 31 of any calendar year.

“Fixed Assets” means Equipment and Real Estate.

“Flood Insurance Laws” means, collectively, (i) the National Flood Insurance Act
of 1968 as now or hereafter in effect or any successor statute thereto, (ii) the
Flood Disaster Protection Act of 1973 as now or hereafter in effect or any
successor statue thereto, (iii) the National Flood Insurance Reform Act of 1994
as now or hereafter in effect or any successor statute thereto and (iv) the
Flood Insurance Reform Act of 2004 as now or hereafter in effect or any
successor statute thereto.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than the United States of America or any State thereof or the
District of Columbia.

“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States of America or any State thereof or the
District of Columbia, or any of its territories or possessions.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“Funded Debt” means, as to any Person, all Indebtedness for borrowed money of
such Person that matures more than one year from the date of its creation or
arises under a revolving credit or similar agreement that obligates the lender
or lenders to extend credit during a period of more than one year from such
date, including all current maturities and current sinking fund payments in
respect of such Indebtedness whether or not required to be paid within one year
from the date of its creation and, in the case of the Borrower, Indebtedness in
respect of the Term Loans and Revolving Credit Loans (as defined in the ABL
Agreement).

“Funding Office” means the office of the Administrative Agent specified in
SECTION 9.01 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrower and
the Lenders.

“GAAP” means generally accepted accounting principles in effect from time to
time in the United State of America which are consistent with those promulgated
or adopted by the Financial Accounting Standards Board and its predecessors (or
successors) in effect and applicable to that accounting period in respect of
which reference to GAAP is being made.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, tribunal,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.

 

- 12-



--------------------------------------------------------------------------------

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation, provided that the term “Guarantee” shall not include endorsements
for collection or deposit in the ordinary course of business or customary and
reasonable indemnity obligations, including but not limited to, those in effect
on the Closing Date or entered into in connection with any Permitted Acquisition
or Permitted Disposition (other than such obligations with respect to
Indebtedness). The amount of any Guarantee shall be deemed to be an amount equal
to the stated or determinable amount of the related primary obligation, or
portion thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, mold, fungi or similar bacteria, and all
other substances or wastes of any nature regulated pursuant to any Environmental
Law because of their dangerous or deleterious properties, including any material
listed as a hazardous substance under Section 101(14) of CERCLA.

“Hedge Agreement” means any derivative agreement, or any interest rate
protection agreement, interest rate swap agreement, interest rate cap agreement,
interest rate collar agreement, foreign currency exchange agreement, commodity
price protection agreement or other interest or currency exchange rate or
commodity price hedging arrangement.

“Immaterial Subsidiary” means a Subsidiary of BCF Holdings for which (a) the
assets of such Subsidiary constitute less than or equal to 1% of the total
assets of BCF Holdings and its Subsidiaries on a consolidated basis and
collectively with all Immaterial Subsidiaries, less than or equal to 5% of the
total assets of BCF Holdings and its Subsidiaries on a consolidated basis, and
(b) the revenues of such Subsidiary account for less than or equal to 1% of the
total revenues of BCF Holdings and its Subsidiaries on a consolidated basis and
collectively with all Immaterial Subsidiaries, less than or equal to 5% of the
total revenues of BCF Holdings and its Subsidiaries on a consolidated basis.

“Incremental Effective Date” has the meaning provided in SECTION 2.05(a).

“Incremental Term Lender” has the meaning provided in SECTION 2.05(b).

“Incremental Term Loan” has the meaning provided in SECTION 2.05(a).

“Incremental Term Loan Amendment” has the meaning provided in SECTION 2.05(c).

“Indebtedness” of any Person means, without duplication:

(a) All obligations of such Person for borrowed money (including any obligations
which are without recourse to the credit of such Person);

(b) All obligations of such Person evidenced by bonds, debentures, notes or
similar instruments;

 

- 13-



--------------------------------------------------------------------------------

(c) All obligations of such Person under conditional sale or other title
retention agreements relating to property acquired by such Person;

(d) All obligations of such Person in respect of the deferred purchase price of
property or services (excluding accrued expenses and accounts payable incurred
in the ordinary course of business);

(e) All Indebtedness of others secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien on property owned or acquired by such Person, whether or not the
Indebtedness secured thereby has been assumed or is limited in recourse;

(f) All Guarantees by such Person of Indebtedness of others;

(g) All Capital Lease Obligations of such Person;

(h) All obligations, contingent or otherwise, of such Person as an account party
in respect of letters of credit and letters of guaranty;

(i) All obligations, contingent or otherwise, of such Person in respect of
bankers’ acceptances;

(j) The Agreement Value of all Hedge Agreements;

(k) The principal and interest portions of all rental obligations of such Person
under any Synthetic Lease, tax retention operating lease, off-balance sheet loan
or similar off-balance sheet financing where such transaction is considered
borrowed money indebtedness for tax purposes but is classified as an operating
lease in accordance with GAAP;

(l) Indebtedness consisting of Earn-Out Obligations in connection with Permitted
Acquisitions but only to the extent that the contingent consideration relating
thereto is not paid within thirty (30) days after the amount due is finally
determined; and

(m) All mandatory obligations of such Person to purchase, redeem, retire,
defease or otherwise make any payment in respect of any Capital Stock of such
Person (including, without limitation, Disqualified Capital Stock);

Indebtedness shall not include (A) any sale-leaseback transactions to the extent
the lease or sublease thereunder is not required to be recorded under GAAP as a
Capital Lease Obligation, (B) any obligations relating to overdraft protection
and netting services, (C) any preferred stock required to be included as
Indebtedness in accordance with GAAP, or (D) items that would appear as a
liability on a balance sheet prepared in accordance with GAAP as a result of the
application of EITF 97-10, “The Effects of Lessee Involvement in Asset
Construction.”

The Indebtedness of any Person shall include the Indebtedness of any other
entity (including any partnership in which such Person is a general partner) to
the extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Indemnitee” has the meaning provided in SECTION 9.03(b).

“Information” has the meaning provided in SECTION 9.15.

“Informational Website” has the meaning provided in SECTION 5.01.

“Installment” has the meaning provided in SECTION 2.04(a).

 

- 14-



--------------------------------------------------------------------------------

“Installment Date” has the meaning provided in SECTION 2.04(a).

“Instruments” has the meaning assigned to such term in the Security Agreement.

“Intellectual Property” means all present and future: trade secrets, know-how
and other proprietary information; trademarks, Internet domain names, service
marks, trade dress, trade names, business names, designs, logos, slogans (and
all translations, adaptations, derivations and combinations of the foregoing),
indicia and other source and/or business identifiers, all of the goodwill
related thereto, and all registrations and applications for registrations
thereof; works of authorship and other copyrighted works (including copyrights
for computer programs), and all registrations and applications for registrations
thereof; inventions (whether or not patentable) and all improvements thereto;
patents and patent applications, together with all continuances, continuations,
continuations-in-part, divisions, revisions, extensions, reissuances, and
reexaminations thereof; industrial design applications and registered industrial
designs; books, records, writings, computer tapes or disks, flow diagrams,
specification sheets, computer software, source codes, object codes, executable
code, data, databases and other physical manifestations, embodiments or
incorporations of any of the foregoing; all other intellectual property and
intellectual property rights; all rights to sue and recover at law or in equity
for any past, present or future infringement, dilution or misappropriation, or
other violation thereof; and all common law and other rights throughout the
world in and to all of the foregoing.

“Intellectual Property Security Agreement” means the Intellectual Property
Security Agreement dated as of the Closing Date among the Loan Parties and the
Collateral Agent for its own benefit and for the benefit of the other Credit
Parties, granting a Lien in the Intellectual Property of the Loan Parties, as
amended, restated, supplemented or otherwise modified and in effect from time to
time.

“Intercreditor Agreement” means, collectively, the ABL Intercreditor Agreement
and, following the effectiveness thereof, any Pari Passu Lien Intercreditor
Agreement and any Second Lien Intercreditor Agreement.

“Interest Payment Date” means (a) with respect to any Prime Rate Loan, the last
day of each Fiscal Quarter and (b) with respect to any LIBO Loan, on the last
day of the Interest Period applicable to the Borrowing of which such LIBO Loan
is a part, and, in addition, if such LIBO Loan has an Interest Period of greater
than three months, on the last day of every third month of such Interest Period;
provided that the Amendment No. 1 Effective Date shall constitute an Interest
Payment Date for the Term B Loans (including the Converted Term B Loans).

“Interest Period” means, with respect to any LIBO Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one (1), two (2), three (3), or
six (6), and, if agreed to by all applicable Lenders, nine (9) or twelve
(12) months thereafter (or such shorter period, to the extent available to all
Lenders and as to which the Administrative Agent may reasonably consent) as the
Borrower may elect by notice to the Administrative Agent in accordance with the
provisions of this Agreement; provided, however, that (a) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day, (b) any Interest Period of
one month or more that commences on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the last
calendar month during which such Interest Period ends) shall end on the last
Business Day of the calendar month of such Interest Period and (c) any Interest
Period that would otherwise end after the Maturity Date for any Class of Term
Loans shall end on the Maturity Date for such Class of Term Loans. For purposes
hereof, the date of a Borrowing initially shall be the date on which such
Borrowing is made and thereafter shall be the effective date of the most recent
conversion or continuation of such Borrowing.

“Inventory” has the meaning assigned to such term in the Security Agreement.

“Investment” means with respect to any Person, any direct or indirect
acquisition or investment by such Person, whether by means of:

(a) Any Capital Stock of another Person, evidence of Indebtedness or other
security of another Person, including any option, warrant or right to acquire
the same;

 

- 15-



--------------------------------------------------------------------------------

(b) Any loan, advance, contribution to capital, extension of credit (except for
current trade and customer accounts receivable for inventory sold or services
rendered in the ordinary course of business) to, or guaranty of Indebtedness of,
another Person; and

(c) Any Acquisition;

in all cases whether now existing or hereafter made. For purposes of
calculation, the amount of any Investment outstanding at any time shall be the
aggregate cash Investment less all cash returns, cash dividends and cash
distributions (or the fair market value of any non-cash returns, dividends and
distributions) received by such Person.

“Investment Fund” means (i) Sankaty Advisors, LLC and any affiliate of Sankaty
Advisors, LLC that Sankaty Advisors, LLC manages, makes investment decisions for
or controls and (ii) any affiliate of Bain Capital Partners, LLC that is a bona
fide diversified debt fund or a bona fide diversified investment vehicle that is
engaged in the making, purchasing, holding or otherwise investing in commercial
loans, bonds and similar extensions of credit in the ordinary course.

“ISDA Master Agreement” means the form entitled “2002 ISDA Master Agreement” or
such other replacement form then currently published by the International Swap
and Derivatives Association, Inc., or any successor thereto.

“Joinder Agreement” means an agreement, in substantially the form attached
hereto as Exhibit D, pursuant to which, among other things, a Person becomes a
party to, and bound by the terms of, this Agreement and/or the other Loan
Documents in the same capacity and to the same extent as a Facility Guarantor,
as the Administrative Agent may determine.

“Lease” means any agreement pursuant to which a Loan Party is entitled to the
use or occupancy of any space in a structure, land, improvements or premises for
any period of time.

“Lender Participation Notice” has the meaning provided in SECTION 2.16(d)(iii).

“Lenders” means the Lenders having Commitments or Term Loans from time to time
or at any time, and each assignee that becomes a party to this Agreement as set
forth in SECTION 9.04(b).

“LIBO Borrowing” means a Borrowing comprised of LIBO Loans.

“LIBO Loan” means any Term Loan bearing interest at a rate determined by
reference to the Adjusted LIBO Rate in accordance with the provisions of Article
II.

“LIBO Rate” means, with respect to any LIBO Borrowing for any Interest Period,
the rate appearing on Reuters Screen LIBOR01 Page (or on any successor or
substitute page of such Page, or any successor to or substitute for such Page,
providing rate quotations comparable to those currently provided on such Page,
as determined by the Administrative Agent from time to time for purposes of
providing quotations of interest rates applicable to dollar deposits in the
London interbank market) at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period, as the rate for dollar
deposits with a maturity comparable to such Interest Period. In the event that
such rate is not available at such time for any reason, then the “LIBO Rate”
with respect to such LIBO Borrowing for such Interest Period shall be the rate
at which dollar deposits of $5,000,000 and for a maturity comparable to such
Interest Period are offered by the principal London office of the Administrative
Agent in immediately available funds in the London interbank market at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien
(statutory or otherwise), pledge, hypothecation, encumbrance, collateral
assignment, charge or security interest in, on or of such asset, (b) the

 

- 16-



--------------------------------------------------------------------------------

interest of a vendor or a lessor under any conditional sale agreement, capital
lease or title retention agreement (or any financing lease having substantially
the same economic effect as any of the foregoing) relating to such asset and
(c) in the case of securities, any purchase option, call or similar right of a
third party with respect to such securities.

“Loan Account” has the meaning provided in SECTION 2.20.

“Loan Documents” means this Agreement, the Notes, the Security Documents, the
Facility Guarantees, the Intercreditor Agreements, and any other instrument or
agreement now or hereafter executed and delivered in connection herewith, each
as amended and in effect from time to time.

“Loan Party” or “Loan Parties” means the Borrower and the Facility Guarantors.

“Margin Stock” has the meaning assigned to such term in Regulation U.

“Material Adverse Effect” means any event, facts, or circumstances, which has a
material adverse effect on (i) the business, assets or financial condition of
the Loan Parties taken as a whole or (ii) the validity or enforceability of this
Agreement or the other Loan Documents, taken as a whole, or the rights or
remedies of the Secured Parties hereunder or thereunder, taken as a whole.

“Material Indebtedness” means Indebtedness (other than the Obligations) of the
Loan Parties, individually or in the aggregate, having an aggregate principal
amount exceeding $50,000,000.

“Maturity Date” means (i) for Term B-1 Loans, February 23, 2017, (ii) for
Incremental Term Loans of any Series, the date specified as the “Maturity Date”
for such Incremental Term Loans in the applicable Incremental Term Loan
Amendment and (iii) for the Extended Term Loans of any Extension Series, the
date specified as the “Maturity Date” for such Extended Term Loans in the
applicable Extended Term Loan Amendment.

“Maximum Incremental Amount” means $150,000,000.

“Maximum Rate” has the meaning provided in SECTION 9.13.

“Minority Lenders” has the meaning provided in SECTION 9.02(c)(i).

“MNPI” means, on any date, material non-public information with respect to any
Loan Party or the Term Loans that has not been disclosed to the Lenders (other
than Lenders that do not wish to receive MNPI or any such information that is
disclosed to all Lenders in accordance with the confidentiality provisions of
this Agreement) prior to such date to the extent such information could
reasonably be expected to have a material effect upon, or otherwise be material
to, a Lender’s decision to assign Term Loans to, or acquire Term Loans from, a
member of the Sponsor Group or to participate in a Discounted Voluntary
Prepayment, as applicable.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Mortgaged Property” means all Real Estate listed on Schedule 5.14.

“Mortgages” means the mortgages and deeds of trust and any and all other
security documents granting a Lien on Mortgaged Property between the Loan Party
owning, leasing or otherwise holding the Mortgaged Property encumbered thereby
and the Collateral Agent for its own benefit and the benefit of the other
Secured Parties which shall be in form reasonably satisfactory to the Collateral
Agent.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Net Proceeds” means, with respect to any event, (a) the cash proceeds received
in respect of such event, including (i) any cash received in respect of any
non-cash proceeds or amounts escrowed pursuant to clause (iv) of this
definition, but only as and when received, (ii) in the case of a casualty,
insurance proceeds, and (iii) in the case of a condemnation or similar event,
condemnation awards and similar payments, in each case net of (b) the sum of (i)

 

- 17-



--------------------------------------------------------------------------------

all fees and out-of-pocket fees and expenses (including appraisals and
brokerage, legal, title and recording or transfer tax expenses, underwriting
discounts and commissions) paid by any Loan Party or a Subsidiary to third
parties in connection with such event, and (ii) in the case of a sale or other
disposition of an asset (including pursuant to a casualty or condemnation), the
amount of all payments required to be made by any Loan Party or any of their
respective Subsidiaries as a result of such event to repay (or to establish an
escrow for the repayment of) any Indebtedness (other than the Obligations and
other obligations secured by Liens ranking pari passu with the Obligations
pursuant to a Pari Passu Lien Intercreditor Agreement) secured by a Permitted
Encumbrance on the assets disposed of that is senior to the Lien of the
Collateral Agent; provided that to the extent any Qualifying Secured Debt with a
Lien ranking pari passu with the Liens securing the Obligations pursuant to the
terms of a Pari Passu Lien Intercreditor Agreement requires a prepayment from
the proceeds of any disposition or casualty event, then the amount of Net
Proceeds otherwise actually required to be applied to prepay Term Loans pursuant
to SECTION 2.17(a) or (b), as applicable, shall be the product of (x) the amount
of such Net Proceeds as determined above and (y) a fraction (A) the numerator of
which is the aggregate principal amount of Term Loans and (B) the denominator of
which is the aggregate principal amount of Term Loans and such other Qualifying
Secured Debt requiring such prepayment, (iii) capital gains or other income
taxes paid or payable as a result of any such sale or disposition (after taking
into account any available tax credits or deductions) and (iv) any funded escrow
established pursuant to the documents evidencing any such sale or disposition to
secure any indemnification obligations or adjustments to the purchase price
associated with any such sale or disposition.

“New Lending Office” has the meaning provided in SECTION 2.23(f).

“Non-Core Business Segment” means any business segment or separate department of
the Loan Parties which contributed less than 5% of the Consolidated EBITDA of
the Loan Parties as of the Fiscal Year immediately prior to the date of such
calculation.

“Non-Converted Term B Loans” shall mean each Term B Loan (or portion thereof)
other than a Converted Term B Loan.

“Note” means any promissory note of the Borrower substantially in the form of
Exhibit C (in the case of Term B Loans), payable to the applicable Lender,
evidencing the Term Loan(s) made by the such Lender to the Borrower.

“Obligations” means (a) (i) the principal of, and interest (including all
interest that accrues after the commencement of any case or proceeding by or
against the Borrower or any Facility Guarantor under the Bankruptcy Code or any
state or federal bankruptcy, insolvency, receivership or similar law, whether or
not allowed in such case or proceeding) on the Term Loans and Facility
Guarantees and (ii) all other monetary obligations, including fees, costs,
expenses and indemnities, whether primary, secondary, direct, contingent, fixed
or otherwise, of the Loan Parties to the Secured Parties under this Agreement
and the other Loan Documents and (b) the due and punctual payment and
performance of all the covenants, agreements, obligations and liabilities of
each Loan Party under or pursuant to this Agreement and the other Loan
Documents.

“Other Taxes” means any and all current or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document.

“Parent” means Burlington Coat Factory Investments Holdings, Inc.

“Pari Passu Lien Intercreditor Agreement” means an agreement substantially in
the form of Exhibit G to this Agreement entered into by the Collateral Agent,
the Administrative Agent and the agents for the holders of any Qualifying
Secured Debt that is intended to be secured by a Lien on the Collateral ranking
pari passu with the Lien of the Security Documents.

“Participant” has the meaning provided in SECTION 9.04(c)(i).

“Participant Register” has the meaning provided in SECTION 9.04(c)(i).

 

- 18-



--------------------------------------------------------------------------------

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Acquisition” means an Acquisition in which each of the following
conditions are satisfied:

(a) No Default or Event of Default then exists or would arise from the
consummation of such Acquisition;

(b) If the Acquisition is an Acquisition of Capital Stock, (i) a Loan Party or a
Subsidiary of a Loan Party shall acquire and own, directly or indirectly, a
majority of the Capital Stock in the Person being acquired and (ii) shall
Control a majority of any voting interests or otherwise Control the governance
of the Person being acquired;

(c) Any material assets acquired shall be utilized in, and if the Acquisition
involves a merger, consolidation or stock acquisition, the Person which is the
subject of such Acquisition shall be engaged in, a business otherwise permitted
to be engaged in by the Borrower under this Agreement;

(d) (i) If each Person which is the subject of such Permitted Acquisition and
any Indebtedness incurred in connection therewith will become a Loan Party (or
the assets of each such Person will be acquired by a Loan Party) upon the
consummation of such Permitted Acquisition, on a Pro Forma Basis, the Borrower
would be in compliance, as of the last day of the Fiscal Quarter most recently
ended for which financial statements have been or were required to have been
delivered hereunder, with SECTION 6.10(a) and (b) and (ii) if any Person which
is the subject of such Permitted Acquisition will not become a Loan Party upon
the consummation of such Permitted Acquisition, on a Pro Forma Basis, (x) the
Consolidated Leverage Ratio would be at least 0.25 to 1.0 less than the maximum
Consolidated Leverage Ratio then permitted under SECTION 6.10(a) as of the last
day of the Fiscal Quarter most recently ended for which financial statements
have been or were required to have been delivered hereunder and (y) the Borrower
would be in compliance, as of the last day of the Fiscal Quarter most recently
ended for which financial statements have been or were required to have been
delivered hereunder, with SECTION 6.10(b).

“Permitted Capital Expenditure Amount” has the meaning provided in SECTION
6.10(c).

“Permitted Cure Security” means common equity securities of BCF Holdings, the
Parent or the Borrower or other equity securities of BCF Holdings, the Parent or
the Borrower not constituting Disqualified Capital Stock.

“Permitted Disposition” means any of the following:

(a) licenses of Intellectual Property of a Loan Party or any of its Subsidiaries
entered into in the ordinary course of business;

(b) licenses for the conduct of licensed departments within the Loan Parties’ or
any of their Subsidiaries’ Stores in the ordinary course of business;

(c) as long as no Specified Default hereof then exists or would arise therefrom,
bulk sales or other dispositions of the Loan Parties and their Subsidiaries’
Inventory not in the ordinary course of business in connection with Store
closings, at arm’s length, provided that (i) such Store closures and related
Inventory dispositions shall not exceed, in any Fiscal Year of BCF Holdings and
its Subsidiaries, 15% of the number of the Loan Parties’ and their Subsidiaries’
Stores as of the beginning of such Fiscal Year (net of Store relocations
(i) occurring substantially contemporaneously with the related Store closure
date or (ii) wherein a binding lease has been entered into on or prior to the
related Store closure date) as set forth in the Compliance Certificate delivered
pursuant to SECTION 5.01(d) and (ii) as of any date after the Closing Date, the
aggregate number of such Store closures since the Closing Date shall not exceed,
when taken together with (but without duplication of) any Stores disposed of or
leased pursuant to clauses (g) and (o)(i) of this definition, 30% of the greater
of (x) the number of the Loan Parties’ Stores and their Subsidiaries’ in
existence as of the Closing Date or (y) the number of the Loan Parties’ Stores
and their Subsidiaries’ as of

 

- 19-



--------------------------------------------------------------------------------

the first day of any Fiscal Year beginning after the Closing Date (net of Store
relocations (i) occurring substantially contemporaneously with the related Store
closure date or (ii) wherein a binding lease has been entered into on or prior
to the related Store closure date) as set forth in the Compliance Certificate
delivered pursuant to SECTION 5.01(d); provided further that all Net Proceeds
received in connection therewith are applied to the Term Loans, if then required
in accordance with SECTION 2.17(a);

(d) without duplication of the provisions of clause (c) of this definition,
terminations of Leases in the ordinary course of business;

(e) dispositions of assets (other than Real Estate), including abandonment of or
failure to maintain Intellectual Property, in the ordinary course of business
that is worn, damaged, obsolete, uneconomical or, in the judgment of a Loan
Party or its Subsidiary, no longer used or useful or necessary in, or material
to, its business or that of any Subsidiary;

(f) sales, transfers and dispositions (i) among the Loan Parties, (ii) among
Subsidiaries that are not Loan Parties and (iii) from Subsidiaries that are not
Loan Parties to any Loan Party;

(g) sales and transfers (including sale-leaseback transactions) of Real Estate
of any Loan Party or any of its Subsidiaries’ (i) as long as (A) no Specified
Default then exists or would arise therefrom, and (B) such sale or transfer is
made for fair market value and the consideration received for such sale or
transfer is at least 85% cash, and (ii) involving pending real estate
dispositions listed on Schedule 1.1(b), as long as (A) such sale or transfer is
made for fair market value and (B) the consideration received for such sale or
transfer is at least 85% cash; provided that the aggregate amount of all Stores
disposed of pursuant to this clause (g), when taken together with (but without
duplication of) any Stores closed or leased pursuant to clauses (c) and (o)(i)
of this definition shall not exceed 30% of the greater of (x) the number of the
Loan Parties’ and their Subsidiaries’ Stores in existence as of the Closing Date
or (y) the number of the Loan Parties’ and their Subsidiaries’ Stores as of the
first day of any Fiscal Year beginning after the Closing Date (net of Store
relocations (i) occurring substantially contemporaneously with the related Store
closure date or (ii) wherein a binding lease has been entered into on or prior
to the related Store closure date) as set forth in the Compliance Certificate
delivered pursuant to SECTION 5.01(d); provided further that all Net Proceeds
received in connection therewith are applied to the Term Loans if then required
in accordance with SECTION 2.17(a).

(h) sales, discounting or forgiveness of Accounts in the ordinary course of
business or in connection with the collection or compromise thereof;

(i) leases, subleases, licenses and sublicenses of real or personal property
(other than Intellectual Property) entered into by Loan Parties and their
Subsidiaries in the ordinary course of business at arm’s length and on market
terms;

(j) sales of non-core assets acquired in connection with Permitted Acquisitions
and sales of Real Estate acquired in a Permitted Acquisition which, within
thirty (30) days of the date of acquisition, are designated in writing to the
Administrative Agent as being held for sale and not for the continued operation
of a Store;

(k) as long as no Event of Default would arise therefrom, sales or other
dispositions of Permitted Investments described in clauses (a) through and
including (e) of the definition thereof;

(l) any disposition of Real Estate to a Governmental Authority as a result of a
condemnation of such Real Estate;

(m) the making of Permitted Investments and payments permitted under SECTION
6.06;

(n) Sales, transfers and dispositions as set forth on Schedule 6.05;

 

- 20-



--------------------------------------------------------------------------------

(o) (i) Leasing of Real Estate (other than any subleases described in subclause
(ii) of this clause (o)) no longer used or useful in the business of the Loan
Parties to the extent not otherwise prohibited hereunder; provided that the
aggregate amount of all Stores leased pursuant to this clause (o)(i), when taken
together with (but without duplication of) any Stores closed or disposed of
pursuant to clauses (c) and (g) of this definition, shall not exceed 30% of the
greater of (x) the number of the Loan Parties’ and their Subsidiaries’ Stores in
existence as of the Closing Date or (y) the number of the Loan Parties’ and
their Subsidiaries’ Stores as of the first day of any Fiscal Year beginning
after the Closing Date (net of Store relocations (i) occurring substantially
contemporaneously with the related Store closure date or (ii) wherein a binding
lease has been entered into on or prior to the related Store closure date) as
set forth in the Compliance Certificate delivered pursuant to SECTION 5.01(d)
and (ii) subleasing of partial interests in Real Estate (a portion of which
shall continue to be used in the business of the Borrower or any of its
Subsidiaries) in the ordinary course of business and which does not materially
interfere with the business of the Borrower and its Subsidiaries;

(p) forgiveness of Permitted Investments described in clauses (g)(ii) and (k) of
the definition thereof;

(q) as long as no Event of Default exists or would arise as a result of the
transaction, sales of a Subsidiary or any business segment which is a Non-Core
Business Segment, or any portion thereof (each such sale, a “Sale of Non-Core
Business Segment”) to a Person other than a Loan Party for fair market value and
so long as the consideration received for such sale or transfer is at least 85%
cash, provided that (i) all Net Proceeds, if any, received in connection with
any such sales are applied to the Term Loans if then required in accordance with
SECTION 2.17(a) hereof, and (ii) on a Pro Forma Basis, the consummation of such
Sale of Non-Core Business Segment, the Consolidated Leverage Ratio would not be
greater than the Consolidated Leverage Ratio immediately prior to such Sale of
Non-Core Business, in each case as of the last day of the Fiscal Quarter most
recently ended for which financial statements have been or were required to have
been delivered hereunder;

(r) exchanges or swaps, including, but not limited to, transactions covered by
Section 1031 of the Code, of Leases and other Real Estate of the Loan Parties
and their Subsidiaries so long as such exchange or swap is made for fair market
value and on an arm’s length basis, provided, that (i) all Net Proceeds, if any,
received in connection with any such exchange or swap are applied to the Term
Loans if then required in accordance with SECTION 2.17(a) and (ii) the aggregate
amount of such exchanges or swaps shall not exceed 20% of the greater of (x) the
number of the Loan Parties’ and their Subsidiaries’ Stores in existence as of
the Closing Date or (y) the number of the Loan Parties’ and their Subsidiaries’
Stores as of the first day of any Fiscal Year beginning after the Closing Date
as set forth in the Compliance Certificate delivered pursuant to SECTION
5.01(d); and

(s) other dispositions of assets (other than Real Estate) in an aggregate amount
for all Loan Parties not to exceed $10,000,000 in any Fiscal Year, as long as
(A) no Event of Default then exists or would arise therefrom, and (B) such sale
or transfer is made for fair market value and the consideration received for
such sale or transfer is at least 85% cash, and provided that all Net Proceeds,
if any, received in connection with any such sales are applied to the Term Loans
if then required in accordance with SECTION 2.17(a) hereof.

“Permitted Encumbrances” means:

(a) Liens imposed by law for Taxes that are not required to be paid pursuant to
SECTION 5.05;

(b) Carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
landlord’s and other like Liens imposed by Applicable Law, (i) arising in the
ordinary course of business and securing obligations that are not overdue by
more than thirty (30) days, (ii) (A) that are being contested in good faith by
appropriate proceedings, (B) the applicable Loan Party or Subsidiary has set
aside on its books adequate reserves with respect thereto in accordance with
GAAP and (C) such contest effectively suspends collection of the contested
obligation and enforcement of any Lien securing such obligation, or (iii) the
existence of which would not reasonably be expected to result in a Material
Adverse Effect;

 

- 21-



--------------------------------------------------------------------------------

(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;

(d) deposits to secure or relating to the performance of bids, trade contracts
(other than for Indebtedness), leases (other than Capital Lease Obligations),
statutory obligations, surety and appeal bonds, performance bonds (and Liens
arising in accordance with Applicable Law in connection therewith), and other
obligations of a like nature, in each case in the ordinary course of business;

(e) judgment Liens in respect of judgments that do not constitute an Event of
Default under SECTION 7.01(k);

(f) easements, covenants, conditions, restrictions, building code laws, zoning
restrictions, other land use laws, rights-of-way, development, site plan or
similar agreements and similar encumbrances on real property imposed by law or
arising in the ordinary course of business that do not secure any monetary
obligations and do not materially detract from the value of the affected
property when used in a manner consistent with current usage or materially
interfere with the ordinary conduct of business of a Loan Party as currently
conducted and such other minor title defects, or survey matters that are
disclosed by current surveys, but that, in each case, do not interfere with the
current use of the Property in any material respect;

(g) any Lien on any property or asset of any Loan Party set forth on Schedule
6.02, provided that, if such Lien secured Indebtedness, such Lien shall secure
only the Indebtedness listed on Schedule 6.01 as of the Closing Date (and
extensions, renewals and replacements thereof permitted under SECTION 6.01);

(h) Liens on fixed or capital assets acquired by any Loan Party or any of its
Subsidiaries to secure Indebtedness permitted under clause (e) of the definition
of Permitted Indebtedness so long as (i) such Liens and the Indebtedness secured
thereby are incurred prior to or within one hundred and eighty (180) days after
such acquisition or the completion of the construction or improvement thereof
(other than refinancings thereof permitted hereunder), (ii) the Indebtedness
secured thereby does not exceed 100% of the cost of acquisition or improvement
of such fixed or capital assets, and (iii) such Liens shall not extend to any
other property or assets of the Loan Parties or any of their Subsidiaries;

(i) Liens in favor of the Collateral Agent, for its own benefit and the benefit
of the other Secured Parties;

(j) landlords’ and lessors’ Liens in respect of rent not in default for more
than sixty (60) days or the existence of which, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect;

(k) possessory Liens in favor of brokers and dealers arising in connection with
the acquisition or disposition of Investments owned as of the date hereof and
other Permitted Investments, provided that such liens (a) attach only to such
Investments or other Investments held by such broker or dealer and (b) secure
only obligations incurred in the ordinary course and arising in connection with
the acquisition or disposition of such Investments and not any obligation in
connection with margin financing;

(l) Liens arising solely by virtue of any statutory or common law provisions
relating to banker’s liens, liens in favor of securities intermediaries, rights
of setoff or similar rights and remedies as to deposit accounts or securities
accounts or other funds maintained with depository institutions or securities
intermediaries;

 

- 22-



--------------------------------------------------------------------------------

(m) Liens on Real Estate; provided that such Liens shall only secure obligations
with respect to a Permitted Real Estate Financing;

(n) Liens attaching solely to cash earnest money deposits in connection with any
letter of intent or purchase agreement in connection with a Permitted
Acquisition;

(o) Liens arising from precautionary UCC filings regarding “true” operating
leases or the consignment of goods to a Loan Party;

(p) voluntary Liens on Fixed Assets in existence at the time such Fixed Assets
are acquired pursuant to a Permitted Acquisition or on Fixed Assets of a
Subsidiary of any Loan Party in existence at the time such Subsidiary is
acquired pursuant to a Permitted Acquisition; provided that such Liens are not
incurred in connection with or in anticipation of such Permitted Acquisition and
do not attach to any other assets of any Loan Party or any of its Subsidiaries;

(q) Liens in favor of customs and revenues authorities imposed by Applicable Law
arising in the ordinary course of business in connection with the importation of
goods and securing obligations (i) that are not overdue by more than thirty
(30) days, (ii)(A) that are being contested in good faith by appropriate
proceedings, (B) the applicable Loan Party or Subsidiary has set aside on its
books adequate reserves with respect thereto in accordance with GAAP and
(C) such contest effectively suspends collection of the contested obligation and
enforcement of any Lien securing such obligation, or (iii) the existence of
which would not reasonably be expected to result in a Material Adverse Effect;

(r) Liens granted by the Loan Parties or any of their Subsidiaries to the
secured parties under the ABL Facility and any refinancings thereof permitted
hereunder so long as such Liens are subject to the terms of the ABL
Intercreditor Agreement;

(s) any interest or title of a licensor, sublicensor, lessor or sublessor under
any license or operating or true lease agreement;

(t) leases or subleases granted to third Persons in the ordinary course of
business;

(u) licenses or sublicenses of Intellectual Property granted in the ordinary
course of business;

(v) the replacement, extension or renewal of any Permitted Encumbrance; provided
that such Lien shall at no time be extended to cover any assets or property
other than such assets or property subject thereto on the Closing Date or the
date such Lien was incurred, as applicable;

(w) Liens on insurance proceeds incurred in the ordinary course of business in
connection with the financing of insurance premiums;

(x) Liens on securities which are the subject of repurchase agreements incurred
in the ordinary course of business;

(y) Liens arising by operation of law under Article 4 of the UCC in connection
with collection of items provided for therein;

(z) Liens arising by operation of law under Article 2 of the UCC in favor of a
reclaiming seller of goods or buyer of goods;

(aa) Liens on deposit accounts or securities accounts in connection with
overdraft protection and netting services;

(bb) security given to a public or private utility or any Governmental Authority
as required in the ordinary course of business;

 

- 23-



--------------------------------------------------------------------------------

(cc) Liens in the nature of the right of setoff in favor of counterparties to
contractual agreements with the Loan Parties or any of their Subsidiaries in the
ordinary course of business;

(dd) other Liens not securing Indebtedness in an amount not to exceed
$10,000,000 in the aggregate at any time outstanding; and

(ee) Liens on Collateral securing Qualifying Secured Debt;

provided, however, that, except as provided in any one or more of clauses
(a) through (ee) above, the term “Permitted Encumbrances” shall not include any
Lien securing Indebtedness for borrowed money.

“Permitted Indebtedness” means each of the following:

(a) Indebtedness created under the Loan Documents;

(b) Indebtedness set forth on Schedule 6.01;

(c) Indebtedness of (i) any Loan Party to any other Loan Party, (ii) any Loan
Party to any Subsidiary that is not a Subsidiary Guarantor and (iii) any
Subsidiary that is not a Subsidiary Guarantor to any Subsidiary that is not a
Subsidiary Guarantor;

(d) Guarantees by any Loan Party or any of its Subsidiaries of Indebtedness or
other obligations arising in the ordinary course of business of any other Loan
Party or any of its Subsidiaries;

(e) Purchase money Indebtedness of any Loan Party or any of its Subsidiaries to
finance the acquisition or improvement of any fixed or capital assets (including
Real Estate), including Capital Lease Obligations (including therein any
Indebtedness incurred in connection with sale-leaseback transactions permitted
under clause (k) of this definition), and any Indebtedness assumed in connection
with the acquisition of any such assets or secured by a Lien on any such assets
prior to the acquisition thereof, provided that the aggregate principal amount
of Indebtedness permitted by this clause (e) outstanding at any time, when
aggregated with the amount of Permitted Refinancings in respect thereof pursuant
to clause (y) below, shall not exceed the greater of $75,000,000 or three
percent (3%) of the book value of the Consolidated tangible assets of the Loan
Parties and their Subsidiaries determined in accordance with GAAP;

(f) Indebtedness under Hedge Agreements, other than for speculative purposes,
entered into in the ordinary course of business;

(g) Contingent liabilities under surety bonds, customs and appeal bonds,
governmental contracts and leases or similar instruments incurred in the
ordinary course of business;

(h) Indebtedness under the Senior Notes, provided that in no event shall the
principal amount of such Indebtedness incurred in reliance on this clause
(h) increase in excess of the amounts outstanding as of the Closing Date (other
than any increase in the principal amount of the Senior Notes to the extent
otherwise permitted under clause (u) of this definition);

(i) Indebtedness under the ABL Facility; provided that in no event shall the
aggregate principal amount of loans and the face amount of letters of credit and
bank guaranties issued under the ABL Facility exceed the greater of
(x) $750,000,000 and (y) the Borrowing Base as of the time such Indebtedness is
incurred;

(j) Indebtedness with respect to the deferred purchase price for any Permitted
Acquisition, provided that such Indebtedness does not require the payment in
cash of principal (other than in respect of working capital adjustments) prior
to the Maturity Date, has a maturity which extends beyond the Maturity Date, and
is subordinated to the Obligations on terms customary for senior subordinated
high yield debt securities (as determined in good faith by the Borrower);

 

- 24-



--------------------------------------------------------------------------------

(k) Indebtedness incurred in connection with sale-leaseback transactions
permitted hereunder;

(l) Subordinated Indebtedness in an amount, when aggregated with the amount of
Permitted Refinancing in respect thereof pursuant to clause (y), not to exceed
$350,000,000 in the aggregate, provided that the proceeds of such Subordinated
Indebtedness are used (i) to pay the acquisition consideration and closing and
other transaction costs in connection with a Permitted Acquisition or (ii) to
permanently reduce, retire or refinance the Senior Notes; and further provided
that, in each case, such Subordinated Indebtedness (a) shall not have a maturity
date or be subject to amortization, mandatory repurchase or redemption (except
pursuant to customary asset sale and change of control provisions requiring such
redemption or repurchase if and only to the extent permitted hereunder) prior to
the date that is six months after the Maturity Date of each then outstanding
Class of Term Loans, and (b) shall not be exchangeable or convertible into any
other Indebtedness or Disqualified Stock (other than any Indebtedness that is
otherwise permitted to be incurred under this Agreement at the time of such
exchange or conversion);

(m) Indebtedness incurred in the ordinary course of business in connection with
the financing of insurance premiums;

(n) Indebtedness of any Loan Party or any of its Subsidiaries acquired pursuant
to a Permitted Acquisition (or Indebtedness assumed at the time and as a result
of a Permitted Acquisition); provided that (i) such Indebtedness was not
incurred in connection with, or in anticipation or contemplation of, such
Permitted Acquisition; and (ii) on a Pro Forma Basis the Consolidated Interest
Coverage Ratio for the most recent four Fiscal Quarter period for which
financial statements have been or are required to be delivered hereunder would
either be (x) at least 2.0 to 1.0 or (y) greater than the Consolidated Interest
Coverage Ratio for such period immediately prior to such acquisition;

(o) Indebtedness relating to surety and appeal bonds, performance bonds and
other obligations of a like nature incurred in the ordinary course of business;

(p) Unsecured Indebtedness owed to the Sponsor, Sponsor Related Parties, and/or
other stockholders of BCF Holdings and their respective Affiliates, provided
that such Indebtedness does not require the payment in cash of principal or
interest at a rate in excess of 10% per annum prior to the Maturity Date, has a
maturity which extends beyond the Maturity Date, and is subordinated to the
Obligations on terms customary for senior subordinated high yield debt
securities (as determined in good faith by the Borrower);

(q) Indebtedness constituting the obligation to make customary purchase price
adjustments for working capital and indemnities in connection with Permitted
Acquisitions;

(r) Guarantees and letters of credit and surety bonds (other than Guarantees of,
or letters of credit and surety bonds related to, Indebtedness) issued in
connection with Permitted Acquisitions and Permitted Dispositions;

(s) without duplication of any other Indebtedness, non-cash accruals of
interest, accretion or amortization of original issue discount and
payment-in-kind interest with respect to Indebtedness permitted hereunder;

(t) Indebtedness due to any landlord in connection with the financing by such
landlord of leasehold improvements;

(u) without duplication of, or accumulation with, other categories of
Indebtedness permitted hereunder, other unsecured Indebtedness of any Loan Party
in an aggregate principal amount not to exceed $150,000,000 at any time
outstanding;

 

- 25-



--------------------------------------------------------------------------------

(v) Indebtedness under Permitted Real Estate Financings;

(w) Qualifying Unsecured Debt or Qualifying Secured Debt of the Borrower or any
Facility Guarantor that is either (i) issued solely for cash consideration, the
net proceeds of which are applied solely to the prepayment of Term Loans in
accordance with SECTION 2.17 or (ii) in the case of Qualifying Secured Debt so
long as (w) no Default or Event of Default has occurred and is continuing,
(x) on a Pro Forma Basis, the Borrower is in compliance with the Financial
Performance Covenants as of the last day of the most recent Fiscal Quarter for
which financial statements have been or are required to have been delivered
hereunder, (y) on a Pro Forma Basis, the Consolidated Secured Leverage Ratio as
of the last day of the most recent Fiscal Quarter for which financial statements
have been or are required to have been delivered hereunder is less than or equal
to 3.25 to 1.0 and (z) the aggregate principal amount of such Qualifying Secured
Debt, when aggregated with the aggregate principal amount of all Incremental
Term Loans, would not exceed the Maximum Incremental Amount or (iii) in the case
of Qualifying Unsecured Debt, on a Pro Forma Basis (x) the Borrower is in
compliance with the Financial Performance Covenants as of the last day of the
most recent Fiscal Quarter and (y) the Consolidated Interest Coverage Ratio is
at least 2.0 to 1.0 for the most recent four Fiscal Quarter period; and

(y) extensions, renewals and replacements of any such Indebtedness described in
clauses (b), (e), (f), (h), (j), (k), (l), (m), (n), (s), (t), (v) and (w) above
and this clause (y); provided that such Indebtedness constitutes a Permitted
Refinancing.

“Permitted Investments” means each of the following:

(a) Direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America) or any state or state agency thereof, in
each case maturing within one (1) year from the date of acquisition thereof;

(b) Investments in commercial paper maturing within one (1) year from the date
of acquisition thereof and having, at the date of acquisition, the highest or
next highest credit rating obtainable from S&P or from Moody’s;

(c) Investments in certificates of deposit, banker’s acceptances and time
deposits maturing within one (1) year from the date of acquisition thereof which
are issued or guaranteed by, or placed with, and demand deposit and money market
deposit accounts issued or offered by, any Lender or any domestic office of any
commercial bank organized under the laws of the United States of America or any
State thereof that has a combined capital and surplus and undivided profits of
not less than $500,000,000;

(d) Master demand notes and fully collateralized repurchase agreements with a
term of not more than thirty (30) days for securities described in clause
(a) above (without regard to the limitation on maturity contained in such
clause) and entered into with a financial institution satisfying the criteria
described in clause (c) above or with any primary dealer;

(e) Shares of any money market or mutual fund that has substantially all of its
assets invested in the types of investments referred to in clauses (a) through
(d), above;

(f) Investments existing on the Closing Date and set forth on Schedule 6.04;

(g) capital contributions, loans or other Investments made by (i) (x) any Loan
Party to any other Loan Party and (y) any Subsidiary that is not a Subsidiary
Guarantor to any other Subsidiary that is not a Subsidiary Guarantor or (ii) so
long as no Specified Default then exists or would arise therefrom, any Loan
Party to any Subsidiary or Affiliate of any Loan Party (other than to the
Sponsors, Sponsor-Related Parties or any other stockholder of BCF Holdings, in
an aggregate amount not to exceed $50,000,000 at any time outstanding, provided
that the aggregate amount of all Investments of the type described in this
clause (g)(ii) and clause (s) of this definition may not exceed $50,000,000 in
the aggregate outstanding at any time;

 

- 26-



--------------------------------------------------------------------------------

(h) Guarantees constituting Permitted Indebtedness;

(i) Investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with, customers and suppliers,
in each case in the ordinary course of business;

(j) Loans or advances to employees for the purpose of travel, entertainment or
relocation in the ordinary course of business, provided that all such loans and
advances to employees shall not exceed $5,000,000 in the aggregate at any time
outstanding, and determined without regard to any write-downs or write-offs
thereof;

(k) Investments received from purchasers of assets pursuant to dispositions
permitted pursuant to SECTION 6.05;

(l) Permitted Acquisitions and existing Investments of the Persons acquired in
connection with Permitted Acquisitions so long as such Investment was not made
in contemplation of such Permitted Acquisition;

(m) Hedging Agreements entered into in the ordinary course of business for
non-speculative purposes;

(n) To the extent permitted by Applicable Law, notes from officers and employees
in exchange for equity interests of BCF Holdings purchased by such officers or
employees pursuant to a stock ownership or purchase plan or compensation plan;

(o) Earnest money required in connection with Permitted Acquisitions;

(p) Investments in deposit accounts opened in the ordinary course of business;

(q) Capital Expenditures;

(r) Guarantees of Indebtedness under clause (g)(ii) above of Subsidiaries that
are not Loan Parties not in excess of $50,000,000 in the aggregate at any time
outstanding, provided that the aggregate amount of all Investments of the type
described in this clause (r) and clause (g)(ii) of this definition may not
exceed $50,000,000 in the aggregate outstanding at any time;

(s) without duplication of, or accumulation with, other categories of
Investments permitted hereunder, other Investments in an amount not to exceed
$50,000,000 in the aggregate outstanding at any time; and

(t) Investments out of the portion of the Available Amount that any Loan Party
or any Subsidiary elects to apply pursuant to this clause (t);

provided, however, that for purposes of calculation, the amount of any
Investment outstanding at any time shall be the aggregate cash Investment less
all cash returns, cash dividends and cash distributions (or the fair market
value of any non-cash returns, dividends and distributions) received by such
Person and less all liabilities expressly assumed by another Person in
connection with the sale of such Investment.

“Permitted Real Estate Financing” means any financing by any Loan Party or any
of its Subsidiaries that is secured solely by Real Estate of such Loan Party or
such Subsidiary, as the case may be; provided that (a) the Indebtedness incurred
in connection with such financing shall not be directly or indirectly Guaranteed
by, or directly or indirectly collateralized or secured by, or otherwise have
any recourse to, such Loan Party or any such Subsidiary or any of the assets of
such Loan Party or such Subsidiary, other than (i) the Real Estate that is the
subject of such financing and/or (ii) an unsecured Guarantee by the direct or
indirect parent of such Loan Party or such Subsidiary that shall own the Real
Estate that is the subject of such financing, (b) none of the Loan Parties or
any of their

 

- 27-



--------------------------------------------------------------------------------

Subsidiaries shall provide any other direct or indirect credit support of any
kind in respect of such Indebtedness (other than the security interest on the
Real Estate that is the subject of such financing as described in clause
(a) above), (c) the such Loan Party or such Subsidiary, as the case may be,
shall have received proceeds with respect to such financing in an amount equal
to not less than 90% of the fair market value of the Real Estate that is the
subject of such financing, (d) the Indebtedness incurred in connection with such
financing shall have a final maturity that is no sooner than the date that is
six months following the Maturity Date and a weighted average life to maturity
that is no shorter than the Term Loans and (e) all Net Proceeds received in
connection therewith are applied to the Term Loans as required by SECTION
2.17(c).

“Permitted Refinancing” means any Indebtedness that replaces or refinances any
other Permitted Indebtedness, as long as, after giving effect thereto (i) the
principal amount of the Indebtedness outstanding at such time is not increased
(except by the amount of any accrued interest, reasonable closing costs,
expenses, fees, and premium paid in connection with such extension, renewal or
replacement), (ii) the result of such refinancing of or replacement shall not be
an earlier maturity date or decreased weighted average life, (iii) the holders
of such refinancing Indebtedness are not afforded covenants, defaults, rights or
remedies, taken as a whole, which are materially more burdensome to the obligor
or obligors than those contained in the Indebtedness being extended, renewed or
replaced, (iv) the obligor or obligors under any such refinancing Indebtedness
and the collateral, if applicable, granted pursuant to any such refinancing
Indebtedness are the same (or in the case of collateral, the same or less than)
as the obligor(s) and collateral under the Indebtedness being extended, renewed
or replaced, (v) the subordination, to the extent applicable, and other material
provisions of the refinancing Indebtedness are no less favorable to the Lenders
than those terms of the Indebtedness being refinanced and (vi) the refinancing
Indebtedness is not exchangeable or convertible into any other Indebtedness
which does not comply with clauses (i) through (v) above.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Pledge Agreement” means the Pledge Agreement dated as of the Closing Date among
the Loan Parties party thereto and the Collateral Agent for its own benefit and
the benefit of the other Secured Parties, as amended, restated, supplemented or
otherwise modified and in effect from time to time.

“Post Acquisition Period” means, with respect to any Permitted Acquisition the
period beginning on the date such Permitted Acquisition is consummated and
ending on the last day of the fourth full consecutive Fiscal Quarter immediately
following the date on which such Permitted Acquisition is consummated.

“Prepayment Event” means the occurrence of any of the events described in
SECTIONS 2.17(a) through (c).

“Prime Rate” means, as to any Borrowing, for any day, the higher of: (a) the
rate of interest per annum publicly announced from time to time by the Reference
Lender as its “prime rate” in effect at its principal office in New York City,
(b) the Federal Funds Effective Rate in effect on such day plus  1/2 of 1%
(0.50%) per annum and (c) the Adjusted LIBO Rate for the applicable Class of
Term Loans for a one-month Interest Period commencing on such day (or if such
day is not a Business Day, the immediately preceding Business Day) plus 1%. The
Prime Rate is a reference rate and does not necessarily represent the lowest or
best rate being charged to any customer. The Prime Rate is a rate set by the
Reference Lender based upon various factors including the Reference Lender’s
costs and desired return, general economic conditions and other factors, and is
used as a reference point for pricing some loans, which may be priced at, above,
or below such announced rate. If for any reason the Administrative Agent shall
have determined (which determination shall be conclusive absent manifest error)
that it is unable to ascertain the Federal Funds Effective Rate for any reason,
including the inability or failure of the Administrative Agent to obtain
sufficient quotations thereof in accordance with the terms hereof, the Prime
Rate shall be determined without

 

- 28-



--------------------------------------------------------------------------------

regard to clause (b) of the first sentence of this definition, until the
circumstances giving rise to such inability no longer exist. Any change in the
Prime Rate due to a change in the Reference Lender’s Prime Rate, the Federal
Funds Effective Rate or the Adjusted LIBO Rate shall be effective on the
effective date of such change in the Reference Lender’s Prime Rate, the Federal
Funds Effective Rate or the Adjusted LIBO Rate, respectively.

“Prime Rate Loan” means any Term Loan bearing interest at a rate determined by
reference to the Prime Rate in accordance with the provisions of Article II.

“Pro Forma Adjustment Certificate” means a certificate of a Responsible Officer
of the Borrower delivered pursuant to SECTION 5.01(m).

“Pro Forma Adjustments” means, for any applicable period that includes all or
any part of a Fiscal Quarter included in any Post-Acquisition Period, with
respect to the Acquired EBITDA of the applicable Acquired Entity or the
Consolidated EBITDA of the Borrower and its Subsidiaries, the pro forma increase
or decrease in such Acquired EBITDA or such Consolidated EBITDA of the Borrower
and its Subsidiaries, as the case may be, projected by the Borrower in good
faith as a result of (a) actions taken during such Post-Acquisition Period for
the purposes of realizing reasonably identifiable and factually supportable cost
savings or (b) any additional costs incurred during such Post-Acquisition
Period, in each case in connection with the combination of the operations of
such Acquired Entity with the operations of the Borrower and its Subsidiaries;
provided that (i) so long as such actions are taken during such Post-Acquisition
Period or such costs are incurred during such Post-Acquisition Period, as
applicable, the cost savings related to such actions or such additional costs,
as applicable, it may be assumed, for purposes of projecting such pro forma
increase or decrease in such Acquired EBITDA or such Consolidated EBITDA of the
Borrower and its Subsidiaries, as the case may be, that such costs savings will
be realizable during the entirety of such period, or such additional costs, as
applicable, will be incurred during the entirety of such period and (ii) any
such pro forma increase or decrease to such Acquired EBITDA or such Consolidated
EBITDA of the Borrower and its Subsidiaries, as the case may be, shall be
without duplication for cost savings or additional costs already included in
such Acquired EBITDA or such Consolidated EBITDA of the Borrower and its
Subsidiaries, as the case may be, for such period; and provided further that any
such increase, decrease and other adjustments of such Acquired EBITDA or such
Consolidated EBITDA of the Borrower and its Subsidiaries, as the case may be,
either (x) would be permitted to be included in pro forma financial statements
prepared in accordance with Regulation S-X under the Securities Act of 1933, as
amended, or (y) shall have been certified by the chief financial officer of the
Borrower as having been calculated in good faith and in compliance with the
requirements of this definition, provided that any such adjustment pursuant to
this clause (y) does not exceed the greater of (A) $20,000,000 and (B) an amount
equal to 3% of the most recently calculated Consolidated EBITDA of the Borrower
and its Subsidiaries.

“Pro Forma Basis” means, with respect to compliance with any test or covenant
hereunder, that (A) to the extent applicable, the Pro Forma Adjustments shall
have been made and (B) all Specified Transactions and the following transactions
in connection therewith shall be deemed to have occurred as of the first day of
the applicable period of measurement in such test or covenant: (a) income
statement items (whether positive or negative) attributable to the property or
Person subject to such Specified Transaction, (i) in the case of a Disposition
of all or substantially all equity interests in any Subsidiary of the Borrower
or any division, product line, or facility used for operations of the Borrower
or any of its Subsidiaries, shall be excluded, and (ii) in the case of a
Permitted Acquisition or Investment described in the definition of “Specified
Transaction,” shall be included, (b) any retirement of Indebtedness, and (c) any
Indebtedness incurred or assumed by the Borrower or any of the Subsidiaries in
connection therewith and if such Indebtedness has a floating or formula rate,
shall have an implied rate of interest for the applicable period for purposes of
this definition determined by utilizing the rate which is or would be in effect
with respect to such Indebtedness as at the relevant date of determination;
provided that, without limiting the application of the Pro Forma Adjustments
pursuant to (a) above, the foregoing pro forma adjustments may be applied to any
such test or covenant solely to the extent that such adjustments are consistent
with the definition of Consolidated EBITDA and give effect to events (including
operating expense reductions) that are consistent with the definition of Pro
Forma Adjustment.

“Proposed Discounted Prepayment Amount” has the meaning provided in SECTION
2.16(d)(ii).

“Qualifying IPO” means an equity issuance by BCF Holdings or Parent consisting
of an underwritten primary public offering (other than a public offering
pursuant to a registration statement on Form S-8) of its

 

- 29-



--------------------------------------------------------------------------------

common stock (i) pursuant to an effective registration statement filed with the
SEC in accordance with the Securities Act of 1933 as amended (whether alone or
in connection with a secondary public offering) and (ii) resulting in gross
proceeds to BCF Holdings or Parent of at least $100,000,000.

“Qualifying Lender” has the meaning provided in SECTION 2.16(d)(iv).

“Qualifying Loans” has the meaning provided in SECTION 2.16(d)(iv).

“Qualifying Secured Debt” means any secured Indebtedness of any Loan Party, no
part of the principal of which is required to be paid (whether by way of
mandatory sinking fund, mandatory redemption, mandatory prepayment or otherwise)
prior to the date that is six months after the Maturity Date of each Class of
Term Loans outstanding on the date on which such Indebtedness is incurred (it
being understood that any required offer to purchase such Indebtedness as a
result of a change of control or asset sale shall not violate the foregoing
restriction) and which is subject to either (i) the terms of the Pari Passu Lien
Intercreditor Agreement as “Additional First Lien Obligations” or (ii) the terms
of the Second Lien Intercreditor Agreement as obligations secured by Liens
ranking junior to the Liens securing the Obligations.

“Qualifying Unsecured Debt” means any unsecured Indebtedness of any Loan Party,
no part of the principal of which is required to be paid (whether by way of
mandatory sinking fund, mandatory redemption, mandatory prepayment or otherwise)
prior to the date that is six months after the Maturity Date of each Class of
Term Loans outstanding on the date on which such Indebtedness is incurred (it
being understood that any required offer to purchase such Indebtedness as a
result of a change of control or asset sale shall not violate the foregoing
restriction).

“Real Estate” means all interests in real property now or hereafter owned or
held by any Loan Party, including all leasehold interests held pursuant to
Leases and all land, together with the buildings, structures, parking areas, and
other improvements thereon, now or hereafter owned by any Loan Party, including
all easements, rights-of-way, appurtenances and other rights relating thereto
and all leases, tenancies, and occupancies thereof.

“Reference Lender” means JPMorgan Chase Bank, N.A.

“Refinancing Term Loans” means Incremental Term Loans that are designated as
Refinancing Term Loans in the applicable Incremental Term Loan Amendment.

“Register” has the meaning provided in SECTION 9.04(b)(iv).

“Regulation U” means Regulation U of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

“Regulation X” means Regulation X of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

“Reinvestment Deferred Amount” means, with respect to a Prepayment Event
described in SECTION 2.17(a) or (b), the aggregate Net Proceeds received by any
Loan Party in connection therewith that are not applied to prepay the Term Loans
in accordance with the provisos in SECTIONS 2.17(a) or (b), as applicable.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents, trustees
and advisors of such Person and such Person’s Affiliates.

“Release” has the meaning provided in Section 101(22) of CERCLA.

“Replacement Lender” has the meaning provided in SECTION 9.02(c)(i).

“Reports” has the meaning provided in SECTION 8.13(a).

 

- 30-



--------------------------------------------------------------------------------

“Required Lenders” means, at any time and subject to SECTION 9.04(f), Lenders
having Commitments aggregating more than 50% of the Total Commitments, or
following the Closing Date, Lenders whose percentage of the outstanding Term
Loans aggregate more than 50% of all such Term Loans.

“Responsible Officer” of any Person shall mean any executive officer or
financial officer of such Person and any other officer or similar official
thereof with responsibility for the administration of the obligations of such
Person in respect of this Agreement.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any class of Capital Stock of a
Person, or any payment (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, cancellation or termination of any Capital
Stock of a Person or any option, warrant or other right to acquire any Capital
Stock of a Person or on account of any return of capital to the Person’s
stockholders, partners or members, provided that “Restricted Payments” shall not
include any dividends payable solely in Capital Stock of a Loan Party.

“Revolver Priority Collateral” has the meaning set forth in the Intercreditor
Agreement.

“Revolving Credit Loans” has the meaning set forth in the ABL Agreement.

“Sale of Non-Core Business Segment” has the meaning provided in the definition
of “Permitted Disposition.”

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

“SEC” means the Securities and Exchange Commission or any Governmental Authority
succeeding to any of its principal functions.

“Second Lien Collateral Agent” means a collateral agent for the holders of
Qualifying Secured Debt which is intended to be secured by Liens ranking junior
to the Liens securing the Obligations.

“Second Lien Intercreditor Agreement” means an intercreditor agreement in form
and substance reasonably satisfactory to the Administrative Agent providing that
the Liens securing the Obligations rank prior to the Liens securing Qualifying
Secured Debt which is intended to be secured by Liens ranking junior to the
Liens securing the Obligations.

“Secured Party” means (a) each Credit Party, (b) the beneficiaries of each
indemnification obligation undertaken by any Loan Party under any Loan Document,
and (c) the successors and, subject to any limitations contained in this
Agreement, assigns of each of the foregoing.

“Security Agreement” means the Security Agreement dated as of the Closing Date
among the Loan Parties and the Collateral Agent for its benefit and for the
benefit of the other Secured Parties, as amended, restated, supplemented or
otherwise modified and in effect from time to time.

“Security Documents” means the Security Agreement, the Mortgages, the
Intellectual Property Security Agreement, the Pledge Agreement, the Facility
Guarantee, and each other security agreement or other instrument or document
executed and delivered pursuant to this Agreement or any other Loan Document
that creates a Lien in favor of the Collateral Agent to secure any of the
Obligations.

“Senior Notes Indenture” means the Indenture dated as of February 24, 2011 among
Parent, the Borrower, the Subsidiary Guarantors and Wilmington Trust FSB, as
Trustee, as supplemented by any supplemental indenture thereto, as replaced by
any indenture governing securities issued in lieu or in replacement of the
Senior Notes.

 

- 31-



--------------------------------------------------------------------------------

“Senior Notes” means the $450,000,000 10% Senior Notes Due 2019 issued by the
Borrower under the Senior Notes Indenture and any securities issued in lieu or
in replacement thereof.

“Senior Note Documents” means the documents, instruments and other agreements
now or hereafter executed and delivered in connection with the Senior Notes.

“Series” has the meaning provided in SECTION 2.05(b).

“Software” has the meaning assigned to such term in the Security Agreement.

“Solvent” means, with respect to any Person on a particular date, that on such
date (a) at fair valuation on a going concern basis, all of the properties and
assets of such Person are greater than the sum of the debts, including
contingent liabilities, of such Person, (b) the present fair saleable value of
the properties and assets of such Person on a going concern basis is not less
than the amount that would be required to pay the probable liability of such
Person on its debts as they become absolute and matured, (c) such Person is able
to realize upon its properties and assets and generally pay its debts and other
liabilities, contingent obligations and other commitments as they mature in the
normal course of business, (d) such Person does not intend to, and does not
believe that it will, incur debts beyond such Person’s ability to generally pay
as such debts mature, and (e) such Person is not engaged in a business or a
transaction, and is not about to engage in a business or transaction, for which
such Person’s properties and assets would constitute unreasonably small capital
after giving due consideration to the prevailing practices in the industry in
which such Person is engaged.

“Specified Default” means the occurrence of any Event of Default specified in
SECTION 7.01(a), SECTION 7.01(b), SECTION 7.01(c) (but only with respect to any
representation made or deemed to be made by or on behalf of any Loan Party in
any certificate of a Financial Officer accompanying any financial statement),
SECTION 7.01(d) (but only with respect to SECTION 5.07, SECTION 5.11 and SECTION
6.10), SECTION 7.01(h), or SECTION 7.01(i).

“Specified Indebtedness” shall mean (i) the Senior Notes, (ii) any Qualifying
Secured Debt, (iii) any Qualifying Unsecured Debt and (iv) any Permitted
Refinancing of any of the foregoing Indebtedness.

“Specified Transaction” means any (a) disposition of all or substantially all
the assets or Capital Stock of any Subsidiary or of any division or product line
of the Borrower or any of the Subsidiaries, (b) Permitted Acquisition or
(c) proposed incurrence of Indebtedness in respect of which compliance with the
financial covenants set forth in SECTIONS 6.10(a) and (b) are by the terms of
this Agreement required to be calculated on a Pro Forma Basis.

“Sponsor Group” means the Sponsors and the Sponsor Related Parties.

“Sponsor Related Parties” means, with respect to any Person, (a) any Controlling
stockholder or partner (including in the case of an individual Person who
possesses Control, the spouse or immediate family member of such Person provided
such Person retains Control of the voting rights, by stockholders agreement,
trust agreement or otherwise of the Capital Stock owned by such spouse or
immediate family member) or 80% (or more) owned Subsidiary, or (b) any trust,
corporation, partnership or other entity, the beneficiaries, stockholders,
partners, owners or Persons beneficially holding a 51% or more Controlling
interest of which consist of such Person and/or such Persons referred to in the
immediately preceding clause (a) or (c) the limited partners of the Sponsors.

“Sponsors” means collectively, Bain Capital Fund VIII, L.P. and its Affiliates.

“SPV” has the meaning assigned to such term in SECTION 9.04(e).

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency

 

- 32-



--------------------------------------------------------------------------------

funding (currently referred to as “Eurocurrency Liabilities” in Regulation D of
the Board). Such reserve percentages shall include those imposed pursuant to
such Regulation D. LIBO Loans shall be deemed to constitute eurocurrency funding
and to be subject to such reserve requirements without benefit of or credit for
proration, exemptions or offsets that may be available from time to time to any
Lender under such Regulation D or any comparable regulation. The Statutory
Reserve Rate shall be adjusted automatically on and as of the effective date of
any change in any reserve percentage.

“Store” means any retail store (which includes any real property, fixtures,
equipment, inventory and other property related thereto) operated, or to be
operated, by any Loan Party.

“Subordinated Indebtedness” means Indebtedness which is expressly subordinated
in right of payment to the prior payment in full of the Obligations on terms
reasonably acceptable to the Agents.

“Subsidiary” means with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
(a) of which Capital Stock representing more than 50% of the ordinary voting
power or, in the case of a partnership, more than 50% of the general partnership
interests are, as of such date, owned, Controlled or held, or (b) that is, as of
such date, otherwise Controlled, by the parent or one or more subsidiaries of
the parent or by the parent and one or more subsidiaries of the parent.

“Syndication Agent” means Goldman Sachs Lending Partners LLC.

“Synthetic Lease” means any lease or other agreement for the use or possession
of property creating obligations which do not appear as Indebtedness on the
balance sheet of the lessee thereunder but which, upon the insolvency or
bankruptcy of such Person, may be characterized as Indebtedness of such lessee
without regard to the accounting treatment.

“Taxes” means any and all current or future taxes, levies, imposts, duties
(including stamp duties), deductions, charges (including ad valorem charges) or
withholdings imposed by any Governmental Authority, and any and all interest and
penalties related thereto.

“Term B Loan” has the meaning provided in SECTION 2.01(a).

“Term B-1 Loan” has the meaning provided in SECTION 2.01(b).

“Term Loan Extension Amendment” has the meaning provided in SECTION 2.06(d).

“Term Loans” means Term B Loans, Term B-1 Loans, Incremental Term Loans and
Extended Term Loans.

“Term Priority Collateral” has the meaning set forth in the Intercreditor
Agreement.

“Total Commitments” means the aggregate of the Commitments of all Lenders. On
the Closing Date, the Total Commitments are $1,000,000,000.

“Transactions” means the entry into this Agreement and the other Loan Documents
executed and delivered on the Closing Date, the repayment in full of the Loan
Parties’ term loans under the existing term loan agreement, dated as of
April 13, 2006, between the Loan Parties, Bear Sterns Corporate Lending Inc. and
the other parties thereto, the repurchase or redemption of all of the Borrower’s
existing 11 1/8% senior unsecured notes due 2014 and all of Parent’s 14 1/2%
senior discount notes due 2014, the Dividend Payment and the payment of fees and
expenses in connection with the foregoing.

“Transition Period” means the period from and including May 31, 2009 to and
including January 30, 2010.

“Type,” when used in reference to any Term Loan or Borrowing, refers to whether
the rate of interest on such Term Loan, or on the Term Loans comprising such
Borrowing, is determined by reference to the Adjusted LIBO Rate or the Prime
Rate, as applicable.

 

- 33-



--------------------------------------------------------------------------------

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York provided, however, that if a term is defined in Article 9 of
the Uniform Commercial Code differently than in another Article thereof, the
term shall have the meaning set forth in Article 9; provided further that, if by
reason of mandatory provisions of law, perfection, or the effect of perfection
or non-perfection, of a security interest in any Collateral or the availability
of any remedy hereunder is governed by the Uniform Commercial Code as in effect
in a jurisdiction other than New York, “Uniform Commercial Code” means the
Uniform Commercial Code as in effect in such other jurisdiction for purposes of
the provisions hereof relating to such perfection or effect of perfection or
non-perfection or availability of such remedy, as the case may be.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing (1) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment,
sinking fund, serial maturity or other required payment of principal, including
payment at final maturity, in respect thereof by (b) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment by (2) the then outstanding principal amount of such
Indebtedness.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part 1 of Subtitle E of Title IV of ERISA.

“Yield” for any Term Loan on any date of determination will be the internal rate
of return on such Term Loan determined by the Administrative Agent utilizing
(a) the greater of (i) if applicable, any “LIBOR floor” applicable to such Term
Loan on such date and (ii) the forward LIBOR curve (calculated on a quarterly
basis) as calculated by the Administrative Agent in accordance with its
customary practice during the period from such date to the Maturity Date of such
Term Loan; (b) the Applicable Margin for such Term Loan on such date; and
(c) the issue price of such Term Loan (after giving effect to any original issue
discount or upfront fees paid to the market in respect of such Term Loan) (it
being understood that the “issue price” of (x) the Term B-1 Loans shall be
99.75% and (y) any Extended Term Loan shall be deemed to be the issue price of
the Term B-1 Loan (as determined above) minus any upfront fees paid to the
Lenders providing such Extended Term Loans).

SECTION 1.02 Terms Generally. With reference to this Agreement and each other
Loan Document, unless otherwise specified herein or in such other Loan Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Charter Document) shall be construed as referring to
such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and permitted assigns, (iii) the words “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Loan
Document, shall be construed to refer to such Loan Document in its entirety and
not to any particular provision thereof, (iv) all references in a Loan Document
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, (vi) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights, (vii) all references to “$” or “dollars” or to
amounts of money and all calculations of permitted “baskets” and other similar
matters shall be deemed to be references to the lawful currency of the United
States of America, and (viii) references to “knowledge” of any Loan Party means
the actual knowledge of a Responsible Officer.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including.”

 

- 34-



--------------------------------------------------------------------------------

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

(d) This Agreement and the other Loan Documents are the result of negotiation
among, and have been reviewed by counsel to, among others, the Loan Parties and
the Administrative Agent and are the product of discussions and negotiations
among all parties. Accordingly, this Agreement and the other Loan Documents are
not intended to be construed against the Administrative Agent or any of the
Lenders merely on account of the Administrative Agent’s or any Lender’s
involvement in the preparation of such documents.

SECTION 1.03 Accounting Terms.

(a) Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the audited financial statements
described in SECTION 3.04, except as otherwise specifically prescribed herein.
All amounts used for purposes of financial calculations required to be made
shall be without duplication. Notwithstanding anything to the contrary herein,
for purposes of determining compliance with any test or covenant contained in
this Agreement with respect to any period during which any Specified Transaction
occurs, the Consolidated Leverage Ratio and Consolidated Interest Coverage Ratio
shall be calculated with respect to such period and such Specified Transaction
on a Pro Forma Basis.

(b) Issues Related to GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders as reasonably
requested hereunder a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP. In
addition, the definitions set forth in the Loan Documents and any financial
calculations required by the Loan Documents shall be computed to exclude (a) the
effect of purchase accounting adjustments, including the effect of non-cash
items resulting from any amortization, write-up, write-down or write-off of any
assets or deferred charges (including without limitation intangible assets,
goodwill and deferred financing costs in connection with the BCFWC Acquisition,
any Permitted Acquisition or any merger, consolidation or other similar
transaction permitted by this Agreement), (b) the application of ASC 815
(Derivatives and Hedging), ASC 480 (Distinguishing Liabilities from Equity) or
ASC 718 (Stock Compensation) (to the extent the pronouncements in ASC 718 result
in recording an equity award as a liability on the Consolidated balance sheet of
BCF Holdings and its Subsidiaries in the circumstance where, but for the
application of the pronouncements, such award would have been classified as
equity), (c) any mark-to-market adjustments to any derivatives (including
embedded derivatives contained in other debt or equity instruments under ASC
815), (d) any non-cash compensation charges resulting from the application of
ASC 718 and (e) any change to lease accounting rules from those in effect
pursuant to ASC 840 (Leases) and other related lease accounting guidance as in
effect on the Closing Date.

Notwithstanding the foregoing, for purposes of determining compliance with any
covenant (including the computation of any financial covenant) contained herein,
the effects of FASB ASC 825 (Financial Instruments) and ASC 470-20 (Debt with
Conversion and Other Options) on financial liabilities shall be disregarded.

SECTION 1.04 Rounding. Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

SECTION 1.05 Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).

 

- 35-



--------------------------------------------------------------------------------

SECTION 1.06 Certifications. All certifications to be made hereunder by an
officer or representative of a Loan Party shall be made by such person in his or
her capacity solely as an officer or a representative of such Loan Party, on
such Loan Party’s behalf and not in such person’s individual capacity.

ARTICLE II

Amount and Terms of Credit

Commitment of the Lenders.

(a) Subject to the terms and conditions hereof, each Lender severally agrees to
make a loan (a “Term B Loan”) to the Borrower on the Closing Date in an amount
not to exceed the amount of the Commitment of such Lender. Any amount borrowed
under this SECTION 2.01(a) and subsequently repaid or prepaid may not be
reborrowed. Each Lender’s Commitment shall terminate immediately and without
further action on the Closing Date after giving effect to the funding of such
Lender’s Commitment. The Term B Loans may from time to time be LIBO Loans or
Prime Rate Loans, as determined by the Borrower and notified to the
Administrative Agent in accordance with SECTIONS 2.03 and 2.09.

(b) Each Additional Term B-1 Lender agree to make term loans to the Borrower in
Dollars (each, a “Term B-1 Loan”) on the Amendment No. 1 Effective Date in an
amount not to exceed the amount of its Additional Term B-1 Commitments and
(ii) each Converted Term B Loan of each Amendment No. 1 Consenting Lender shall
be converted into a Term B-1 Loan of such Lender effective as of the Amendment
No. 1 Effective Date in a principal amount equal to the principal amount of such
Lender’s Converted Term B Loan immediately prior to such conversion. Amounts
repaid with respect to Term B-1 Loans may not be reborrowed.

SECTION 2.02 Reserved.

SECTION 2.03 Procedure for Term Loan Borrowing.

(a) The Borrower shall give the Administrative Agent irrevocable notice (which
notice must be received by the Administrative Agent prior to 11:00 A.M., New
York City time, one Business Day prior to the anticipated Closing Date)
requesting that the Lenders make the Term B Loans on the Closing Date and
specifying the amount to be borrowed and whether the Term B Loans will initially
be LIBO Loans or Prime Rate Loans (and, if LIBO Loans, the Interest Period for
such Loans). Upon receipt of such notice the Administrative Agent shall promptly
notify each Lender thereof. Not later than 12:00 noon, New York City time, on
the Closing Date each Lender shall make available to the Administrative Agent at
the Funding Office an amount in immediately available funds equal to the Term B
Loan to be made by such Lender. The Administrative Agent shall credit the
account of the Borrower on the books of such office of the Administrative Agent
with the aggregate of the amounts made available to the Administrative Agent by
the Lenders in immediately available funds.

(b) Except as set forth in SECTION 2.09, SECTION 2.10 and SECTION 2.11, Term
Loans shall be either Prime Rate Loans or LIBO Loans as the Borrower may request
(which request shall substantially be made in the form attached hereto as
Exhibit B-1) subject to and in accordance with this SECTION 2.03. Each Lender
may fulfill its Commitment with respect to any Term B Loan by causing any
lending office of such Lender to make such Term B Loan; provided, however, that
any such use of a lending office shall not affect the obligation of the Borrower
to repay such Term B Loan in accordance with the terms of the applicable Note.
Each Lender shall, subject to its overall policy considerations, use reasonable
efforts to select a lending office which will not result in the payment of
increased costs by the Borrower. Subject to the other provisions of this SECTION
2.03 and the provisions of SECTION 2.11, Borrowings of Term Loans of more than
one Type may be incurred at the same time, but in any event no more than ten
(10) Borrowings of LIBO Loans may be outstanding at any time.

(c) The procedures for the funding of Incremental Term Loans shall be as set
forth in the applicable Incremental Term Loan Amendment.

 

- 36-



--------------------------------------------------------------------------------

(d) Not later than 1:00 p.m. (Eastern time) on the Amendment No. 1 Effective
Date each Additional Term B-1 Lender shall make available to the Administrative
Agent at the Funding Office an amount in immediately available funds equal to
the Term B-1 Loan to be made by such Additional Term B-1 Lender pursuant to its
Additional Term B-1 Commitment. The Administrative Agent shall credit the
account of the Borrower on the books of such office of the Administrative Agent
with the aggregate of the amounts made available to the Administrative Agent by
the Additional Term B-1 Lenders in immediately available funds.

SECTION 2.04 Repayment of Term Loans.

(a) The principal amount of the Term B-1 Loans shall be repaid in consecutive
quarterly installments (each, an “Installment”) of 0.25% of the original
aggregate principal amount thereof on the Amendment No. 1 Effective Date (to be
decreased in accordance with SECTION 2.17(f) in the event of any mandatory
prepayments of the Term Loans made hereunder), each on the last day of each
Fiscal Quarter (each, an “Installment Date”) commencing on the first Installment
Date after the Amendment No. 1 Effective Date with the entire remaining unpaid
balance due on the Maturity Date of the Term B-1 Loans.

(b) The principal amount of each Incremental Term Loan of any Series shall
amortize as provided in the applicable Incremental Term Loan Amendment.

(c) The principal amount of the Extended Term Loans of any Extension Series
shall amortize as provided in the applicable Extended Term Loan Amendment (to be
decreased in accordance with SECTION 2.17(f) in the event of any mandatory
prepayments of such Extended Term Loan made hereunder or as directed by the
Borrower in the event of any voluntary prepayments of the Term Loans hereunder).

Notwithstanding the foregoing, (x) the amounts required to be paid with respect
to the Term Loans of any Class shall be reduced in connection with any
prepayment of the Term Loans of such Class in accordance with SECTION 2.16 or
2.17, as applicable; and (y) the Term Loans of each Class, together with all
other amounts owed hereunder with respect thereto, shall, in any event, be paid
in full no later than the Maturity Date.

SECTION 2.05 Incremental Term Loans.

(a) The Borrower may by written notice to the Administrative Agent elect to
request the establishment of one or more additional Classes of Term Loans
denominated in Dollars under this Agreement (“Incremental Term Loans”). Each
such notice shall specify the date (each, an “Incremental Effective Date”) on
which the Borrower proposes that the Incremental Term Loans shall be made, which
shall be a date not less than five Business Days after the date on which such
notice is delivered to the Administrative Agent; provided that:

(i) before and after giving effect to the borrowing of such Incremental Term
Loans on the Incremental Effective Date no Default shall have occurred and be
continuing;

(ii) the Weighted Average Life to Maturity of such Incremental Term Loans shall
not be shorter than the then remaining Weighted Average Life to Maturity of the
Term B-1 Loans outstanding at the time of such borrowing;

(iii) all other terms applicable to such Incremental Term Loans (other than
provisions relating to original issue discount, upfront fees and interest rates,
amortization (other than the Maturity Date and subject to clause (ii) above),
optional prepayments or redemption terms, in each case, which shall be as agreed
between the Borrower and the Incremental Term Lenders providing such Incremental
Term Loans subject to the proviso contained in the definition of Applicable
Margin), to the extent not consistent with or to the extent materially more
onerous taken as a whole, than those terms applicable to the then outstanding
Term B-1 Loans except to the extent such covenants and other terms apply solely
to any period after the latest Maturity Date of any Class of Term Loans
outstanding on the Incremental Effective Date immediately prior to the borrowing
of such Incremental Term Loans shall be reasonably satisfactory to the
Administrative Agent and the Borrower;

 

- 37-



--------------------------------------------------------------------------------

(iv) the aggregate principal amount of Incremental Term Loans (other than
Refinancing Term Loans) borrowed following the Closing Date, when aggregated
with the principal amount of Qualifying Secured Debt issued pursuant to clause
(w)(ii) of the definition of “Permitted Indebtedness,” would not exceed the
Maximum Incremental Amount;

(v) on a Pro Forma Basis, (x) the Borrower would be in compliance with each of
the Financial Performance Covenants for the most recently ended Fiscal Quarter
for which financial statements have been or are then required to have been
delivered and (y) the Consolidated Secured Leverage Ratio as of the last day of
the most recently ended Fiscal Quarter for which financial statements have been
or are then required to have been delivered would be less than or equal to 3.00
to 1.0; and

(vi) the Loan Parties and the Collateral Agent shall enter into such amendments
to the Security Documents as may be reasonably requested by the Collateral Agent
(which shall not require any consent from any Lender other than those consents
provided pursuant to this Agreement) in order to ensure that the Incremental
Term Loans are provided with the benefit of the applicable Security Documents
and shall deliver such other documents, certificates and opinions of counsel in
connection therewith as may be reasonably requested by the Collateral Agent.

(b) The Borrower may approach any Lender or any other Person that would be an
Eligible Assignee to provide all or a portion of the Incremental Term Loans (a
“Incremental Term Lender”); provided that any Lender offered or approached to
provide all or a portion of the Incremental Term Loans may elect or decline, in
its sole discretion, to provide an Incremental Term Loan. Any Incremental Term
Loans made on any Refinancing Effective Date shall be designated a series (a
“Series”) of Incremental Term Loans for all purposes of this Agreement; provided
that, subject to the limitations set forth in clause (a) above, any Incremental
Term Loans may, to the extent provided in the applicable Incremental Term Loan
Amendment, be designated as an increase in any previously established Class of
Term Loans.

(c) The Incremental Term Loans shall be established pursuant to an amendment to
this Agreement among the Borrower, the Administrative Agent and the Incremental
Term Lenders providing such Incremental Term Loans (an “Incremental Term Loan
Amendment”) which shall be consistent with the provisions set forth in clause
(a) above (but which shall not require the consent of any other Lender other
than those consents provided pursuant this Agreement). Each Incremental Term
Loan Amendment shall be binding on the Lenders, the Loan Parties and the other
parties hereto.

SECTION 2.06 Extended Term Loans.

(a) The Borrower may at any time and from time to time request that all or a
portion of the Term Loans of any Class (an “Existing Term Loan Class”) be
converted to extend the scheduled maturity date(s) of any payment of principal
with respect to all or a portion of any principal amount of such Term Loans (any
such Term Loans which have been so converted, “Extended Term Loans”) and to
provide for other terms consistent with this SECTION 2.06. In order to establish
any Extended Term Loans, the Borrower shall provide a notice to the
Administrative Agent (who shall provide a copy of such notice to each of the
Lenders under the Existing Term Loan Class) (an “Extension Request”) setting
forth the proposed terms of the Extended Term Loans to be established, which
shall be consistent with the Term Loans under the Existing Term Loan Class from
which such Extended Term Loans are to be converted except that:

(i) all or any of the scheduled amortization payments of principal of the
Extended Term Loans may be delayed to later dates than the scheduled
amortization payments of principal of the Term Loans of such Existing Term Loan
Class to the extent provided in the applicable Term Loan Extension Amendment;

(ii) the interest margins with respect to the Extended Term Loans may be
different than the interest margins for the Term Loans of such Existing Term
Loan Class and upfront fees may be paid to the Extending Term Lenders to the
extent provided in the applicable Term Loan Extension Amendment;

 

- 38-



--------------------------------------------------------------------------------

(iii) the Term Loan Extension Amendment may provide for other covenants and
terms that apply after the latest Maturity Date of any Class of Term Loans
outstanding on the effective date of the Term Loan Extension Amendment
immediately prior to the establishment of such Extended Term Loans; and

(iv) no Extended Term Loans may be optionally prepaid prior to the date on which
the Term Loans under the Existing Term Loan Class from which they were converted
are repaid in full unless such optional prepayment is accompanied by a pro rata
optional prepayment of the Term Loans under such Existing Term Loan Class.

(b) Any Extended Term Loans converted pursuant to any Extension Request shall be
designated a series (an “Extension Series”) of Extended Term Loans for all
purposes of this Agreement; provided that, subject to the limitations set forth
in clause (a) above, any Extended Term Loans converted from an Existing Term
Loan Class may, to the extent provided in the applicable Term Loan Extension
Amendment, be designated as an increase in any previously established Class of
Term Loans.

(c) The Borrower shall provide the applicable Extension Request at least five
(5) Business Days prior to the date on which Lenders under the applicable
Existing Term Loan Class are requested to respond. No Lender shall have any
obligation to agree to have any of its Term Loans of any Existing Term Loan
Class converted into Extended Term Loans pursuant to any Extension Request. Any
Lender wishing to have all or a portion of its Term Loans under the Existing
Term Loan Class subject to such Extension Request (such Lender an “Extending
Term Lender”) converted into Extended Term Loans shall notify the Administrative
Agent (an “Extension Election”) on or prior to the date specified in such
Extension Request of the amount of its Term Loans under the Existing Term Loan
Class which it has elected to request be converted into Extended Term Loans
(subject to any minimum denomination requirements reasonably imposed by the
Administrative Agent and acceptable to the Borrower). In the event that the
aggregate amount of Term Loans under the Existing Term Loan Class subject to
Extension Elections exceeds the amount of Extended Term Loans requested pursuant
to an Extension Request, Term Loans of the Existing Term Loan Class subject to
Extension Elections shall be converted to Extended Term Loans on a pro rata
basis based on the amount of Term Loans included in each such Extension
Election.

(d) Extended Term Loans shall be established pursuant to an amendment (a “Term
Loan Extension Amendment”) to this Agreement among the Borrower, the
Administrative Agent and each Extending Term Lender providing an Extended Term
Loan thereunder which shall be consistent with the provisions set forth in
clause (a) above (but which shall not require the consent of any other Lender
other than those consents provided pursuant to this Agreement). Each Term Loan
Extension Amendment shall be binding on the Lenders, the Loan Parties and the
other parties hereto. In connection with any Term Loan Extension Amendment, the
Loan Parties and the Collateral Agent shall enter into such amendments to the
Security Documents as may be reasonably requested by the Collateral Agent (which
shall not require any consent from any Lender other than those consents provided
pursuant to this Agreement) in order to ensure that the Extended Term Loans are
provided with the benefit of the applicable Security Documents and shall deliver
such other documents, certificates and opinions of counsel in connection
therewith as may be reasonably requested by the Collateral Agent.

SECTION 2.07 Notes.

(a) Upon the request of any Lender, the Term Loans made by such Lender shall be
evidenced by a Note duly executed on behalf of the Borrower.

(b) Each Lender is hereby authorized by the Borrower to endorse on a schedule
attached to each Note delivered to such Lender (or on a continuation of such
schedule attached to such Note and made a part thereof), or otherwise to record
in such Lender’s internal records, an appropriate notation evidencing the date
and amount of each Term Loan from such Lender, each payment and prepayment of
principal of any such Term Loan, each payment of interest on any such Term Loan
and the other information provided for on such schedule; provided, however, that
the failure of any Lender to make such a notation or any error therein shall not
affect the obligation of the Borrower to repay the Term Loans made by such
Lender in accordance with the terms of this Agreement and the applicable Notes.

 

- 39-



--------------------------------------------------------------------------------

(c) Upon receipt of an affidavit and indemnity of a Lender as to the loss,
theft, destruction or mutilation of such Lender’s Note and upon cancellation of
such Note, the Borrower will issue, in lieu thereof, a replacement Note in favor
of such Lender, in the same principal amount thereof and otherwise of like tenor
at such Lender’s expense.

SECTION 2.08 Interest on Term Loans.

(a) Subject to SECTION 2.12, each Prime Rate Loan of any Class shall bear
interest (computed on the basis of the actual number of days elapsed over a year
of 365 or 366 days, as applicable) at a rate per annum that shall be equal to
the then Prime Rate plus the Applicable Margin for Prime Rate Loans of such
Class.

(b) Subject to SECTION 2.09 through SECTION 2.12, each LIBO Loan of any Class
shall bear interest (computed on the basis of the actual number of days elapsed
over a year of 360 days) at a rate per annum equal, during each Interest Period
applicable thereto, to the Adjusted LIBO Rate for such Class for such Interest
Period, plus the Applicable Margin for LIBO Loans of such Class.

(c) Accrued interest on all Term Loans shall be payable in arrears on each
Interest Payment Date applicable thereto, at maturity (whether by acceleration
or otherwise) and after such maturity on demand.

SECTION 2.09 Conversion and Continuation of Term Loans.

(a) The Borrower shall have the right at any time, on three (3) Business Days’
prior notice to the Administrative Agent (which notice shall be in the form of
Exhibit B-2 hereto and to be effective, must be received by the Administrative
Agent not later than 11:00 a.m. on the third Business Day preceding the date of
any conversion), (i) to convert any outstanding Borrowings of Prime Rate Loans
to Borrowings of LIBO Loans, or (ii) to continue an outstanding Borrowing of
LIBO Loans for an additional Interest Period, or (iii) to convert any
outstanding Borrowings of LIBO Loans to a Borrowing of Prime Rate Loans, subject
in each case to the following:

(i) No Borrowing of Term Loans may be converted into, or continued as, LIBO
Loans at any time when any Event of Default has occurred and is continuing
(nothing contained herein being deemed to obligate the Borrower to incur
Breakage Costs upon the occurrence and during the continuance of an Event of
Default unless the Obligations are accelerated);

(ii) If less than a full Borrowing of Term Loans is converted, such conversion
shall be made pro rata among the Lenders based upon the respective principal
amounts of the Term Loans comprising such Borrowing held by such Lenders
immediately prior to such conversion;

(iii) The aggregate principal amount of Prime Rate Loans being converted into or
continued as LIBO Loans shall be in an integral of $1,000,000 and at least
$5,000,000;

(iv) Each Lender shall effect each conversion by applying the proceeds of its
new LIBO Loan or Prime Rate Loan, as the case may be, to its Term Loan being so
converted;

(v) The Interest Period with respect to a Borrowing of LIBO Loans effected by a
conversion or in respect to the Borrowing of LIBO Loans being continued as LIBO
Loans shall commence on the date of conversion or the expiration of the current
Interest Period applicable to such continuing Borrowing, as the case may be;

(vi) A Borrowing of LIBO Loans may be converted only on the last day of an
Interest Period applicable thereto, unless the applicable Borrower pays all
Breakage Costs incurred in connection with such conversion (it being understood
that no Amendment No. 1 Consenting Lender shall be entitled to receive any
amount under this Section 2.09(a)(vi) in connection with the Converted Term B
Loans); and

(vii) Each request for a conversion or continuation of a Borrowing of LIBO Loans
which fails to state an applicable Interest Period shall be deemed to be a
request for an Interest Period of one (1) month.

 

- 40-



--------------------------------------------------------------------------------

(b) If the Borrower does not give notice to convert any Borrowing of LIBO Loans,
or does not give notice to continue, or does not have the right to continue, any
Borrowing as LIBO Loans, in each case as provided in SECTION 2.09(a) above, such
Borrowing shall automatically be converted to, or continued as, as applicable, a
Borrowing of Prime Rate Loans, at the expiration of the then-current Interest
Period. The Administrative Agent shall, after it receives notice from the
Borrower, promptly give each Lender notice of any conversion, in whole or part,
of any Term Loan made by such Lender.

SECTION 2.10 Alternate Rate of Interest for Term Loans. If prior to the
commencement of any Interest Period for a LIBO Borrowing, the Administrative
Agent:

(a) Reasonably determines (which determination shall be conclusive absent
manifest error) that adequate and reasonable means do not exist for ascertaining
the Adjusted LIBO Rate (in accordance with the terms of the definition thereof)
for such Interest Period; or

(b) Is advised by the Required Lenders that the Adjusted LIBO Rate for such
Interest Period will not adequately and fairly reflect the cost to such Required
Lenders of making or maintaining their Term Loans included in such Borrowing for
such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the applicable Lenders
that the circumstances giving rise to such notice no longer exist (which notice
the Administrative Agent shall deliver promptly upon obtaining knowledge of the
same), (i) any Borrowing Request that requests the conversion of any Borrowing
to, or continuation of any Borrowing as, a LIBO Borrowing shall be ineffective
and (ii) if any Borrowing Request requests a LIBO Borrowing, such Borrowing
shall be made as a Borrowing of Prime Rate Loans unless withdrawn by the
Borrower.

SECTION 2.11 Change in Legality.

(a) Notwithstanding anything to the contrary contained elsewhere in this
Agreement, if any Change in Law occurring after the Closing Date shall make it
unlawful for a Lender to make or maintain a LIBO Loan or to give effect to its
obligations as contemplated hereby with respect to a LIBO Loan, then, by written
notice to the Borrower, such Lender may (x) declare that LIBO Loans will not
thereafter be made by such Lender hereunder, whereupon any request by the
Borrower for a LIBO Borrowing shall, as to such Lender only, be deemed a request
for a Prime Rate Loan unless such declaration shall be subsequently withdrawn;
and (y) require that all outstanding LIBO Loans made by such Lender be converted
to Prime Rate Loans, in which event all such LIBO Loans shall be automatically
converted to Prime Rate Loans as of the effective date of such notice as
provided in SECTION 2.09(b). In the event any Lender shall exercise its rights
hereunder, all payments and prepayments of principal which would otherwise have
been applied to repay the LIBO Loans that would have been made by such Lender or
the converted LIBO Loans of such Lender, shall instead be applied to repay the
Prime Rate Loans made by such Lender in lieu of, or resulting from the
conversion of, such LIBO Loans.

(b) For purposes of this SECTION 2.11, a notice to the Borrower pursuant to
SECTION 2.11(a) above shall be effective, if lawful, and if any LIBO Loans shall
then be outstanding, on the last day of the then-current Interest Period; and
otherwise such notice shall be effective on the date of receipt by the Borrower.

SECTION 2.12 Default Interest. After the occurrence of any Event of Default
pursuant to SECTION 7.01(a) or SECTION 7.01(b) and at all times thereafter while
such Event of Default is continuing, interest shall accrue on all Term Loans and
other amounts owing by the Borrowers (after as well as before judgment, as and
to the extent permitted by law) at a rate per annum (computed on the basis of
the actual number of days elapsed over a year of 365 or 366 days as applicable)
(the “Default Rate”) equal to the rate (including the Applicable Margin) in
effect from time to time plus two percent (2.00%) per annum and such interest
shall be payable on demand.

 

- 41-



--------------------------------------------------------------------------------

SECTION 2.13 Reserved.

SECTION 2.14 Increased Costs.

(a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender or any holding company of any Lender (except any such
reserve requirement reflected in the Adjusted LIBO Rate); or

(ii) subject any Credit Party or any Loan Party to any Tax of any kind
whatsoever with respect to LIBO Loans under this Agreement (except for
Indemnified Taxes or Other Taxes covered by Section 2.23 (for the avoidance of
doubt, no duplication of the Borrower’s obligation under Section 2.23 with
respect to Indemnified Taxes or other Taxes is intended under this clause (ii))
and the imposition of, or any change in the rate of, any Excluded Tax payable by
such Credit or Loan Party); or

(iii) impose on any Lender or the London interbank market any other condition
affecting LIBO Loans made by such Lender;

and the result of any of the foregoing shall be to increase the cost in any
material amount in excess of those incurred by similarly situated lenders to
such Lender of making or maintaining any LIBO Loan or to increase the cost in
any material amount in excess of those incurred by similarly situated lenders to
such Lender or to reduce the amount in any material respect of any sum received
or receivable by such Lender hereunder (whether of principal, interest or
otherwise), then the Borrower will pay to such Lender such additional amount or
amounts as will compensate such Lender for such additional costs incurred or
reduction suffered.

(b) If any Lender determines that any Change in Law regarding capital
requirements has or would have the effect of reducing the rate of return on such
Lender’s capital or on the capital of such Lender’s holding company, if any, as
a consequence of this Agreement or the Term Loans made by, such Lender, to a
level below that which such Lender or such Lender’s holding company would have
achieved but for such Change in Law (taking into consideration such Lender’s
policies and the policies of such Lender’s holding company with respect to
capital adequacy), then from time to time the Borrower will pay to such Lender
such additional amount or amounts as will compensate such Lender or such
Lender’s holding company for any such reduction suffered.

(c) A certificate of a Lender setting forth the amount or amounts necessary to
compensate such Lender or its holding company as specified in paragraph (a) or
(b) of this SECTION 2.14 and setting forth in reasonable detail the manner in
which such amount or amounts were determined shall be delivered to the Borrower
and shall be conclusive absent manifest error. The Borrower shall pay such
Lender the amount shown as due on any such certificate within fifteen
(15) Business Days after receipt thereof.

(d) Failure or delay on the part of any Lender to demand compensation pursuant
to this SECTION 2.14 shall not constitute a waiver of such Lender’s right to
demand such compensation, provided that the Borrower shall not be required to
compensate a Lender pursuant to this Section for any increased costs or
reductions incurred more than 90 days prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor, and
provided further that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the 90 day period referred to above shall be
extended to include the period of retroactive effect thereof.

SECTION 2.15 Reserved.

SECTION 2.16 Optional Prepayment of Term Loans; Reimbursement of Lenders.

(a) The Borrower shall have the right at any time and from time to time to
prepay without premium (except as provided in SECTION 2.19(d)) or penalty (but
subject to payment of Breakage Costs as provided herein) outstanding Term Loans
of any Class in whole or in part, (x) with respect to LIBO Loans, upon at least
two (2)

 

- 42-



--------------------------------------------------------------------------------

Business Days’ prior written, telex or facsimile notice to the Administrative
Agent, prior to 12:00 noon, and (y) with respect to Prime Rate Loans, on the
same Business Day if written, telex or facsimile notice is received by the
Administrative Agent prior to 12:00 noon, subject in each case to the following
limitations:

(i) No prepayment of any Extended Term Loans of any Extension Series shall be
permitted pursuant to this SECTION 2.16 so long as any Term Loans of any
Existing Term Loan Class from which such Extended Term Loans were converted
remain outstanding unless such prepayment is accompanied by a pro rata (or
greater proportionate) prepayment of Term Loans of such Existing Term Loan
Class;

(ii) All prepayments shall be applied to reduce scheduled remaining installments
on the applicable Term Loans as directed by the Borrower;

(iii) Subject to the foregoing, outstanding Prime Rate Loans of any Class shall
be prepaid before outstanding LIBO Loans of such Class are prepaid (except as
otherwise directed by the Borrower). Each partial prepayment of LIBO Loans shall
be in an integral multiple of $1,000,000 (but in no event less than
$10,000,000). No prepayment of LIBO Loans of any Class shall be permitted
pursuant to this SECTION 2.16 other than on the last day of an Interest Period
applicable thereto, unless the Borrower reimburses the Lenders for all Breakage
Costs associated therewith within five (5) Business Days of receiving a written
demand for such reimbursement which sets forth the calculation of such Breakage
Costs in reasonable detail. No partial prepayment of a Borrowing of LIBO Loans
shall result in the aggregate principal amount of the LIBO Loans remaining
outstanding pursuant to such Borrowing being less than $5,000,000 (unless all
such outstanding LIBO Loans are being prepaid in full); and

(iv) Each notice of prepayment shall specify the prepayment date, the principal
amount, Type and Class of Term Loans to be prepaid and, in the case of LIBO
Loans, the Borrowing or Borrowings pursuant to which such Term Loans were made.
Each notice of prepayment shall be revocable, provided that, within five
(5) Business Days of receiving a written demand for such reimbursement which
sets forth the calculation of such Breakage Costs in reasonable detail, the
Borrower shall reimburse the Lenders for all Breakage Costs associated with the
revocation of any notice of prepayment. The Administrative Agent shall, promptly
after receiving notice from the Borrower hereunder, notify each applicable
Lender of the principal amount, Type and Class of Term Loans held by such Lender
which are to be prepaid, the prepayment date and the manner of application of
the prepayment.

(b) The Borrower shall reimburse each Lender as set forth below for any loss
incurred or to be incurred by the Lenders in the reemployment of the funds
resulting from any prepayment (for any reason whatsoever, including, without
limitation, conversion to Prime Rate Loans or acceleration by virtue of, and
after, the occurrence and during the continuance of an Event of Default) of any
LIBO Loan required or permitted under this Agreement, if such LIBO Loan is
prepaid other than on the last day of the Interest Period for such LIBO Loan.
Such loss shall be the amount (herein, collectively, “Breakage Costs”) as
reasonably determined by such Lender as the excess, if any, of (A) the amount of
interest which would have accrued to such Lender on the amount so paid, not
prepaid or not borrowed at a rate of interest equal to the Adjusted LIBO Rate
for such LIBO Loan (but specifically excluding any Applicable Margin), for the
period from the date of such payment or failure to borrow or failure to prepay
to the last day (x) in the case of a payment or refinancing of a LIBO Loan with
Prime Rate Loans other than on the last day of the Interest Period for such LIBO
Loan or the failure to prepay a LIBO Loan, of the then current Interest Period
for such LIBO Loan or (y) in the case of such failure to borrow, of the Interest
Period for such LIBO Loan which would have commenced on the date of such failure
to borrow, over (B) the amount of interest which would have accrued to such
Lender on such amount by placing such amount on deposit for a comparable period
with leading banks in the London interbank market. Any Lender demanding
reimbursement for such loss shall deliver to the Borrower from time to time one
or more certificates setting forth the amount of such loss as determined by such
Lender and setting forth in reasonable detail the manner in which such amount
was determined and such amounts shall be due within ten (10) Business Days after
the receipt of such notice.

(c) Whenever any partial prepayment of Term Loans are to be applied to LIBO
Loans of any Class, such LIBO Loans shall be prepaid in the chronological order
of their Interest Payment Dates or as the Borrower may otherwise designate in
writing.

 

- 43-



--------------------------------------------------------------------------------

(d) (i) Notwithstanding anything to the contrary in SECTION 2.16 (which
provisions shall not be applicable to this SECTION 2.16(d)), the Borrower shall
have the right at any time and from time to time to prepay Term Loans of any
Class from Lenders electing to participate in such prepayments at a discount to
the par value of such Loans and on a non-pro rata basis (each, a “Discounted
Voluntary Prepayment”) pursuant to the procedures described in this SECTION
2.16(d); provided that (A) no Discounted Voluntary Prepayment shall be made
unless (A) immediately after giving effect to such Discounted Voluntary
Prepayment, (i) no Default or Event of Default has occurred and is continuing,
(ii) the Borrower is in compliance on a Pro Forma Basis with the Financial
Performance Covenants as of the most recently completed Fiscal Quarter and
(iii) the Borrower shall have Excess Availability (as defined in the ABL
Facility) plus unrestricted cash and cash equivalents of at least $150,000,000,
(B) any Discounted Voluntary Prepayment shall be offered to all Lenders with
Term Loans of such Class on a pro rata basis and (C) the Borrower on the date
such Discounted Voluntary Prepayment is made, shall deliver to the
Administrative Agent a certificate of a Responsible Officer of the Borrower
stating (1) that no Default or Event of Default has occurred and is continuing
or would result from the Discounted Voluntary Prepayment (after giving effect to
any related waivers or amendments obtained in connection with such Discounted
Voluntary Prepayment), (2) that each of the conditions to such Discounted
Voluntary Prepayment contained in this SECTION 2.16(d) has been satisfied or
waived, (3) the aggregate principal amount of Term Loans so prepaid pursuant to
such Discounted Voluntary Prepayment and (4) neither the Borrower nor any of its
Affiliates has any MNPI.

(ii) To the extent the Borrower seeks to make a Discounted Voluntary Prepayment,
the Borrower will provide written notice to the Administrative Agent
substantially in the form of Exhibit H hereto (each, a “Discounted Prepayment
Option Notice”) that the Borrower desires to prepay Term Loans in an aggregate
principal amount specified therein by the Borrower (each, a “Proposed Discounted
Prepayment Amount”), in each case at a discount to the par value of such Term
Loans as specified below. The Proposed Discounted Prepayment Amount of Term
Loans shall not be less than $10,000,000. The Discounted Prepayment Option
Notice shall further specify with respect to the proposed Discounted Voluntary
Prepayment: (A) the Proposed Discounted Prepayment Amount for Term Loans and the
Class of Term Loans to which such offer relates, (B) a discount range (which may
be a single percentage) selected by the Borrower with respect to such proposed
Discounted Voluntary Prepayment equal to a percentage of par of the principal
amount of such Term Loans (the “Discount Range”) and (C) the date by which
Lenders are required to indicate their election to participate in such proposed
Discounted Voluntary Prepayment which shall be at least five Business Days
following the date of the Discounted Prepayment Option Notice (the “Acceptance
Date”).

(iii) Upon receipt of a Discounted Prepayment Option Notice in accordance with
SECTION 2.16(d)(ii), the Administrative Agent shall promptly notify each
applicable Lender thereof. On or prior to the Acceptance Date, each Lender with
Term Loans of the applicable Class may specify by written notice substantially
in the form of Exhibit I hereto (each, a “Lender Participation Notice”) to the
Administrative Agent (A) a maximum discount to par (the “Acceptable Discount”)
within the Discount Range (for example, a Lender specifying a discount to par of
20% would accept a prepayment price of 80% of the par value of the Term Loans to
be prepaid) and (B) a maximum principal amount (subject to rounding requirements
specified by the Administrative Agent) of Term Loans of the applicable Class
held by such Lender with respect to which such Lender is willing to permit a
Discounted Voluntary Prepayment at the Acceptable Discount (“Offered Loans”).
Based on the Acceptable Discounts and principal amounts of Term Loans of the
applicable Class specified by the Lenders in Lender Participation Notices, the
Administrative Agent, in consultation with the Borrower, shall calculate the
applicable discount for Term Loans (the “Applicable Discount”), which Applicable
Discount shall be (A) the percentage specified by the Borrower if the Borrower
has selected a single percentage pursuant to SECTION 2.16(d)(ii) for the
Discounted Voluntary Prepayment or (B) otherwise, the highest Acceptable
Discount at which the Borrower can pay the Proposed Discounted Prepayment Amount
in full (determined by adding the principal amounts of Offered Loans commencing
with the Offered Loans with the highest Acceptable Discount); provided, however,
that in the event that such Proposed Discounted Prepayment Amount cannot be
repaid in full at any Acceptable Discount, the Applicable Discount shall be the
lowest Acceptable Discount specified by the Lenders that is within the Discount
Range. The Applicable Discount shall be applicable for all Lenders who have
offered to participate in the Discounted Voluntary Prepayment and have
Qualifying Loans (as defined below). Any Lender with outstanding Term Loans
under the applicable Class whose Lender Participation Notice is not received by
the Administrative Agent by the Acceptance Date shall be deemed to have declined
to accept a Discounted Voluntary Prepayment of any of its Term Loans at any
discount to their par value within the Applicable Discount.

 

- 44-



--------------------------------------------------------------------------------

(iv) The Borrower shall make a Discounted Voluntary Prepayment by prepaying
those Term Loans (or the respective portions thereof) offered by the Lenders
(“Qualifying Lenders”) that specify an Acceptable Discount that is equal to or
greater than the Applicable Discount (“Qualifying Loans”) at the Applicable
Discount; provided that if the aggregate proceeds required to prepay all
Qualifying Loans (disregarding any interest payable at such time) would exceed
the amount of aggregate proceeds required to prepay the Proposed Discounted
Prepayment Amount, such amounts in each case calculated by applying the
Applicable Discount, the Borrower shall prepay such Qualifying Loans ratably
among the Qualifying Lenders based on their respective principal amounts of such
Qualifying Loans (subject to rounding requirements specified by the
Administrative Agent). If the aggregate proceeds required to prepay all
Qualifying Loans (disregarding any interest payable at such time) would be less
than the amount of aggregate proceeds required to prepay the Proposed Discounted
Prepayment Amount, such amounts in each case calculated by applying the
Applicable Discount, the Borrower shall prepay all Qualifying Loans.

(v) Each Discounted Voluntary Prepayment shall be made within five Business Days
of the Acceptance Date, without premium or penalty (and without Breakage Costs),
upon irrevocable notice substantially in the form of Exhibit J hereto (each a
“Discounted Voluntary Prepayment Notice”), delivered to the Administrative Agent
no later than 1:00 P.M. New York City time, two Business Days prior to the date
of such Discounted Voluntary Prepayment, which notice shall specify the date and
amount of the Discounted Voluntary Prepayment and the Applicable Discount
determined by the Administrative Agent. Upon receipt of any Discounted Voluntary
Prepayment Notice the Administrative Agent shall promptly notify each relevant
Lender thereof. If any Discounted Voluntary Prepayment Notice is given, the
amount specified in such notice shall be due and payable to the applicable
Lenders, subject to the Applicable Discount on the applicable Term Loans, on the
date specified therein together with accrued interest (on the par principal
amount) to, but not including, such date on the amount prepaid.

(vi) To the extent not expressly provided for herein, each Discounted Voluntary
Prepayment shall be consummated pursuant to reasonable procedures (including as
to timing, rounding, minimum amounts, Type and Interest Periods and calculation
of Applicable Discount in accordance with SECTION 2.16(d)(iii) above) reasonably
established by the Administrative Agent and the Borrower.

(vii) Prior to the delivery of a Discounted Voluntary Prepayment Notice, upon
written notice to the Administrative Agent, the Borrower may withdraw its offer
to make a Discounted Voluntary Prepayment pursuant to any Discounted Prepayment
Option Notice.

(viii) To the extent the Term Loans of any Class are prepaid pursuant to this
SECTION 2.16(d), scheduled amortization amounts for the Term Loans of such Class
under SECTION 2.04 shall be reduced on a pro rata basis by the principal amount
of the Term Loans so prepaid.

SECTION 2.17 Mandatory Prepayment. The outstanding Obligations shall be subject
to prepayment as follows:

(a) If on any date any Loan Party shall have received Net Proceeds from any
sale, transfer or other disposition (including pursuant to a sale and leaseback
transaction) of any Collateral (other than the sale of Collateral (other than
Real Estate, Capital Stock and Intellectual Property) in the ordinary course of
business and the transfer of any Collateral among Stores and other locations of
the Loan Parties), to the extent that such Net Proceeds are not required to be
applied to the payment of obligations of the Borrower or other borrowers under
the ABL Facility, an amount equal to 100% of such Net Proceeds shall be applied
within five Business Days after such date toward the prepayment of Term Loans as
set forth in SECTION 2.17(f) unless, provided that no Event of Default has
occurred and is continuing, (i) the proceeds therefrom are (a) utilized for
purposes of replacing or repairing the assets in respect of which such proceeds
were received or reinvesting in assets used in any of the Loan Parties’ business
within twelve (12) months of the receipt of such proceeds (or, in the case of
any disposition of Real Estate the proceeds of which will be used to reinvest in
Real Estate, within eighteen (18) months of receipt of such proceeds if

 

- 45-



--------------------------------------------------------------------------------

a letter of intent or other binding commitment to reinvest such proceeds is
entered into within twelve (12) months of receipt of such proceeds) or (b) in
the case of any disposition of Real Estate listed on Schedule 1.1(b), reinvested
in additional Real Estate within twelve (12) months of the receipt of such
proceeds or within eighteen (18) months of receipt of such proceeds if a letter
of intent or other binding commitment to reinvest such proceeds is entered into
within twelve (12) months of receipt of such proceeds and (ii) the aggregate
amount at any time of such reinvested proceeds (A) in the case of any such sale,
transfer or other disposition of any such Collateral pursuant to a sale and
leaseback transaction, is equal to or less than $10,000,000 and (B) in the case
of any such sale, transfer or other disposition of such Collateral (other than
pursuant to a sale and leaseback transaction and other than a disposition of
Real Estate the proceeds of which will be used to reinvest in Real Estate) is
equal to or less than $10,000,000; or

(b) If on any date any Loan Party shall have received Net Proceeds from any
casualty or other insured damage to, or any taking under power of eminent domain
or by condemnation, expropriation or similar proceeding of, any Collateral of a
Loan Party, to the extent that such Net Proceeds are not required to be applied
to the payment of obligations of the Borrower or other borrowers under the ABL
Facility, an amount equal to 100% of such Net Proceeds shall be applied within
five Business Days after such date toward the prepayment of Term Loans as set
forth in SECTION 2.17(f) unless (i) the proceeds therefrom are required to be
paid to the holder of a Lien on such property or asset having priority over the
Lien of the Collateral Agent, or (ii) the proceeds therefrom are utilized for
purposes of replacing or repairing the assets in respect of which such proceeds,
awards or payments were received or reinvesting in assets used in any of the
Loan Parties’ business within twelve (12) months of the receipt of such
proceeds;

(c) If on any date any Loan Party shall have received Net Proceeds (i) from any
Refinancing Term Loans or Indebtedness pursuant to clause (w)(i) of the
definition of “Permitted Indebtedness” or (ii) from the incurrence of any
Indebtedness of the Borrower or any of its Subsidiaries (other than Permitted
Indebtedness), an amount equal to 100% of such Net Proceeds shall be applied
within five Business Days after such date toward the prepayment of Term Loans as
set forth in SECTION 2.17(f); and

(d) If, for any Fiscal Year of the Borrower commencing with the Fiscal Year
ending January 28, 2012, there shall be Excess Cash Flow, the Borrower shall, on
the relevant Excess Cash Flow Application Date (as defined below), apply an
amount, if positive, equal to the excess of (i) the ECF Percentage of such
Excess Cash Flow minus (ii) the principal amount of Term Loans optionally
prepaid pursuant to Section 2.16 during such Fiscal Year toward the prepayment
of the Term Loans as set forth in SECTION 2.17(f) (it being understood that such
payment for the Fiscal Year ending February 28, 2012 was made prior to the
Amendment No. 1 Effective Date). Each such prepayment shall be made on a date
(an “Excess Cash Flow Application Date”) no later than five Business Days after
the date on which financial statements of the Borrower have been delivered
pursuant to SECTION 5.01(a).

(e) Reserved.

(f) Any prepayment of any Term Loans pursuant to SECTIONS 2.17(a) through
(d) above shall be applied to repay Term Loans of each then outstanding Class,
provided, that any prepayment of any Term Loans pursuant to SECTION 2.17(c)
shall be applied to repay Term Loans of each Class with an earlier Maturity Date
prior to being applied to repay any Term Loans of any other Class with a later
Maturity Date (and, if two Classes of Term Loans have the same Maturity Date,
shall be applied on a pro rata basis to such Classes). Any prepayment of any
Class of Term Loans in accordance with the foregoing shall be applied first, to
the remaining scheduled installments of principal of such Term Loans pursuant to
SECTION 2.04 that are due within 24 months of such prepayment and thereafter to
the remaining scheduled installments of principal of the Term Loans of such
Class on a pro rata basis. Subject to the foregoing, outstanding Prime Rate
Loans of any Class shall be prepaid before outstanding LIBO Loans of such Class
are prepaid. No prepayment of LIBO Loans of any Class shall be permitted
pursuant to this SECTION 2.17 until the last day of an Interest Period
applicable thereto, unless the Borrower reimburses the Lenders for all Breakage
Costs associated therewith within five (5) Business Days of receiving a written
demand for such reimbursement which sets forth the calculation of such Breakage
Costs in reasonable detail. In order to avoid such Breakage Costs, as long as no
Specified Default has occurred and is continuing, at the request of the
Borrower, the Administrative Agent shall hold all amounts required to be applied
to LIBO Loans of a particular Class in a Cash Collateral Account and will apply
such funds to the applicable LIBO Loans of such Class at the end of the then
pending Interest Period therefor (provided that the foregoing shall in no way
limit or restrict the Agents’ rights upon the occurrence and during the
continuance of any other Event of Default).

(g) The Borrower shall prepay all Non-Converted Term B Loans on the Amendment
No. 1 Effective Date.

 

- 46-



--------------------------------------------------------------------------------

SECTION 2.18 Reserved.

SECTION 2.19 Fees.

(a) The Borrower shall pay to the Agents, for their respective accounts, (i) the
fees set forth in the Fee Letter as and when payment of such fees is due as
therein set forth and (ii) such other fees in the amounts and at the times
separately agreed upon between the Borrower and the Agents.

(b) All fees shall be paid on the dates due, in immediately available funds, to
the Administrative Agent for the account of the Administrative Agent and other
Credit Parties as provided herein. Once due, all fees shall be fully earned and
shall not be refundable under any circumstances (except to the extent set forth
in the Fee Letter).

(c) The Borrower shall pay to each Lender on the Closing Date an upfront fee
equal to 1.00% of the Term B Loan made by such Lender on the Closing Date (which
fee may be netted by each Lender from the proceeds of its Term B Loan made to
the Borrower); and

(d) In the event that, at any time on or prior to the first anniversary of the
Amendment No. 1 Effective Date,August 16, 2013, the Borrower makes any voluntary
prepayment of all of the Term B-1 Loans with the proceeds of any term loan
Indebtedness under any credit facility (other than pursuant to a Discounted
Prepayment Offer or with the proceeds from any public offering or other issuance
of BCF Holdings’ or the Parent’s Capital Stock), which term loan Indebtedness
has a lower Yield than the Yield of the Term B-1 Loans, then, the Borrower
agrees to pay to the Administrative Agent, for the account of each Term B-1
Lender a fee in an amount equal to 1.00% of such Lender’s Term B-1 Loans prepaid
with the proceeds of such term loan Indebtedness.

SECTION 2.20 Maintenance of Loan Account; Statements of Account. The
Administrative Agent shall maintain an account on its books in the name of the
Borrower (each, the “Loan Account”) which will reflect (i) all Term Loans of
each Class made by the Lenders to the Borrower or for the Borrower’s account and
(ii) any and all other monetary Obligations that have become payable. The Loan
Account will be credited with all amounts received by the Administrative Agent
from the Borrower or from other Persons for the Borrower’s account, and the
amounts so credited shall be applied as set forth in and to the extent required
by SECTIONS 2.17(f) or 7.03, as applicable.

SECTION 2.21 Payments.

(a) The Borrower shall make each payment required to be made hereunder or under
any other Loan Document (whether of principal, interest, fees, amounts payable
under SECTIONS 2.14, 2.16(b) or 2.23, or otherwise) prior to 2:00 p.m. on the
date when due, in immediately available funds, without setoff or counterclaim.
Any amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at its Funding Office, except that
payments pursuant to SECTIONS 2.14, 2.16(b), 2.23 and 9.03 shall be made
directly to the Persons entitled thereto and payments pursuant to other Loan
Documents shall be made to the Persons specified therein. The Administrative
Agent shall distribute any such payments to the appropriate recipient promptly
following receipt thereof. If any payment under any Loan Document shall be due
on a day that is not a Business Day, except with respect to LIBO Borrowings, the
date for payment shall be extended to the next succeeding Business Day, and, if
any payment due with respect to LIBO Borrowings shall be due on a day that is
not a Business Day, the date for payment shall be extended to the next
succeeding Business Day, unless that succeeding Business Day is in the next
calendar month, in which event, the date of such payment shall be on the last
Business Day of subject calendar month, and, in the case of any payment accruing
interest, interest thereon shall be payable for the period of such extension.

(b) Except as specifically provided herein all funds received by and available
to the Administrative Agent to pay principal, interest, fees and other amounts
then due hereunder, shall be applied in accordance with the provisions of
SECTIONS 2.17(f) or 7.03 ratably among the parties entitled thereto in
accordance with the amounts of principal, interest, fees and other amounts then
due to such respective parties.

 

- 47-



--------------------------------------------------------------------------------

(c) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender with interest thereon for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the Federal Funds Effective Rate.

SECTION 2.22 Reserved.

SECTION 2.23 Taxes.

(a) Any and all payments by or on account of any obligation of the Loan Parties
hereunder or under any other Loan Document shall be made free and clear of and
without deduction for any Indemnified Taxes or Other Taxes; provided, however,
that if any applicable withholding agent shall be required to deduct or remit
any such Taxes from such payments, then (i) in the case of any Indemnified Taxes
or Other Taxes, the sum payable shall be increased as necessary so that after
making all required deductions or remittances for such Taxes (including
deductions applicable to additional sums payable under this SECTION 2.23) the
applicable Credit Party receives an amount equal to the sum it would have
received had no such deductions been made, (ii) the applicable withholding agent
shall make such deductions and (iii) the applicable withholding agent shall pay
the full amount deducted to the relevant Governmental Authority in accordance
with Applicable Law.

(b) In addition, the Loan Parties shall pay any Other Taxes to the relevant
Governmental Authority in accordance with Applicable Law.

(c) The Borrower shall indemnify each Credit Party, within ten (10) days after
written demand therefor, for the full amount of any Indemnified Taxes or Other
Taxes paid or payable by such Credit Party on or with respect to any payment by
or on account of any obligation of the Loan Parties hereunder or under any other
Loan Document (including Indemnified Taxes or Other Taxes imposed or asserted on
or attributable to amounts payable under this SECTION 2.23) and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto to
the extent not already paid by the Loan Parties pursuant to SECTION 2.23(a);
provided that if the Borrower reasonably believes that such Taxes were not
correctly or legally asserted, each Lender will use reasonable efforts to
cooperate with the Borrower to obtain a refund of such taxes so long as such
efforts would not, in the sole determination of such Lender, result in any
additional costs, expenses or risks or be otherwise disadvantageous to it;
provided further, that the Borrower shall not be required to compensate any
Lender pursuant to this SECTION 2.23 for any penalties and interest incurred in
any Fiscal Year for which such Lender is claiming compensation if such Lender
does not furnish notice of such claim within six (6) months from the end of such
Fiscal Year; provided further, that if the circumstances giving rise to such
claim have a retroactive effect, then the beginning of such six month period
shall be extended to include such period of retroactive effect. A certificate as
to the amount of such payment or liability delivered to the Borrower by a Credit
Party, or by the Administrative Agent on its own behalf or on behalf of any
other Credit Party, setting forth in reasonable detail the manner in which such
amount was determined, shall be conclusive absent manifest error.

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by a Loan Party to a Governmental Authority, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(e) Each Lender shall (x) prior to the date hereof in the case of each Lender
that is a signatory hereto (or the date of Assignment and Acceptance in the case
of a Person that becomes a Lender after the date hereof) and (y) at such times
as are reasonably requested by the Borrower or the Administrative Agent, provide
the Borrower and

 

- 48-



--------------------------------------------------------------------------------

the Administrative Agent with any documentation prescribed by law, or reasonably
requested by the Borrower or the Administrative Agent, certifying as to any
entitlement of such Lender to an exemption from, or reduction in, withholding
tax with respect to any payments to be made to such Lender under the Loan
Documents. Unless the applicable withholding agent has received forms or other
documents satisfactory to it indicating that payments under any Loan Document to
or for a Lender are not subject to withholding tax or are subject to such tax at
a rate reduced by an applicable tax treaty, the Borrower, Administrative Agent
or other applicable withholding agent shall withhold amounts required to be
withheld by applicable law from such payments at the applicable statutory rate.

Without limiting the generality of the foregoing:

(i) Each Lender that is a U.S. Person within the meaning of Section 7701(a)(3)
of the Code (a “Domestic Lender”) shall deliver to the Borrower and the
Administrative Agent on or before the date on which it becomes a party to this
Agreement two properly completed and duly signed original copies of Internal
Revenue Service Form W-9 (or any successor form) certifying that such Lender is
exempt from U.S. federal backup withholding.

(ii) Each Foreign Lender shall deliver to the Borrower and the Administrative
Agent on or before the date on which it becomes a party to this Agreement (and
from time to time thereafter when required by law or upon the reasonable request
of the Borrower or the Administrative Agent) whichever of the following is
applicable:

(A) two duly completed and executed original copies of Internal Revenue Service
Form W-8BEN (or any successor forms) claiming eligibility for benefits of an
income tax treaty to which the United States of America is a party;

(B) two duly completed and executed original copies of Internal Revenue Service
Form W-8ECI (or any successor forms);

(C) in the case of a Lender claiming the benefits of the exemption for portfolio
interest under Section 881(c) of the Code, (x) a certificate, in substantially
the form of Exhibit L-1, or any other form approved by the Administrative Agent
and the Borrower, to the effect that such Lender is not (A) a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of
the Borrower within the meaning of Section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code,
and that no payments in connection with the Loan Documents are effectively
connected with such Lender’s conduct of a U.S. trade or business and (y) two
duly completed and executed original copies of Internal Revenue Service Form
W-8BEN (or any successor form);

(D) to the extent a Foreign Lender is not the beneficial owner (for example,
where the Foreign Lender is a partnership, or is a Participant holding a
participation granted by a participating Lender), Internal Revenue Service Form
W-8IMY (or any successor forms) of the Lender, accompanied by a Form W-8ECI,
W-8BEN, certificate in substantially the form of Exhibit L-2, L-3 or L-4 (as
applicable), Form W-9, Form W-8IMY (or other successor forms) or any other
required information from each beneficial owner, as applicable (provided that,
if the Lender is a partnership (and not a participating Lender) and one or more
beneficial owners are claiming the portfolio interest exemption, a certificate
in substantially the form of Exhibit L-2 shall be provided by such Lender on
behalf of such beneficial owner(s)); or

(E) any other form prescribed by applicable requirements of U.S. federal income
tax law as a basis for claiming exemption from or a reduction in U.S. federal
withholding tax duly completed together with such supplementary documentation as
may be prescribed by applicable requirements of law to permit the Borrower and
the Administrative Agent to determine the withholding or deduction required to
be made.

 

- 49-



--------------------------------------------------------------------------------

Each Lender shall, from time to time after the initial delivery by such Lender
of the forms described above, whenever a lapse in time or change in such
Lender’s circumstances renders such forms, certificates or other evidence so
delivered obsolete or inaccurate, promptly (1) deliver to the Borrower and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) renewals, amendments or additional or successor forms, properly
completed and duly executed by such Lender, together with any other certificate
or statement of exemption required in order to confirm or establish such
Lender’s status or that such Lender is entitled to an exemption from or
reduction in U.S. federal withholding tax or (2) notify Administrative Agent and
the Borrower of its inability to deliver any such forms, certificates or other
evidence.

Notwithstanding any other provision of this clause (e), a Lender shall not be
required to deliver any form that such Lender is not legally eligible to
deliver.

(f) Any Foreign Lender that is entitled to an exemption from or reduction in
United States withholding tax shall deliver to the Borrower and the
Administrative Agent two (2) copies of (i) either United States Internal Revenue
Service Form W-8BEN (claiming a treaty benefit) or Form W-8ECI, or any
subsequent versions thereof or successors thereto, or, (ii) in the case of a
Foreign Lender claiming exemption from or reduction in U.S. Federal withholding
tax under Section 871(h) or 881(c) of the Code with respect to payments of
“portfolio interest,” a (A) Form W-8BEN, or any subsequent versions thereof or
successors thereto and (B) a certificate representing that such Foreign Lender
(1) is not a bank for purposes of Section 881(c) of the Code, (2) is not a 10
percent shareholder (within the meaning of Section 871(h)(3)(B) of the Code) of
any Loan Party and (3) is not a controlled foreign corporation related to the
Loan Parties (within the meaning of Section 864(d)(4) of the Code)), in all
cases, properly completed and duly executed by such Foreign Lender claiming, as
applicable, complete exemption from or reduced rate of, U.S. Federal withholding
tax on payments by the Loan Parties under this Agreement and the other Loan
Documents, or in the case of a Foreign Lender claiming exemption for “portfolio
interest” certifying that it is not a foreign corporation, partnership, estate
or trust. Such forms shall be delivered by each Foreign Lender on or before the
date it becomes a party to this Agreement (or, in the case of a transferee that
is a participation holder, on or before the date such participation holder
becomes a transferee hereunder) and on or before the date, if any, such Foreign
Lender changes its applicable lending office by designating a different lending
office (a “New Lending Office”). In addition, each Foreign Lender shall deliver
such forms promptly upon the obsolescence or invalidity of any form previously
delivered by such Foreign Lender. Notwithstanding any other provision of this
SECTION 2.23(f), a Foreign Lender shall not be required to deliver any form
pursuant to this SECTION 2.23(f) that such Foreign Lender is not legally able to
deliver.

(g) The Borrower shall not be required to indemnify any Foreign Lender or to pay
any additional amounts to any Foreign Lender in respect of U.S. Federal
withholding tax pursuant to paragraph (a) or (c) above to the extent that the
obligation to pay such additional amounts would not have arisen but for a
failure by such Foreign Lender to comply with the provisions of paragraph
(e) above. Should a Lender become subject to Taxes because of its failure to
deliver a form required hereunder, the Loan Parties shall, at such Lender’s
expense, take such steps as such Lender shall reasonably request to assist such
Lender to recover such Taxes.

(h) If any Loan Party shall be required pursuant to this SECTION 2.23 to pay any
additional amount to, or to indemnify, any Credit Party to the extent that such
Credit Party becomes subject to Taxes subsequent to the Closing Date (or, if
applicable, subsequent to the date such Person becomes a party to this
Agreement) as a result of any change in the circumstances of such Credit Party
(other than a change in Applicable Law), including without limitation a change
in the residence, place of incorporation, principal place of business of such
Credit Party or a change in the branch or lending office of such Credit Party,
as the case may be, such Credit Party shall use reasonable efforts to avoid or
minimize any amounts which might otherwise be payable pursuant to this SECTION
2.23(g); provided, however, that such efforts shall not include the taking of
any actions by such Credit Party that would result in any tax, costs or other
expense to such Credit Party (other than a tax, cost or other expense for which
such Credit Party shall have been reimbursed or indemnified by the Loan Parties
pursuant to this Agreement or otherwise) or any action which would or might in
the reasonable opinion of such Credit Party have an adverse effect upon its
business, operations or financial condition or otherwise be disadvantageous to
such Credit Party.

(i) If the Administrative Agent or a Lender determines, in its good faith
discretion, that it has received a refund in respect of any Indemnified Taxes or
Other Taxes with respect to which the Borrower has paid additional amount
pursuant to this Section 2.23, it shall pay over such refund within 30 days of
its receipt thereof to the

 

- 50-



--------------------------------------------------------------------------------

Borrower (but only to the extent of indemnity payments made, or additional
amounts paid, by the Borrower or other relevant Loan Party under this
Section 2.23 with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such Lender or Administrative Agent
and without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund); provided, that the Borrower, upon the
request of such Lender or Administrative Agent, agrees to repay the amount paid
over to the Borrower (plus any penalties, interest or other charges imposed by
the relevant Governmental Authority) to the Administrative Agent or such Lender
in the event the Administrative Agent or such Lender is required to repay such
refund to such Governmental Authority. This Section 2.23 shall not be construed
to require the Administrative Agent or any Lender to make available its tax
returns (or any other information relating to its taxes which it deems
confidential) to the Borrower or any other Person.

(j) If a payment made to a Credit Party would be subject to United States
federal withholding Tax imposed by FATCA if such Credit Party fails to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), such Credit Party
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by FATCA and at such time or times reasonably requested by the Loan
Parties or the Administrative Agent (A) a certification signed by the chief
financial officer, principal accounting officer, treasurer or controller, and
(B) other documentation reasonably requested by the Loan Parties or the
Administrative Agent sufficient for the Administrative Agent and the Loan
Parties to comply with their obligations under FATCA and to determine that such
Credit Party has complied with such applicable reporting requirements.

SECTION 2.24 Mitigation Obligations; Replacement of Lenders.

(a) If any Lender requests compensation under SECTION 2.14 or cannot make LIBO
Loans under SECTION 2.11, or if the Borrower is required to pay any additional
amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to SECTION 2.23, then such Lender shall use reasonable efforts to
designate a different lending office for funding or booking its Term Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the reasonable judgment of such Lender,
such designation or assignment (i) would eliminate or reduce amounts payable
pursuant to SECTION 2.14 or SECTION 2.23, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense. The
Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment; provided, however,
that the Borrower shall not be liable for such costs and expenses of a Lender
requesting compensation if (i) such Lender becomes a party to this Agreement on
a date after the Closing Date and (ii) the relevant Change in Law occurs on a
date prior to the date such Lender becomes a party hereto.

(b) If any Lender requests compensation under SECTION 2.14 or cannot make Term
Loans under SECTION 2.11 for thirty (30) consecutive days, or if the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to SECTION 2.23, then the
Borrower may, at their sole expense and effort, upon notice to such Lender and
the Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
SECTION 9.04), all its interests, rights and obligations under this Agreement to
an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided, however, that (i) the
Borrower shall have received the prior written consent of the Administrative
Agent, which consent shall not be unreasonably withheld, (ii) such Lender shall
have received payment of an amount equal to the outstanding principal of its
Term Loans, accrued interest thereon, accrued fees and all other amounts payable
to it hereunder from the assignee (to the extent of such outstanding principal
and accrued interest and fees) or the Borrower (in the case of all other
amounts) and (iii) in the case of any such assignment resulting from a claim for
compensation under SECTION 2.14 or payments required to be made pursuant to
SECTION 2.23, such assignment will result in a reduction in such compensation or
payments. A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrower to require such assignment
and delegation cease to apply.

 

- 51-



--------------------------------------------------------------------------------

ARTICLE III

Representations and Warranties

To induce the Credit Parties to enter into this Agreement and make the Term B
Loans, the Loan Parties executing this Agreement or a Joinder hereto, jointly
and severally, make the following representations and warranties to each Credit
Party with respect to each Loan Party on the Closing Date, and in each case as
of the date such representation and warranty is made unless an earlier date is
specified:

SECTION 3.01 Organization; Powers. Each Loan Party is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization, has all requisite corporate or other applicable entity power and
authority to own its property and assets and to carry on its business as now
conducted, except, in each case, where the failure to do so, or so possess,
individually or in the aggregate would not reasonably be expected to result in a
Material Adverse Effect. Each Loan Party has all requisite organizational power
and authority to execute and deliver and perform all its obligations under all
Loan Documents to which such Loan Party is a party. Each Loan Party is qualified
to do business in, and is in good standing (where such concept exists) in, every
jurisdiction in which the nature of its business or the ownership or leasing of
its properties makes such qualification necessary, except where the failure to
be so qualified or in good standing individually or in the aggregate would not
reasonably be expected to result in a Material Adverse Effect. Schedule 3.01
attached hereto sets forth, as of the Closing Date, each Loan Party’s name as it
appears in official filings in its state of incorporation or organization, its
state of incorporation or organization, organization type, organization number,
if any, issued by its state of incorporation or organization, and its federal
employer identification number.

SECTION 3.02 Authorization; Enforceability. The transactions contemplated hereby
and by the other Loan Documents to be entered into by each Loan Party are within
such Loan Party’s corporate powers and have been duly authorized by all
necessary corporate, membership, partnership or other necessary action. This
Agreement has been duly executed and delivered by each Loan Party that is a
party hereto or thereto and constitutes, and each other Loan Document to which
any Loan Party is a party, when executed and delivered by such Loan Party will
constitute, a legal, valid and binding obligation of such Loan Party,
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

SECTION 3.03 Governmental and Other Approvals; No Conflicts. The transactions to
be entered into and contemplated by the Loan Documents (a) do not require any
consent or approval of, registration or filing with, or any other action by, any
Governmental Authority, except for (i) such as have been obtained or made and
are in full force and effect, (ii) filings and recordings necessary to perfect
in the United States Liens created under the Loan Documents and enforce the
rights of the Lenders and the Secured Parties under the Loan Documents, in each
case to the extent required under the Security Documents or (iii) the failure of
which to obtain would not reasonably be expected to result in a Material Adverse
Effect, (b) will not violate any Applicable Law (except to the extent that such
violation would not reasonably be expected to result in a Material Adverse
Effect) or the Charter Documents of any Loan Party, (c) do not violate or result
in a default (with due notice, lapse of grace period or both) under any
indenture or any other agreement, instrument or other evidence of Material
Indebtedness, except to the extent that such default would not reasonably be
expected to result in a Material Adverse Effect, and (d) will not result in the
creation or imposition of any Lien on any asset of any Loan Party, except Liens
created under the Loan Documents and other Permitted Encumbrances.

SECTION 3.04 Financial Condition. The Borrower has heretofore furnished to the
Agents the Consolidated balance sheet, and statements of operations,
stockholders’ equity, and cash flows for the Borrower and its Subsidiaries
(i) as of and for the Fiscal Years ended May 31, 2008 and May 30, 2009, and as
of the last day of the Transition Period for the Transition Period, in each case
audited by Deloitte & Touche LLP, independent public accountants, and (ii) as of
and for the Fiscal Quarter ending October 30, 2010, certified by a Financial
Officer of the Borrower. Such financial statements present fairly, in all
material respects, the financial position, results of operations and cash flows
of the Borrower and its Subsidiaries as of such dates and for such periods in
accordance with GAAP, subject to year end audit adjustments and the absence of
footnotes. Since January 30, 2010 there has been no event, change, condition or
development that has had or could reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect.

 

- 52-



--------------------------------------------------------------------------------

SECTION 3.05 Properties.

(a) Except as disclosed on Schedule 3.05(a), each Loan Party has title to, or
valid leasehold interests in or right to use, all its real and personal property
material to its business, except for defects which would not reasonably be
expected to have a Material Adverse Effect.

(b) Schedule 3.05(b) sets forth with respect to each Loan Party a list of all
registrations and issuances of the United States registered Intellectual
Property owned by such Loan Party and all applications for the registrations or
issuance thereof as of the Closing Date. To the knowledge of each Loan Party,
each such registration, issuance and application is subsisting except as would
not, individually or in the aggregate, have a Material Adverse Effect. To the
knowledge of each Loan Party, the Intellectual Property owned by each Loan Party
is valid and enforceable, and no proceeding is pending challenging the
ownership, registration, validity, enforceability or use of any item of
Intellectual Property except as would not, individually or in the aggregate,
have a Material Adverse Effect. Each Loan Party owns or is licensed to use, all
Intellectual Property used in its business, except to the extent that the
failure to so own or have the right to use would not reasonably be expected to
have a Material Adverse Effect, and each Loan Party’s use of Intellectual
Property owned by such Loan Party does not infringe upon, misappropriate, dilute
or otherwise violate the rights of any other Person, except for any such
infringements, misappropriations, dilutions or other violations that,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect. No proceeding is pending (or to the knowledge of each
Loan Party, threatened) in which any Person is alleging that a Loan Party is
infringing, misappropriating, diluting, or otherwise violating the Intellectual
Property rights of any Person except as would not, individually or in the
aggregate, have a Material Adverse Effect.

(c) Schedule 3.05(c)(i) sets forth the address (including county) of all Real
Estate that is owned by the Loan Parties as of the Closing Date. Schedule
3.05(c)(ii) sets forth the address (including county) of all Real Estate that is
leased by the Loan Parties as of the Closing Date. Except as would not
reasonably be expected to result in a Material Adverse Effect, to the knowledge
of the Responsible Officers of the Loan Parties each of such Leases is in full
force and effect and the Loan Parties are not in default of the terms thereof.

SECTION 3.06 Litigation and Environmental Matters.

(a) Except as set forth on Schedule 3.06(a), there are no actions, suits or
proceedings by or before any arbitrator or Governmental Authority pending
against or, to the actual knowledge of Responsible Officers of a Loan Party,
threatened in writing against or affecting any Loan Party as to which there is a
reasonable expectation of an adverse determination which, if adversely
determined, would reasonably be expected individually or in the aggregate to
result in a Material Adverse Effect (other than Disclosed Matters).

(b) Except as set forth on Schedule 3.06(b), no Loan Party (i) has failed to
comply with any Environmental Law or to obtain, maintain or comply with any
permit, license or other approval required under any Environmental Law, (ii) has
become subject to any Environmental Liability, (iii) has received written notice
of any actual or potential claim with respect to any Environmental Liability or
(iv) knows of any basis for any Environmental Liability, which, in each case,
individually or in the aggregate, would reasonably be expected to result in a
Material Adverse Effect.

(c) Except as set forth on Schedule 3.06(c), to the knowledge of the Loan
Parties, no Real Estate or facility owned, operated or leased by any Loan Party
is listed or proposed for listing on the National Priorities List promulgated
pursuant to CERCLA or similar state “Superfund” list except to the extent that
such filings, individually or in the aggregate, would not reasonably be expected
to result in a Material Adverse Effect.

(d) Except as set forth on Schedule 3.06(d) as of the Closing Date, no Lien has
been recorded or, to the knowledge of any Loan Party, threatened under any
Environmental Law with respect to any Real Estate of the Loan Parties.

 

- 53-



--------------------------------------------------------------------------------

(e) The execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated hereby will not require any
notification, registration, filing, reporting, disclosure, investigation,
remediation or cleanup pursuant to any Governmental Real Property Disclosure
Requirements or any other applicable Environmental Law, except for any
requirement the noncompliance with which could not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.

(f) Since the date of this Agreement, there has been no change in the status of
the Disclosed Matters that, individually or in the aggregate, has resulted in,
or would reasonably be expected to result in, a Material Adverse Effect.

SECTION 3.07 Compliance with Laws and Agreements. Each Loan Party is in
compliance with all Applicable Law and all Material Indebtedness, and no event
of default has occurred and is continuing thereunder, except in each case where
the failure to comply or the existence of a default, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect. Without limiting the generality of the foregoing, each Loan Party has
obtained all permits, licenses and other authorizations which are required with
respect to the ownership and operations of its business, except where the
failure to obtain such permits, licenses or other authorizations, individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect. Each Loan Party in compliance with all terms and conditions of all such
permits, licenses, orders and authorizations, except where the failure to comply
with such terms or conditions, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.

SECTION 3.08 Investment and Holding Company Status. No Loan Party is an
“investment company” as defined in, and subject to regulation under, the
Investment Company Act of 1940, as amended.

SECTION 3.09 Taxes. Each Loan Party has timely filed or caused to be filed all
tax returns and reports required to have been filed and has paid or caused to be
paid all Taxes required to have been paid by it, except (a) Taxes that are being
contested in good faith by appropriate proceedings, for which such Loan Party
has set aside on its books adequate reserves in accordance with GAAP, and as to
which no Lien has arisen or (b) to the extent that the failure to do so would
not, individually or in the aggregate, reasonably be expected to result in a
Material Adverse Effect.

SECTION 3.10 ERISA. The Loan Parties and their ERISA Affiliates are in
compliance with the applicable provisions of ERISA and the Code with respect to
each Plan except as would not reasonably be expected to result in a Material
Adverse Effect. Each Plan which is intended to qualify under Section 401(a) of
the Code has received a favorable determination letter from the Internal Revenue
Service and nothing has occurred subsequent to the issuance of such
determination letter which would cause such Plan to lose its qualified status.
Since the Closing Date, no ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, would reasonably be expected to
result in a Material Adverse Effect, except as set forth on Schedule 3.10. The
present value of all accumulated benefit obligations under each Plan subject to
ERISA (based on the assumptions used for purposes of the most recent actuarial
report prepared by such Plan’s actuaries) did not, as of the date of the most
recent financial statements reflecting such amounts, exceed the fair market
value of the assets of such Plan by an amount that would reasonably be expected
to result in a Material Adverse Effect.

SECTION 3.11 Disclosure. None of the reports, financial statements, certificates
or other information (other than any projections, pro formas, budgets and
general market information) concerning the Loan Parties furnished by or on at
the direction of any Loan Party to any Credit Party in connection with the
negotiation of this Agreement or any other Loan Document or delivered hereunder
or thereunder (as modified or supplemented by other information so furnished),
when taken as a whole, contains, as of the date furnished, any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not materially misleading in light of the circumstances under which such
statements were made.

 

- 54-



--------------------------------------------------------------------------------

SECTION 3.12 Subsidiaries.

(a) Schedule 3.12 sets forth the name of, and the ownership interest of each
Loan Party in, each Subsidiary as of the Closing Date; there is no other Capital
Stock of any class outstanding as of the Closing Date. To the knowledge of the
Loan Parties, all such shares of Capital Stock as of the Closing Date are
validly issued, fully paid, and, with respect to corporate shares,
nonassessable.

(b) No Loan Party is party to any joint venture or similar agreement as of the
Closing Date.

SECTION 3.13 Insurance. Schedule 3.13 sets forth a description of all business
interruption, general liability, directors and officers liability,
comprehensive, casualty and other insurance maintained by or on behalf of the
Loan Parties as of the Closing Date. Each insurance policy listed on Schedule
3.13 is in full force and effect as of the Closing Date and all premiums in
respect thereof that are due and payable as of the Closing Date have been paid
and such insurance is in such amounts and covering such risks and liabilities
(and with such deductibles, retentions and exclusions) as are in accordance with
normal and prudent industry practice. As of the Closing Date, none of BCF
Holdings or any of its Subsidiaries (a) has received notice from any insurer (or
any agent thereof) that substantial capital improvements or other substantial
expenditures will have to be made in order to continue such insurance or (b) has
any reason to believe that it will not be able to renew its existing coverage as
and when such coverage expires or to obtain similar coverage from similar
insurers at a substantially similar cost.

SECTION 3.14 Labor Matters. As of the Closing Date, there are no strikes,
lockouts or slowdowns against any Loan Party pending or, to the actual knowledge
of any Responsible Officer of any Loan Party, threatened, except to the extent
that strikes, lockouts or slowdowns would not reasonably be expected to result
in a Material Adverse Affect. The hours worked by and payments made to employees
of the Loan Parties have not been in violation of the Fair Labor Standards Act
or any other applicable federal, state, local or foreign law dealing with such
matters to the extent that any such violation could reasonably be expected to
have a Material Adverse Effect. Except for Disclosed Matters and to the extent
that such liability would not reasonably be expected to have a Material Adverse
Effect, all payments due from any Loan Party, or for which any claim may be made
against any Loan Party, on account of wages and employee health and welfare
insurance and other benefits, have been paid or accrued in accordance with GAAP
as a liability on the books of such Loan Party. Except as set forth on Schedule
3.14, as of the Closing Date no Loan Party is a party to or bound by any
material collective bargaining agreement, bonus, restricted stock, stock option,
or stock appreciation plan or agreement or any similar plan, agreement or
arrangement. As of the Closing Date, the consummation of the transactions
contemplated by the Loan Documents will not give rise to any right of
termination or right of renegotiation on the part of any union under any
collective bargaining agreement to which any Loan Party is bound to the extent
that such would be reasonably expected to result in a Material Adverse Effect.

SECTION 3.15 Security Documents. The Security Documents create in favor of the
Collateral Agent, for the benefit of the Collateral Agent and the other Secured
Parties, a legal, valid and enforceable security or mortgage interests in the
Collateral (subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law), and the Security Documents constitute, or will upon the
filing of financing statements or other instruments within the time periods
prescribed under Applicable Law and/or the obtaining of “control,” in each case
with respect to the relevant Collateral as required under the applicable Uniform
Commercial Code or similar legislation of any jurisdiction, to the extent
security interests in such Collateral can be perfected by such filings or
control, the creation of a fully perfected and enforceable first priority Lien
on, and security interest in, all right, title and interest of the Loan Parties
thereunder in such Collateral (to the extent required under the Security
Documents), in each case prior and superior in right to any other Person, except
for Permitted Encumbrances (x) having priority by operation of Applicable Law on
all Term Priority Collateral, (y) in favor of the agent under the ABL Facility
on any Revolver Priority Collateral or (z) Qualifying Secured Debt ranking pari
passu with the Liens securing the Obligations.

SECTION 3.16 Federal Reserve Regulations.

No Loan Party is engaged principally, or as one of its important activities, in
the business of extending credit for the purpose of buying or carrying Margin
Stock. As of the Closing Date, no Loan Party owns any Margin Stock.

 

- 55-



--------------------------------------------------------------------------------

No part of the proceeds of any Term Loan will be used, whether directly or
indirectly, and whether immediately, incidentally or ultimately, (i) to buy or
carry Margin Stock or to extend credit to others for the purpose of buying or
carrying Margin Stock or to refund indebtedness originally incurred for such
purpose in violation of Regulation U or X or (ii) for any purpose that entails a
violation of, or that is inconsistent with, the provisions of the Regulations of
the Board, including Regulation U or Regulation X.

SECTION 3.17 Solvency. The Loan Parties, on a Consolidated basis, are Solvent
(and, on the Closing Date will be Solvent immediately after giving effect to the
Transactions). No transfer of property is being made by any Loan Party and no
obligation is being incurred by any Loan Party in connection with the
Transactions, this Agreement or the other Loan Documents with the intent to
hinder, delay, or defraud either present or future creditors of any Loan Party.

ARTICLE IV

Conditions

SECTION 4.01 Closing Date. The obligation of the Lenders to make Term B Loans on
the Closing Date is subject to the satisfaction or waiver of each of the
following conditions precedent:

(a) The Agents (or their counsel) shall have received from each party thereto
either (i) a counterpart of this Agreement and the Security Agreement signed on
behalf of such party or (ii) written evidence satisfactory to the Agents (which
may include telecopy transmission or electronic pdf copy of a signed signature
page of this Agreement) that such party has signed a counterpart of this
Agreement and the Security Agreement Loan Documents.

(b) The Agents and the Arrangers shall have received a written opinion
(addressed to each Agent, the Arrangers and the Lenders and dated the Closing
Date) of Kirkland & Ellis LLP, special counsel for the Loan Parties, and
Martinez Odell & Calabria, special Puerto Rican counsel to the Loan Parties,
covering such matters relating to the Loan Parties, the Loan Documents or the
transactions contemplated thereby as the Agents shall reasonably request. The
Loan Parties hereby request such counsel to deliver such opinions.

(c) The Agents shall have received Charter Documents and such other documents
and certificates as the Agents or their counsel may reasonably request relating
to the organization and existence of each Loan Party and the authorization of
the transactions contemplated by the Loan Documents thereby in form and
substance reasonably satisfactory to the Agents, the Arrangers and their
counsel.

(d) The Administrative Agent shall have received a notice with respect to such
Borrowing as required by Article II.

(e) The Agents and the Arrangers shall have received a certificate, reasonably
satisfactory in form and substance to the Agents and the Arrangers, certifying
that, as of the Closing Date immediately prior to and immediately following the
Dividend Payment, no Default or Event of Default exists and the Loan Parties,
taken as a whole, are Solvent and that immediately after the Transactions, no
Default or Event of Default will exist and the Loan Parties, taken as a whole,
will be Solvent.

(f) The representations and warranties set forth in Article III are true and
correct in all material respects.

(g) The Collateral Agent shall have received results of searches or other
evidence reasonably satisfactory to the Collateral Agent (in each case dated as
of a date reasonably satisfactory to the Collateral Agent) indicating the
absence of Liens on the assets of the Loan Parties, except for Permitted
Encumbrances and Liens for which termination statements and releases or
subordination agreements are being tendered on the Closing Date.

(h) The Agents shall be reasonably satisfied that all fees due at or immediately
after the Closing Date and all Credit Party Expenses incurred by in connection
with the establishment of the credit facility contemplated hereby (including the
reasonable fees and expenses of counsel to the Agents), shall be paid in full
from the proceeds of the initial borrowing hereunder.

 

- 56-



--------------------------------------------------------------------------------

(i) The Borrower and/or their Affiliates shall have received the proceeds from
the Senior Notes, which Senior Notes shall be consistent with the terms set
forth in the Offering Memorandum for the Senior Notes dated February 17, 2011.

(j) The Collateral Agent shall have received (i) fully executed copies of the
Security Agreement, the Pledge Agreement, short-form security agreements in
appropriate form for filing with the United States Patent and Trademark Office
and United States Copyright Office with respect to the Collateral consisting of
United States registered patents, trademarks and copyrights, (ii) UCC-1
financing statements appropriately completed and naming the Collateral Agent as
secured party and each Loan Party as debtor in appropriate form for filing with
the applicable filing office in the jurisdiction of organization of each Loan
Party and (iii) all certificates of stock of the Loan Parties and their
Subsidiaries constituting Collateral together with appropriate stock powers or
other instruments of transfer.

(k) There shall have been delivered to the Agents and the Arrangers all
documentation and other information requested by them that is required by
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including the Act (as defined in Section 9.16
below).

(l) To the extent not otherwise set forth in this SECTION 4.01, there shall have
been delivered to the Agents and the Arrangers each of the instruments,
agreements, opinions, certificates and other documents identified on the closing
agenda attached hereto as Exhibit F.

ARTICLE V

Affirmative Covenants

Until (i) the Commitments have expired or been terminated and (ii) the principal
of and interest on the Term Loans and all fees and other Obligations (other than
contingent indemnity obligations with respect to then unasserted claims) shall
have been paid in full, each Loan Party covenants and agrees with the Credit
Parties that:

SECTION 5.01 Financial Statements and Other Information. The Borrower will
furnish to the Administrative Agent:

(a) Within ninety (90) days after the end of each Fiscal Year of BCF Holdings
commencing with the Fiscal Year ending January 29, 2011, the Consolidated
balance sheet and related statements of operations, and Consolidated statements
of cash flows as of the end of and for such year for BCF Holdings and its
Subsidiaries, setting forth in comparative form, the Consolidated figures for
the previous Fiscal Year and the figures as set forth in the projections
delivered pursuant to SECTION 5.01(e), all audited and reported on by
independent public accountants of recognized national standing (without a “going
concern” or like qualification or exception and without a qualification or
exception as to the scope of such audit), except for the aforementioned
projections, to the effect that such Consolidated financial statements present
fairly in all material respects the financial condition and results of
operations of the applicable Loan Parties and their Subsidiaries on a
Consolidated basis in accordance with GAAP;

(b) Within forty-five (45) days after the end of each Fiscal Quarter of BCF
Holdings commencing with the Fiscal Quarter ending April 30, 2011, excluding the
last Fiscal Quarter of each Fiscal Year of BCF Holdings, the Consolidated
balance sheet and related statements of operations, and Consolidated statements
of cash flows for BCF Holdings and its Subsidiaries as of the end of and for
such Fiscal Quarter and the elapsed portion of the Fiscal Year, setting forth in
each case, in comparative form the Consolidated figures for the previous Fiscal
Year and the figures as set forth in the projections delivered pursuant to
SECTION 5.01(e), all such Consolidated figures certified by one of the
Borrower’s Financial Officers as fairly presenting in all material respects the
financial condition and results of operations of the Loan Parties and their
Subsidiaries on a Consolidated basis in accordance with GAAP, subject to year
end audit adjustments and the absence of footnotes;

 

- 57-



--------------------------------------------------------------------------------

(c) Within thirty (30) days after the end of each Fiscal Month of BCF Holdings
and its Subsidiaries commencing with the Fiscal Month ending February 26,
(i) internally prepared monthly operating financial reports for BCF Holdings and
its Subsidiaries, as of the end of and for such Fiscal Month and the elapsed
portion of the Fiscal Year, all certified by one of the Borrower’s Financial
Officers as, to such officer’s knowledge, presenting in all material respects
the financial condition and results of operations of the Loan Parties and their
Subsidiaries on a Consolidated basis, and (ii) such reports as are prepared by
the Loan Parties’ management for their own use, including the Consolidated
balance sheet and related statements of operations, and Consolidated statements
of cash flows for BCF Holdings and its Subsidiaries, as of the end of and for
such Fiscal Month and the elapsed portion of the Fiscal Year, setting forth in
each case, in comparative form the Consolidated figures for the previous Fiscal
Year and the figures as set forth in the projections delivered pursuant to
SECTION 5.01(e), all certified by one of the Borrower’s Financial Officers as
fairly presenting in all material respects the financial condition and results
of operations of the Loan Parties and their Subsidiaries on a Consolidated basis
in accordance with GAAP, subject to normal year end audit adjustments and the
absence of footnotes;

(d) Concurrently with any delivery of financial statements under clause (a) or
clause (b) above, a certificate of a Financial Officer of the Borrower in the
form of Exhibit E hereto (a “Compliance Certificate”) (i) certifying as to
whether a Default or Event of Default has occurred and, if a Default or Event of
Default has occurred, specifying the details thereof and any action taken or
proposed to be taken with respect thereto, (ii) setting forth reasonably
detailed calculations with respect to the Excess Cash Flow (in the case of any
delivery of financial statements under clause (a) above for any Fiscal Year
ending after the Closing Date), Consolidated Leverage Ratio and Consolidated
Interest Coverage Ratio, in each case, for such period, (iii) detailing all
Store openings and Store closings during the immediately preceding fiscal period
and stating the aggregate number of the Loan Parties’ and their Subsidiaries’
Stores as of the first day of the current fiscal period, (iv) setting forth the
Cure Amount, if any, exercised in the immediately preceding fiscal period and
(v) stating whether any change in GAAP or in the application thereof has
occurred since the date of BCF Holdings’ most recent audited financial
statements and, if any such change has occurred, specifying the effect of such
change on the financial statements accompanying such Compliance Certificate;

(e) Within sixty (60) days after the commencement of each Fiscal Year of the
Loan Parties, commencing with the Fiscal Year ending January 28, 2012, a
detailed, Consolidated budget by month for the applicable Fiscal Year for BCF
Holdings and its Subsidiaries and including a projected Consolidated income
statement, balance sheet, and statement of cash flow, by month, and promptly
when available, any revisions to such budget resulting from any Permitted
Acquisition, Permitted Disposition or other transaction, the effect of which
would reasonably be expected to change the projected Consolidated EBITDA of the
Loan Parties in the subsequent Fiscal Year by 20% or more;

(f) Reserved;

(g) Promptly after the same become publicly available, copies of (i) all
material periodic and other reports, proxy statements and other materials filed
by any Loan Party with the SEC, and (ii) SEC Forms 10-K and 10-Q for BCF
Holdings (for so long as BCF Holdings is subject to the reporting requirements
under the Securities Exchange Act of 1934, as amended);

(h) Promptly upon receipt thereof, copies of all material reports submitted to
any Loan Party by independent certified public accountants in connection with
each annual or special audit of the books of the Loan Parties or any of their
Subsidiaries made by such accountants, including any management letter
commenting on the Loan Parties’ internal controls submitted by such accountants
to management in connection with their annual audit;

(i) Reserved;

(j) A detailed summary of the Net Proceeds received from any Prepayment Event
resulting in Net Proceeds in excess of $5,000,000 within five (5) Business Days
after receipt of such Net Proceeds other than from sales of Inventory in the
ordinary course of business;

(k) Reserved;

 

- 58-



--------------------------------------------------------------------------------

(l) Promptly following any reasonable request therefor, such other information
regarding the operations, business affairs and financial condition of any Loan
Party as the Agents may reasonably request (other than information which is
subject to an attorney-client privilege or would result in a breach of a
confidentiality obligation of the Loan Parties to any other Person); and

(m) Not later than any date on which financial statements are delivered with
respect to any period in which any Pro Forma Adjustment is made as a result of
the consummation of an acquisition of an Acquired Entity, a disposition of an
entity or business or a shut-down of any discontinued operations, as the case
may be, for which there shall be any Pro Forma Adjustments, a certificate of one
of the Borrower’s Responsible Officers setting forth the amount of such Pro
Forma Adjustments and, in reasonable detail, the calculations and basis
therefor.

Documents required to be delivered pursuant to this SECTION 5.01 (to the extent
any such documents are included in materials otherwise filed with the SEC) may
be delivered electronically and if so delivered, shall be deemed to have been
delivered on the date on which such documents are posted on the Borrower’s
behalf on IntraLinks/IntraAgency or another relevant website (the “Informational
Website”), if any, to which each Lender and the Administrative Agent have
unrestricted access (whether a commercial, third-party website or whether
sponsored by the Administrative Agent); provided that (A) the accommodation
provided by the foregoing sentence shall not impair the right of the
Administrative Agent, or any Lender through the Administrative Agent, to request
and receive from the Borrower physical delivery of specific financial
information provided for in this SECTION 5.01 and (B) the Borrower shall give
the Administrative Agent and each Lender (or if applicable, the Administrative
Agent shall give each Lender) written or electronic notice each time any
information is delivered by posting to the Informational Website. The Credit
Parties shall have no liability to any Loan Party or any Credit Party associated
with establishing and maintaining the security and confidentiality of the
Informational Website and the information posted thereto.

SECTION 5.02 Notices of Material Events. The Borrower will furnish to the
Administrative Agent prompt written notice of the occurrence of any of the
following after any Responsible Officer of the Borrower obtains knowledge
thereof:

(a) A Default or Event of Default, specifying the nature and extent thereof and
the action (if any) which is proposed to be taken with respect thereto;

(b) The filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting any Loan Party or
any Subsidiary of the Borrower that, if adversely determined, would reasonably
be expected to result in a Material Adverse Effect;

(c) The occurrence of an ERISA Event that, alone or together with any other
ERISA Events that have occurred, would reasonably be expected to result in a
liability to BCF Holdings, any of its Subsidiaries or any of their respective
ERISA Affiliates in excess of $25,000,000 or would reasonably be expected to
result in a Material Adverse Effect;

(d) Any development that results in a Material Adverse Effect;

(e) Any change in any Loan Party’s chief executive officer or chief financial
officer;

(f) Any material change in any Loan Party’s financial reporting practices;

(g) Any strikes, lockouts or slowdowns against any Loan Party which would
reasonably be expected to result in a Material Adverse Effect;

(h) The filing of any Lien for unpaid Taxes against any Loan Party in excess of
$5,000,000;

(i) The discharge by any Loan Party of its present independent accountants or
any withdrawal or resignation by such independent accountants; and

(j) Any casualty or other insured damage to any portion of the Term Priority
Collateral in excess of $5,000,000, or the commencement of any action or
proceeding for the taking of any interest in a portion of the Term Priority
Collateral in excess of $5,000,000 or any part thereof or interest therein under
power of eminent domain or by condemnation or similar proceeding.

 

- 59-



--------------------------------------------------------------------------------

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and, if applicable,
any action taken or proposed to be taken with respect thereto.

SECTION 5.03 Information Regarding Collateral. The Borrower will furnish to the
Agents prompt written notice of any change in: (a) any Loan Party’s name;
(b) the location of any Loan Party’s chief executive office or its principal
place of business; (c) any Loan Party’s organizational structure or jurisdiction
of incorporation or formation; or (d) any Loan Party’s Federal Taxpayer
Identification Number or organizational identification number assigned to it by
its state of organization. The Loan Parties agree not to effect or permit any
change referred to in the preceding sentence unless all filings, publications
and registrations, have been made (or will be made in a timely fashion) under
the Uniform Commercial Code or other Applicable Law that are required in order
for the Collateral Agent to continue at all times following such change to have
a valid, legal and perfected first priority security interest to the extent
required under the Security Documents (subject only to Permitted Encumbrances
having priority by operation of Applicable Law and Liens permitted to be pari
passu to the Liens of the Collateral Agent pursuant to the Pari Passu
Intercreditor Agreement) in all the Collateral for its own benefit and the
benefit of the other Secured Parties.

SECTION 5.04 Existence; Conduct of Business. Each Loan Party will do all things
necessary to comply with its Charter Documents in all material respects, and to
obtain, preserve, renew and keep in full force and effect its legal existence
and the rights, licenses, permits, privileges, franchises, patents, copyrights,
trademarks and trade names material to the conduct of its business, except to
the extent that the failure to do so would not reasonably be expected to have a
Material Adverse Effect; provided, however, that the foregoing shall not
prohibit any merger, consolidation, liquidation or dissolution permitted under
SECTION 6.03 or SECTION 6.05.

SECTION 5.05 Payment of Obligations. Each Loan Party will pay its Taxes before
the same shall become delinquent or in default, except where (a) the validity or
amount thereof is being contested in good faith by appropriate proceedings and
such Loan Party or such Subsidiary has set aside on its books adequate reserves
with respect thereto in accordance with GAAP, (b) such contest effectively
suspends collection of the contested obligation and enforcement of any Lien
securing such obligation, or (c) the failure to make payment, individually or in
the aggregate, would not reasonably be expected to result in a Material Adverse
Effect.

SECTION 5.06 Maintenance of Properties. Each Loan Party will keep and maintain
all tangible property material to the conduct of its business in substantially
the same condition as of the Closing Date (ordinary wear and tear, casualty loss
and condemnation excepted), except (a) where the failure to do so would not
reasonably be expected to result in a Material Adverse Effect and (b) for Store
closings and Permitted Dispositions permitted hereunder. Each Loan Party will
use commercially reasonable efforts to prosecute, maintain, and enforce the
Intellectual Property, except to the extent such Intellectual Property is no
longer used or deemed by such Loan Party in its reasonable business judgment to
be useful in the conduct of the business of the Loan Parties.

SECTION 5.07 Insurance.

(a) Each Loan Party shall (i) maintain insurance with financially sound and
reputable insurers (or, to the extent consistent with business practices in
effect on the Closing Date, a program of self-insurance) on such of its property
and in at least such amounts and against at least such risks as is consistent
with business practices in effect on the Closing Date or as otherwise determined
by the Responsible Officers of the Loan Parties acting reasonably in their
business judgment, including public liability insurance against claims for
personal injury or death occurring upon, in or about or in connection with the
use of any properties owned, occupied or controlled by it (including the
insurance required pursuant to the Security Documents); (ii) maintain such other
insurance as may be required by law; and (iii) furnish to the Agents, upon
written request, full information as to the insurance carried.

 

- 60-



--------------------------------------------------------------------------------

(b) Fire and extended coverage policies maintained with respect to any
Collateral shall be endorsed or otherwise amended to include (i) a lenders’ loss
payable clause (regarding personal property), in form and substance reasonably
satisfactory to the Agents, which endorsements or amendments shall provide that
the insurer shall pay all proceeds otherwise payable to the Loan Parties under
the policies directly to the Administrative Agent, (ii) a provision to the
effect that none of the Loan Parties, Credit Parties (in their capacity as such)
or any other Affiliate of a Loan Party shall be a co-insurer (the foregoing not
being deemed to limit the amount of self-insured retention or deductibles under
such policies, which self-insured retention or deductibles shall be consistent
with business practices in effect on the Closing Date or as otherwise determined
by the Responsible Officers of the Loan Parties acting reasonably in their
business judgment), and (iii) such other provisions as the Administrative Agent
may reasonably request from time to time to protect the interests of the Credit
Parties. Commercial general liability policies shall be endorsed to name the
Collateral Agent as an additional insured. Business interruption policies shall
name the Collateral Agent as a loss payee and shall be endorsed or amended to
include (i) a provision that after the occurrence and during the continuance of
a Specified Default and notice from the Collateral Agent to the insurer, the
insurer shall pay all proceeds of such business interruption policies otherwise
payable to the Loan Parties under the policies directly to the Collateral Agent
and (ii) such other provisions to the endorsement as the Administrative Agent
may reasonably request from time to time to protect the interests of the Credit
Parties. Each such casualty or liability policy referred to in this SECTION
5.07(b) shall also provide that it shall not be canceled, modified in any manner
that would cause this SECTION 5.07 to be violated, or not renewed (i) by reason
of nonpayment of premium except upon not less than thirty (30) days’ prior
written notice thereof by the insurer to the Administrative Agent (giving the
Administrative Agent the right to cure defaults in the payment of premiums) or
(ii) for any other reason except upon not less than thirty (30) days’ prior
written notice thereof by the insurer to the Administrative Agent. The Borrower
shall deliver to the Administrative Agent, prior to the cancellation,
modification or non-renewal of any such policy of insurance, a copy of a renewal
or replacement policy (or other evidence of renewal of a policy previously
delivered to the Administrative Agent, including an insurance binder) together
with evidence satisfactory to the Administrative Agent of payment of the premium
therefor.

(c) If any portion of any Mortgaged Property is at any time located in an area
identified by the Federal Emergency Management Agency (or any successor agency)
as a Special Flood Hazard Area with respect to which flood insurance has been
made available under the National Flood Insurance Act of 1968 (as now or
hereafter in effect or successor act thereto), then the Borrower shall, or shall
cause each Loan Party to (i) maintain, or cause to be maintained, with a
financially sound and reputable insurer, flood insurance in an amount and
otherwise sufficient to comply with all applicable rules and regulations
promulgated pursuant to the Flood Insurance Laws and (ii) deliver to the
Administrative Agent evidence of such compliance in form and substance
reasonably acceptable to the Administrative Agent.

(d) The Agents acknowledge that the insurance policies described on Schedule
3.13 are satisfactory to them as of the Closing Date and are in compliance with
the provisions of this SECTION 5.07.

SECTION 5.08 Books and Records; Inspection and Audit Rights; Appraisals;
Accountants.

(a) Each Loan Party will keep proper books of record and account in accordance
with GAAP and in which full, true and correct entries are made of all dealings
and transactions in relation to its business and activities. Each Loan Party
will permit any representatives designated by any Agent, upon reasonable prior
notice, to visit and inspect its properties, to discuss its affairs, finances
and condition with its officers and to examine and make extracts from its books
and records, all at such reasonable times and as often as reasonably requested.

(b) At its election, upon its reasonable belief that any Loan Party has breached
any representation, warranty or covenant herein relating to environmental
matters in any material respect, or in connection with the enforcement of
remedies against any Real Estate after the occurrence and during the continuance
of an Event of Default, the Collateral Agent or any Lender may, at its own cost
and expense, retain an independent engineer or environmental consultant to
conduct an environmental assessment (but, prior to the occurrence of any such
Event of Default, only with respect to the subject matter of such breach,
including, as relevant to such breach, of the condition of any Real Estate or
facility of any Loan Party) and/or such Loan Party’s compliance with
Environmental Law. Each Loan Party shall cooperate in the performance of any
such environmental assessment and permit any such engineer or consultant
designated by the Collateral Agent or such Lender to have full access to each
property or facility at reasonable times and after reasonable notice to the
Borrower of the plans to conduct such an environmental

 

- 61-



--------------------------------------------------------------------------------

assessment. Environmental assessments conducted under this paragraph shall be
limited to visual inspections of the Real Estate or facility, interviews with
representatives of the Loan Parties or facility personnel, and review of
applicable records and documents pertaining to the condition of the property or
facility, its compliance with Environmental Law and any potential Environmental
Liabilities, in each case prior to the occurrence and during the continuance of
an Event of Default, to the extent relevant to the subject matter of such
breach. All environmental assessments conducted pursuant to this paragraph shall
be at the Loan Parties’ sole cost and expense.

SECTION 5.09 Reserved.

SECTION 5.10 Compliance with Laws. Each Loan Party will comply with all
Applicable Laws and the orders of any Governmental Authority except where the
failure to do so, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect. Except where the failure to do
so, individually or in the aggregate, would not reasonably be expected to result
in a Material Adverse Effect, each Loan Party shall: (a) conduct its operations
and keep and maintain its Real Estate in compliance with all Environmental Laws;
and (b) implement any and all investigation, remediation, removal and response
actions that are appropriate or necessary to materially comply with
Environmental Laws pertaining to the presence, generation, treatment, storage,
use, disposal, transportation or Release of any Hazardous Materials on, at, in,
under, above, to, from or about any of its Real Estate. The Loan Parties shall
notify the Administrative Agent promptly after such Person becomes aware of any
violation of or non-compliance with any Environmental Laws or any Release on,
at, in, under, above, to, from or about any Real Estate that is reasonably
likely to result in Environmental Liabilities in excess of $1,000,000
individually or in the aggregate; and (d) promptly forward to Administrative
Agent a copy of any order, notice, request for information or any communication
or report received by such Person in connection with any such violation or
Release or any other matter that could reasonably be expected to result in
Environmental Liabilities in excess of $1,000,000 individually or in the
aggregate in each case whether or not any Governmental Authority has taken or
threatened any action in connection with any such violation, Release or other
matter.

SECTION 5.11 Use of Proceeds. The proceeds of the Term B Loans made hereunder
will be used only to finance a portion of the Transactions. The proceeds of
Incremental Term Loans shall be used for general corporate purposes (except for
Refinancing Term Loans, the proceeds of which shall be applied pursuant to
SECTION 2.17). No part of the proceeds of any Term Loans will be used, whether
directly or indirectly, for any purpose that entails a violation of any of the
regulations of the Board, including Regulations U and X. The proceeds of the
Additional Term B-1 Loans will be used on the Amendment No. 1 Effective Date to
prepay the Non-Converted Term B Loans.

SECTION 5.12 Additional Subsidiaries. If any Loan Party shall form or acquire a
Subsidiary that is not an Immaterial Subsidiary, a Foreign Subsidiary or a
Subsidiary in which substantially all of its assets consist of the Capital Stock
of one or more Foreign Subsidiaries after the Closing Date, the Borrower will
notify the Agents thereof and will cause such Subsidiary to become a Loan Party
hereunder and under each applicable Security Document in the manner provided
therein within ten (10) Business Days after such Subsidiary is formed or
acquired and promptly take such actions to create and perfect Liens on such
Subsidiary’s assets to secure the Obligations as the Agents shall reasonably
request. If any shares of Capital Stock or Indebtedness of such Subsidiary are
owned by or on behalf of any Loan Party, the Borrower will cause such shares and
promissory notes evidencing such Indebtedness to be pledged to secure the
Obligations within ten (10) Business Days after such Subsidiary is formed or
acquired (except that, if such Subsidiary is a Foreign Subsidiary or a
Subsidiary in which substantially all of its assets consist of the Capital Stock
of one or more Foreign Subsidiaries, shares of Capital Stock of such Subsidiary
to be pledged may be limited to 65% of the outstanding shares of Capital Stock
of such Subsidiary).

SECTION 5.13 Further Assurances. Each Loan Party will execute any and all
further documents, financing statements, agreements and instruments, and take
all such further actions (including the filing and recording of financing
statements and other documents), that may be required under any Applicable Law,
or which any Agent or the Required Lenders may reasonably request, to effectuate
the transactions contemplated by the Loan Documents or to grant, preserve,
protect or perfect in the United States the Liens created or intended to be
created by the Security Documents or the validity or priority of any such Lien,
all at the expense of the Loan Parties, and in each case to the extent required
under the Security Documents.

SECTION 5.14 Post Closing Covenants. The Loan Parties shall comply with the
terms and conditions set forth on Schedule 5.14.

 

- 62-



--------------------------------------------------------------------------------

ARTICLE VI

Negative Covenants

Until (i) the Commitments have expired or been terminated and (ii) the principal
of and interest on each Term Loan and all fees and other Obligations (other than
contingent indemnity obligations with respect to then unasserted claims) shall
have been paid in full, each Loan Party covenants and agrees with the Credit
Parties that:

SECTION 6.01 Indebtedness and Other Obligations. No Loan Party will, nor will it
permit any of its Subsidiaries to, create, incur, assume or permit to exist any
Indebtedness, except Permitted Indebtedness.

SECTION 6.02 Liens. No Loan Party will, nor will it permit any of its
Subsidiaries to, create, incur, assume or permit to exist any Lien on any
property or asset now owned or hereafter acquired by it, except Permitted
Encumbrances.

SECTION 6.03 Fundamental Changes.

(a) No Loan Party will, nor will it permit any of its Subsidiaries to, merge
into or consolidate with any other Person, or permit any other Person to merge
into or consolidate with it, or liquidate or dissolve, except that, if at the
time thereof and immediately after giving effect thereto no Default or Event of
Default shall have occurred and be continuing or would arise therefrom, (i) any
Subsidiary may liquidate, dissolve, consolidate, or merge into a Loan Party in a
transaction in which a Loan Party is the surviving corporation, (ii) any
Subsidiary that is not a Loan Party may liquidate, dissolve, consolidate, or
merge into any Subsidiary that is not a Loan Party, (iii) any Loan Party may
merge with or into any other Loan Party, (iv) the Loan Parties and its
Subsidiaries may dispose of Capital Stock of their respective Subsidiaries in a
transaction permitted by SECTION 6.05, and (v) Permitted Acquisitions and
transactions permitted pursuant to SECTION 6.05 may be consummated in the form
of a merger or consolidation, as long as, in the event of a Permitted
Acquisition, a Loan Party is the surviving Person, provided that any such merger
involving a Person that is not a wholly owned Subsidiary immediately prior to
such merger shall not be permitted unless also permitted by SECTION 6.04.

(b) No Loan Party will engage, to any material extent, in any business other
than businesses of the type conducted by such Loan Party on the date of
execution of this Agreement and businesses reasonably related thereto and those
supportive, complementary or ancillary thereto.

SECTION 6.04 Investments, Guarantees and Acquisitions. No Loan Party will, nor
will it permit any of its Subsidiaries to, make or permit to exist any
Investment, except Permitted Investments.

SECTION 6.05 Asset Sales. No Loan Party will, nor will it permit any of its
Subsidiaries to, sell, transfer, lease (as lessor), license (as licensor),
abandon or otherwise voluntarily dispose of any asset, including any Capital
Stock of another Person, except sales of Inventory and the use of cash or cash
equivalents in the ordinary course of business, transactions permitted by
SECTION 6.03 and Permitted Dispositions and the making of Permitted Investments
(to the extent such Investment would involve a sale, transfer or disposition of
any assets).

SECTION 6.06 Restricted Payments; Certain Payments of Indebtedness.

(a) No Loan Party will, nor will it permit any of its Subsidiaries to, declare
or make, or agree to pay or make, directly or indirectly, any Restricted
Payment, except that:

(i) Any Loan Party or any Subsidiary of a Loan Party may declare and pay cash
dividends or make other distributions of property to a Loan Party, provided that
any such Restricted Payments made to BCF Holdings or Parent under this clause
(i) shall be used (w) to pay general corporate and overhead expenses incurred by
BCF Holdings or Parent in the ordinary course of business, or the amount of any
indemnification claims made by any director or officer of BCF Holdings or
Parent, (x) to pay franchise taxes and other fees, taxes and expenses required
to maintain the corporate existence of BCF Holdings or

 

- 63-



--------------------------------------------------------------------------------

Parent, (y) to pay taxes that are due and payable by BCF Holdings as the parent
of a consolidated group that includes Parent and its Subsidiaries or (z) to make
other payments that BCF Holdings and Parent are not otherwise prohibited from
making pursuant to this Agreement;

(ii) The Loan Parties and their Subsidiaries may make Restricted Payments for
the purpose of paying amounts owing under the Advisory Agreement, to the extent
permitted under SECTION 6.07;

(iii) The Loan Parties and their Subsidiaries may make Restricted Payments
consisting of Permitted Dispositions of the type described, and subject to the
limitations contained, in the definition thereof;

(iv) The Loan Parties and their Subsidiaries may make Restricted Payments
constituting repurchases of equity interests in BCF Holdings or any Subsidiary
(or distributions to BCF Holdings for such purpose) in connection with the
exercise of stock options or warrants if such equity interests represent a
portion of the exercise price of such option or warrants, provided that
Restricted Payments made pursuant to this clause (iv) shall not exceed
$5,000,000 in any Fiscal Year of BCF Holdings;

(v) in addition to the foregoing Restricted Payments, the Borrower may declare,
pay and/or make the Dividend Payment; and

(vi) so long as (x) no Default or Event of Default has occurred and is
continuing, (y) on a Pro Forma Basis, the Borrower would be in compliance with
each of the Financial Performance Covenants for the most recently ended Fiscal
Quarter for which financial statements have been or are then required to have
been delivered and (z) the Consolidated Leverage Ratio as of the last day of the
most recently ended Fiscal Quarter for which financial statements have been or
are then required to have been delivered would be less than or equal to 3.5 to
1.0, any Loan Party or any Subsidiary may make any Restricted Payment;

(vii) so long as (x) no Default or Event of Default has occurred and is
continuing and (y) on a Pro Forma Basis, the Borrower would be in compliance
with each of the Financial Performance Covenants for the most recently ended
Fiscal Quarter for which financial statements have been or were required to be
delivered, any Loan Party and any of its Subsidiaries may make any Restricted
Payments from the portion of the Available Amount such Loan Party or such
Subsidiary elects to apply pursuant to this clause (vii); and

(viii) other Restricted Payments in an aggregate amount, when taken together
with all other Restricted Payments made pursuant to this clause (viii), not to
exceed $25.0 million.

(b) No Loan Party will, nor will it permit any of its Subsidiaries to, make or
agree to pay or make any payment or other distribution (whether in cash,
securities or other property) of or in respect of principal of or interest on
any Specified Indebtedness, or any payment or other distribution (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any Specified Indebtedness, except:

(i) payments in Capital Stock (so long as no Change of Control would result
therefrom) and payments of interest in-kind of the Loan Parties and their
Subsidiaries;

(ii) payments of regularly scheduled interest in respect of any Subordinated
Indebtedness (subject to applicable subordination provisions relating thereto);

(iii) payments of principal (including mandatory prepayments) and interest as
and when due in respect of any Specified Indebtedness (other than Subordinated
Indebtedness);

(iv) prepayment in whole or in part of Specified Indebtedness from any
refinancing of such Specified Indebtedness with the proceeds of (x) any equity
securities (other than Permitted Cure Securities) issued or capital
contributions received by any Loan Party or any Subsidiary for the purpose of
making such payment or prepayment and/or (y) other Indebtedness not prohibited
hereunder;

 

- 64-



--------------------------------------------------------------------------------

(v) so long as no Default or Event of Default has occurred and is continuing,
any Loan Party and any of its Subsidiaries may make payments in respect of
Specified Indebtedness from the portion of the Available Amount such Loan Party
or such Subsidiary elects to apply pursuant to this clause (v); and

(vi) refinancings of Specified Indebtedness to the extent permitted under this
Agreement.

SECTION 6.07 Transactions with Affiliates. No Loan Party will, nor will it
permit any of its Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) transactions in the ordinary course of business that are
at prices and on terms and conditions, taken as a whole, not less favorable to
such Loan Party or Subsidiary than could be obtained on an arm’s-length basis
from unrelated third parties, (b) transactions between or among the Loan Parties
and their Subsidiaries not otherwise prohibited hereunder, (c) payments due
pursuant to the Advisory Agreement on account of Advisory Fees consisting of
payments (but not prepayments) on account of annual advisory fees provided that
such payments may not be made if an Event of Default under SECTIONS 7.01(a),
7.01(b), 7.01(h) or 7.01(i) has occurred and is continuing or would arise
therefrom, provided further that such fees not paid shall accrue and be paid
when the applicable Event of Default has been cured or waived and no additional
Event of Default of this type has occurred and is continuing or would arise as a
result of such payment, and (iii) transaction fees, provided that such payments
in excess of $1,000,000 may not be made if a Specified Default exists or would
arise therefrom, provided further that such fees in excess of $1,000,000 not
paid shall accrue and be paid when the applicable Specified Default has been
cured or waived and no additional Specified Default has occurred and is
continuing or would arise as a result of such payment, (d) payments of
indemnities and reasonable expense reimbursements under the Advisory Agreement,
(e) as set forth on Schedule 6.07, (f) payment of reasonable compensation to
officers and employees for services actually rendered to any such Loan Party or
any of its Subsidiaries, (g) payment of director’s fees, expenses and
indemnities, (h) stock option, stock incentive, equity, bonus and other
compensation plans of the Loan Parties and their Subsidiaries, (i) employment
contracts with officers and management of the Loan Parties and their
Subsidiaries, (j) Restricted Payments to the extent specifically permitted under
this Agreement, (k) advances and loans to officers and employees of the Loan
Parties and their Subsidiaries to the extent specifically permitted under this
Agreement, (l) Investments consisting of notes from officers, directors and
employees to purchase equity interests to the extent specifically permitted
under this Agreement, (m) payments pursuant to the tax sharing agreements among
the Loan Parties and their Subsidiaries to the extent attributable to the
ownership or operations of BCF Holdings and its Subsidiaries and to the extent
permitted under Section 6.06(a)(i) and (n) other transactions with Affiliates
specifically permitted under this Agreement (including, without limitation,
sale/leaseback transactions, Permitted Dispositions, Restricted Payments,
Permitted Investments and Indebtedness).

SECTION 6.08 Restrictive Agreements. No Loan Party will, nor will it permit any
of its Subsidiaries to, directly or indirectly enter into, incur or permit to
exist any agreement or other arrangement that prohibits, restricts or imposes
any condition upon (a) the ability of any Loan Party to create, incur or permit
to exist any Lien upon any of its property or assets in favor of the Collateral
Agent or (b) the ability of any Subsidiary thereof to pay dividends or other
distributions with respect to any shares of its Capital Stock to such Loan Party
or to make or repay loans or advances to a Loan Party or to guarantee
Indebtedness of the Loan Parties, provided that (i) the foregoing shall not
apply to restrictions and conditions imposed by Applicable Law, by any Loan
Document, by any documents in existence on the Closing Date or under any
documents relating to joint ventures of any Loan Party to the extent that such
joint ventures are not prohibited hereunder, (ii) the foregoing shall not apply
to customary restrictions and conditions contained in agreements relating to the
sale of assets or equity permitted hereunder by a Loan Party or a Subsidiary
pending such sale, provided such restrictions and conditions apply only to the
assets of the Loan Party or Subsidiary that are to be sold and such sale is
permitted hereunder, (iii) clause (a) of the foregoing shall not apply to
restrictions or conditions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement if such restrictions or conditions
apply only to the property or assets securing such Indebtedness and (iv) clause
(a) of the foregoing shall not apply to customary provisions in contracts or
leases restricting the assignment or subleasing or sublicensing thereof, (v) the
foregoing shall not apply to any agreement related to Indebtedness under the
Senior Notes or the ABL Facility, (vi) clause (a) of the foregoing shall not
apply to licenses or contracts which by the terms of such licenses and contracts
prohibit the granting of Liens on the rights contained therein, (vii) the
foregoing shall

 

- 65-



--------------------------------------------------------------------------------

not apply to any restrictions in existence prior to the time any such Person
became a Subsidiary and not created in contemplation of any such acquisition,
and (viii) the foregoing shall not apply to any restrictions in Qualifying
Unsecured Debt and Qualifying Secured Debt so long as such restrictions are not
materially more onerous, taken as a whole, to the Borrower and its Subsidiaries
than the terms of this Agreement.

SECTION 6.09 Amendment of Material Documents. No Loan Party will amend, modify
or waive any of its rights under (a) its Charter Documents, (b) the nature of
the obligations under any guaranty of recourse obligations, (c) the Advisory
Agreement, or (d) any Material Indebtedness, in each case to the extent that
such amendment, modification or waiver would reasonably likely have a Material
Adverse Effect.

SECTION 6.10 Financial Performance Covenants.

(a) Consolidated Leverage Ratio. The Borrower shall not permit the Consolidated
Leverage Ratio on the last day of any Fiscal Quarter set forth below to be
greater than the ratio set forth opposite such Fiscal Quarter below:

 

Fiscal Quarter

   Ratio  

Fiscal Quarter ending on April 30, 2011

     6.75:1.00   

Fiscal Quarter ending on July 30, 2011

     6.75:1.00   

Fiscal Quarter ending on October 29, 2011

     6.75:1.00   

Fiscal Quarter ending on January 28, 2012

     6.75:1.00   

Fiscal Quarter ending on April 28, 2012

     6.75:1.00   

Fiscal Quarter ending on July 28, 2012

     6.75:1.00   

Fiscal Quarter ending on October 27, 2012

     6.75:1.00   

Fiscal Quarter ending on February 2, 2013

     6.25:1.00   

Fiscal Quarter ending on May 4, 2013

     6.25:1.00   

Fiscal Quarter ending on August 3, 2013

     6.25:1.00   

Fiscal Quarter ending on November 2, 2013

     6.25:1.00   

Fiscal Quarter ending on February 1, 2014

     5.50:1.00   

Fiscal Quarter ending on May 3, 2014

     5.50:1.00   

Fiscal Quarter ending on August 2, 2014

     5.50:1.00   

Fiscal Quarter ending on November 1, 2014

     5.50:1.00   

Fiscal Quarter ending on January 31, 2015

     5.00:1.00   

Fiscal Quarter ending on May 2, 2015

     5.00:1.00   

Fiscal Quarter ending on August 1, 2015

     5.00:1.00   

Fiscal Quarter ending on October 31, 2015

     5.00:1.00   

Fiscal Quarter ending on January 30, 2016

     4.75:1.00   

Fiscal Quarter ending on April 30, 2016

     4.75:1.00   

Fiscal Quarter ending on July 30, 2016

     4.75:1.00   

Fiscal Quarter ending on October 29, 2016

     4.75:1.00   

Fiscal Quarter ending on January 28, 2017

     4.75:1.00   

 

- 66-



--------------------------------------------------------------------------------

(b) Consolidated Interest Coverage Ratio. The Borrower shall not permit the
Consolidated Interest Coverage Ratio on the last day of any Fiscal Quarter set
forth below to be less than the ratio set forth opposite such Fiscal Quarter
below:

 

Fiscal Quarter

   Ratio  

Fiscal Quarter ending on April 30, 2011

     1.75:1.00   

Fiscal Quarter ending on July 30, 2011

     1.75:1.00   

Fiscal Quarter ending on October 29, 2011

     1.75:1.00   

Fiscal Quarter ending on January 28, 2012

     1.75:1.00   

Fiscal Quarter ending on April 28, 2012

     1.75:1.00   

Fiscal Quarter ending on July 28, 2012

     1.75:1.00   

Fiscal Quarter ending on October 27, 2012

     1.75:1.00   

Fiscal Quarter ending on February 2, 2013

     1.85:1.00   

Fiscal Quarter ending on May 4, 2013

     1.85:1.00   

Fiscal Quarter ending on August 3, 2013

     1.85:1.00   

Fiscal Quarter ending on November 2, 2013

     1.85:1.00   

Fiscal Quarter ending on February 1, 2014

     2.00:1.00   

Fiscal Quarter ending on May 3, 2014

     2.00:1.00   

Fiscal Quarter ending on August 2, 2014

     2.00:1.00   

Fiscal Quarter ending on November 1, 2014

     2.00:1.00   

Fiscal Quarter ending on January 31, 2015

     2.00:1.00   

Fiscal Quarter ending on May 2, 2015

     2.00:1.00   

Fiscal Quarter ending on August 1, 2015

     2.00:1.00   

Fiscal Quarter ending on October 31, 2015

     2.00:1.00   

Fiscal Quarter ending on January 30, 2016

     2.10:1.00   

Fiscal Quarter ending on April 30, 2016

     2.10:1.00   

Fiscal Quarter ending on July 30, 2016

     2.10:1.00   

Fiscal Quarter ending on October 29, 2016

     2.10:1.00   

Fiscal Quarter ending on January 28, 2017

     2.10:1.00   

(c) Capital Expenditures. The Borrower shall not and shall not permit any of its
Subsidiaries to, make or commit to make any Capital Expenditure that would cause
the aggregate amount of such Capital Expenditures made by the Loan Parties in
any Fiscal Year of the Borrower commencing with the Fiscal Year ending
January 28, 2012 to exceed the sum of (i) (x) in the case of the first two
Fiscal Years ending after the Closing Date, $150,000,000 and (y) in the case of
each Fiscal Year ending thereafter, $130,000,000 (in each case, such amount, the
“Permitted Capital Expenditure Amount”) and (ii) the portion of the Available
Amount the Borrower elects to apply pursuant to this clause (ii); provided that
to the extent that Capital Expenditures during any Fiscal Year are less than the
applicable Permitted Capital Expenditure Amount, (x) up to 100% of any such
unused amount may be carried over for expenditure in the next succeeding Fiscal
Year and (y) Capital Expenditures made pursuant to this Section during any
Fiscal Year shall be deemed made, first, in respect of amounts carried over from
the prior Fiscal Year pursuant to subclause (x) above and second, to the
applicable Permitted Capital Expenditure Amount. Notwithstanding the foregoing,
following the closing of any Permitted Acquisition or any other Investment
consisting of the purchase of a business unit, line of business or a division of
a Person or all or substantially all of the assets of a Person permitted
hereunder, the applicable Permitted Capital Expenditure Amount shall be
automatically increased by an amount equal to the greater of (A) the average
annual historical capital expenditures made with respect to such acquired
business for the last three fiscal years applicable to such acquired business
ending prior to such Permitted Acquisition or other Investment and (B) 2.5% of
the revenues applicable to such acquired business for the twelve month period
most recently ended.

SECTION 6.11 Fiscal Year. No Loan Party will change its Fiscal Year.

ARTICLE VII

Events of Default

SECTION 7.01 Events of Default. If any of the following events (“Events of
Default”) shall occur:

(a) Any Loan Party shall fail to pay any principal of any Term Loan when and as
the same shall become due and payable, whether at the due date thereof or at a
date fixed for prepayment thereof or by acceleration or otherwise;

 

- 67-



--------------------------------------------------------------------------------

(b) Any Loan Party shall fail to pay any interest on any Term Loan or any fee or
any other amount (other than an amount referred to in SECTION 7.01(a)) as the
same shall become due and payable under this Agreement or any other Loan
Document and such failure continues for five (5) Business Days;

(c) Any representation or warranty made or deemed made by or on behalf of any
Loan Party in, or in connection with, any Loan Document or any amendment or
modification thereof or waiver thereunder (including, without limitation, in any
certificate of a Financial Officer accompanying any financial statement) shall
prove to have been incorrect in any material respect when made or deemed made;

(d) Any Loan Party shall fail to observe or perform when due any covenant,
condition or agreement contained in (i) SECTION 6.10 (after a three (3) day
grace period), or (ii) any other Section of ARTICLE VI or (iii) in any of
SECTION 5.02(a), SECTION 5.07 or SECTION 5.11 (provided that, if (A) any such
Default described in this clause (iii) is of a type that can be cured within 5
Business Days and (B) such Default could not materially adversely impact the
Lenders’ Liens on the Collateral, such default shall not constitute an Event of
Default for 5 Business Days after the occurrence of such Default so long as the
Loan Parties are diligently pursuing the cure of such Default);

(e) Any Loan Party shall fail to observe or perform when due any covenant,
condition or agreement contained in any Loan Document (other than those
specified in SECTION 7.01(a), SECTION 7.01(b), SECTION 7.01(c), or SECTION
7.01(d)), and such failure shall continue unremedied for a period of thirty
(30) days after notice thereof from the Administrative Agent to the Borrower;

(f) (i) Any Loan Party shall fail to make any payment (whether of principal or
interest and regardless of amount) in respect of any Material Indebtedness when
and as the same shall become due and payable (after giving effect to the
expiration of any grace or cure period set forth therein) or (ii) any event or
condition occurs that results in any Material Indebtedness becoming due prior to
its scheduled maturity or (iii) any event or condition occurs that enables or
permits (with or without the giving of notice, the lapse of time or both) the
holder or holders of any such Material Indebtedness or any trustee or agent on
its or their behalf to cause any such Material Indebtedness to become due, or to
require the prepayment, repurchase, redemption or defeasance thereof, prior to
its scheduled maturity, which default, event or condition is not being contested
in good faith; provided that any event of default under the ABL Facility shall
not constitute a Default or Event of Default under this clause (f)(iii) unless
such event of default has not been waived for a period of 60 consecutive days
following the occurrence thereof;

(g) a Change in Control shall occur;

(h) An involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of any Loan Party or its debts, or of a substantial part of its assets,
under the Bankruptcy Code or any other federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for any Loan Party or for a substantial part of its assets,
and, in any such case, such proceeding or petition shall continue undismissed
for sixty (60) days or an order or decree approving or ordering any of the
foregoing shall be entered;

(i) Any Loan Party shall (i) voluntarily commence any proceeding or file any
petition seeking liquidation, reorganization or other relief under the
Bankruptcy Code or any other federal, state, provincial or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect, (ii) consent
to the institution of, or fail to contest in a timely and appropriate manner,
any proceeding or petition described in SECTION 7.01(h), (iii) apply for or
consent to the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for any Loan Party or for a substantial part of
its assets, (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding, (v) make a general assignment for the
benefit of creditors, or (vi) take any action for the purpose of effecting any
of the foregoing;

 

- 68-



--------------------------------------------------------------------------------

(j) Reserved;

(k) One or more final judgments for the payment of money in an aggregate amount
in excess of $40,000,000, (or such lesser amount as would reasonably be expected
to result in a Material Adverse Effect or an Event of Default under the ABL
Agreement) in excess of insurance coverage (or indemnities from indemnitors
reasonably satisfactory to the Agents) shall be rendered against any Loan Party
or any combination of Loan Parties and the same shall remain undischarged for a
period of forty-five (45) days during which execution shall not be effectively
stayed, satisfied or bonded or any action shall be legally taken by a judgment
creditor to attach or levy upon any material assets of any Loan Party to enforce
any such judgment;

(l) An ERISA Event (other than any ERISA Event set forth on Schedule 3.10) shall
have occurred that when taken together with all other ERISA Events that have
occurred, would reasonably be expected to result in a liability of any Loan
Party in excess of $25,000,000 or such other amount that would reasonably be
expected to result in a Material Adverse Effect and the same shall remain
undischarged for a period of thirty (30) consecutive days;

(m) Any challenge by or on behalf of any Loan Party to the validity of any Loan
Document or the applicability or enforceability of any Loan Document strictly in
accordance with the subject Loan Document’s terms or which seeks to void, avoid,
limit, or otherwise adversely affect any security interest created by or in any
Loan Document or any payment made pursuant thereto;

(n) Any challenge by or on behalf of any other Person to the validity of any
Loan Document or the applicability or enforceability of any Loan Document
strictly in accordance with the subject Loan Document’s terms or which seeks to
void, avoid, limit, or otherwise adversely affect any security interest created
by or in any Loan Document or any payment made pursuant thereto, in each case,
as to which an order or judgment has been entered materially adverse to the
Agents and the Lenders;

(o) Any Lien purported to be created under any Security Document shall cease to
be, or shall be asserted by any Loan Party not to be, a valid and perfected Lien
on any such Collateral, with the priority required by (but subject to the
limitations set forth in) the applicable Security Document and this Agreement
except (i) as a result of the sale, release or other disposition of the
applicable Collateral in a Permitted Disposition or other transaction permitted
under the Loan Documents or, (ii) relating to an immaterial amount of Collateral
not constituting Term Priority Collateral, or (iii) as a result of the failure
of the Collateral Agent, through its acts or omissions and through no fault of
the Loan Parties, to maintain the perfection of its Liens in accordance with
Applicable Law;

(p) The occurrence of any uninsured loss to any material portion of the
Collateral which would reasonably be expected to result in a Material Adverse
Effect;

(q) The termination of the Facility Guaranty or any other guaranty of the
Obligations (except for any release or termination permitted hereunder);

(r) The indictment of any Loan Party, under any Applicable Law where the crime
alleged would constitute a felony under Applicable Law and such indictment
remains unquashed or such legal process remains undismissed for a period of 90
days or more, unless the Administrative Agent, in its reasonable discretion,
determines that the indictment is not material; or

(s) the imposition of any stay or other order, the effect of which restrains the
conduct by the Loan Parties, taken as a whole, of their business in the ordinary
course in a manner that has resulted in, or could reasonably be expected to
have, a Material Adverse Effect;

then, and in every such event (other than an event with respect to any Loan
Party described in SECTION 7.01(h) or SECTION 7.01(i)), and at any time
thereafter during the continuance of such event the Administrative Agent may,
and at the request of the Required Lenders, shall, by notice to the Borrower,
take any or all of the following actions, at the same or different times:
(a) require each of the following to become immediately due and payable, in each
case without presentment, demand, protest or other requirements of any kind, all
of which are hereby expressly

 

- 69-



--------------------------------------------------------------------------------

waived by each Loan Party to the extent permitted under Applicable Law: (i) the
unpaid principal amount of and accrued interest on the Term Loans and (ii) all
other Obligations; and (b) subject to the Intercreditor Agreements, cause the
Collateral Agent to enforce any and all Liens and security interests created
pursuant to the Security Documents. In the case of any event with respect to any
Loan Party described in SECTION 7.01(h) or SECTION 7.01(i), (a) each of the
following shall automatically become immediately due and payable, in each case
without presentment, demand, protest or other requirements of any kind, all of
which are hereby expressly waived by each Loan Party to the extent permitted
under Applicable Law: (i) the unpaid principal amount of and accrued interest on
the Term Loans and (ii) all other Obligations, and (b) Administrative Agent may,
subject to the Intercreditor Agreements, cause Collateral Agent to enforce any
and all Liens and security interests created pursuant to Collateral Documents.

Notwithstanding anything to the contrary contained in this Article VII, in the
event that the Borrower fails to comply with the requirements of any Financial
Performance Covenant for any Fiscal Quarter, from the first day of such Fiscal
Quarter until the date that is ten days after the date the Compliance
Certificate calculating such Financial Performance Covenant is required to be
delivered pursuant to SECTION 5.01(d), BCF Holdings and/or Parent shall have the
right to issue Permitted Cure Securities for cash or otherwise receive cash
contributions to the common capital of BCF Holdings and/or Parent, as the case
may be, the proceeds of which BCF Holdings and/or Parent, as the case may be,
will contribute in cash to the Borrower as common equity (collectively, the
“Cure Right”); provided that at the Borrower’s option, the Borrower may elect to
exercise such Cure Right prior to the date of the delivery of the Compliance
Certificate if the Borrower reasonably determines that it will fail to comply
with the requirements of any Financial Performance Covenant upon the delivery of
such Compliance Certificate, and upon the receipt by the Borrower of such cash
(the “Cure Amount”) pursuant to the exercise by the Borrower of such Cure Right
such Financial Performance Covenants shall be recalculated giving effect to the
following pro forma adjustments:

(i) Consolidated EBITDA shall be increased, solely for the purpose of measuring
the Financial Performance Covenants and not for any other purpose under this
Agreement, by an amount equal to the Cure Amount; and

(ii) if, after giving effect to the foregoing recalculations, the Borrower shall
then be in compliance with the requirements of all Financial Performance
Covenants, the Borrower shall be deemed to have satisfied the requirements of
the Financial Performance Covenants as of the relevant date of determination
with the same effect as though there had been no failure to comply therewith at
such date, and the applicable breach or default of the Financial Performance
Covenants that had occurred shall be deemed cured for this purposes of this
Agreement.

Notwithstanding anything herein to the contrary, (a) in each four-Fiscal-Quarter
period there shall be at least two Fiscal Quarters in which the Cure Right is
not exercised and no more than four Cure Rights shall be exercised during the
term of this Agreement, (b) the Cure Amount shall be no greater than 120% of the
amount required for purposes of complying with the Financial Performance
Covenants and (c) the Cure Amount shall be set forth in each applicable
Compliance Certificate delivered pursuant to SECTION 5.01(d).

SECTION 7.02 Remedies on Default. In case any one or more of the Events of
Default shall have occurred and be continuing, and whether or not the maturity
of the Obligations shall have been accelerated pursuant hereto, the Agents may
(and at the direction of the Required Lenders, shall) proceed to protect and
enforce their rights and remedies under this Agreement or any of the other Loan
Documents by suit in equity, action at law or other appropriate proceeding,
whether for the specific performance of any covenant or agreement contained in
this Agreement and the other Loan Documents or any instrument pursuant to which
the Obligations are evidenced, and, if such amount shall have become due, by
declaration or otherwise, proceed to enforce the payment thereof or any other
legal or equitable right of the Secured Parties. No remedy herein is intended to
be exclusive of any other remedy and each and every remedy shall be cumulative
and shall be in addition to every other remedy given hereunder or now or
hereafter existing at law or in equity or by statute or any other provision of
law.

SECTION 7.03 Application of Proceeds. After the occurrence and during the
continuance of any Event of Default and acceleration of the Obligations, all
proceeds realized from any Loan Party or on account of any Collateral owned by a
Loan Party or, without limiting the foregoing, on account of any Prepayment
Event or Excess Cash Flow, any payments in respect of any Obligations and all
proceeds of the Collateral, shall be applied in the following order:

(a) FIRST, ratably to pay the Obligations in respect of any Credit Party
Expenses, indemnities and other amounts then due to the Agents until paid in
full;

 

- 70-



--------------------------------------------------------------------------------

(b) SECOND, ratably to pay any Credit Party Expenses and indemnities, and to pay
any fees then due to the Lenders, until paid in full;

(c) THIRD, ratably to pay interest accrued in respect of the Obligations until
paid in full;

(d) FOURTH, to pay principal due in respect of the Term Loans until paid in
full; and

(e) FIFTH, to the Borrower or such other Person entitled thereto under
Applicable Law.

ARTICLE VIII

The Agents

SECTION 8.01 Appointment and Administration by Administrative Agent. Each Credit
Party hereby irrevocably designates JPMorgan Chase Bank, N.A. as Administrative
Agent under this Agreement and the other Loan Documents. The general
administration of the Loan Documents shall be by the Administrative Agent. The
Credit Parties each hereby (a) irrevocably authorizes the Administrative Agent
(i) to enter into the Loan Documents to which it is a party, and (ii) at its
discretion, to take or refrain from taking such actions as agent on its behalf
and to exercise or refrain from exercising such powers under the Loan Documents
as are delegated by the terms hereof or thereof, as appropriate, together with
all powers reasonably incidental thereto, and (b) agrees and consents to all of
the provisions of the Security Documents. The Administrative Agent shall have no
duties or responsibilities except as set forth in this Agreement and the other
Loan Documents, nor shall it have any fiduciary relationship with any other
Credit Party, and no implied covenants, responsibilities, duties, obligations,
or liabilities shall be read into the Loan Documents or otherwise exist against
the Administrative Agent.

SECTION 8.02 Appointment of Collateral Agent. Each Secured Party hereby
irrevocably designates JPMorgan Chase Bank, N.A. as Collateral Agent under this
Agreement and the other Loan Documents. The Secured Parties each hereby
(i) irrevocably authorizes the Collateral Agent (x) to enter into the Loan
Documents to which it is a party, and (y) at its discretion, to take or refrain
from taking such actions as agent on its behalf and to exercise or refrain from
exercising such powers under the Loan Documents as are delegated by the terms
hereof or thereof, as appropriate, together with all powers reasonably
incidental thereto, and (ii) agrees and consents to all of the provisions of the
Security Documents. All Collateral shall be held or administered by the
Collateral Agent (or its duly-appointed agent) for its own benefit and for the
ratable benefit of the other Credit Parties. Any proceeds received by the
Collateral Agent from the foreclosure, sale, lease or other disposition of any
of the Collateral and any other proceeds received pursuant to the terms of the
Security Documents or the other Loan Documents shall be paid over to the
Administrative Agent for application as provided in this Agreement and the other
Loan Documents. The Collateral Agent shall have no duties or responsibilities
except as set forth in this Agreement and the other Loan Documents, nor shall it
have any fiduciary relationship with any other Secured Party, and no implied
covenants, responsibilities, duties, obligations, or liabilities shall be read
into the Loan Documents or otherwise exist against the Collateral Agent.

SECTION 8.03 Sharing of Excess Payments. Except as otherwise provided in this
Agreement, at any time or times any Lender shall receive (i) by payment,
foreclosure, setoff, banker’s lien, counterclaim, or otherwise, or any payments
with respect to the Obligations owing to such Secured Party arising under, or
relating to, this Agreement or the other Loan Documents, or (ii) payments from
the Administrative Agent in excess of such Secured Party’s ratable portion of
all such distributions by the Administrative Agent, such Secured Party shall
promptly (1) turn the same over to the Administrative Agent, in kind, and with
such endorsements as may be required to negotiate the same to the Administrative
Agent, or in same day funds, as applicable, for the account of all of the
Secured

 

- 71-



--------------------------------------------------------------------------------

Parties and for application to the Obligations in accordance with the applicable
provisions of this Agreement, or (2) purchase, without recourse or warranty, an
undivided interest and participation in the Obligations owed to the other
Secured Parties so that such excess payment received shall be applied ratably as
among the Secured Parties in accordance with the provisions of SECTION 2.17 or
SECTION 7.03, as applicable; provided, however, that if all or part of such
excess payment received by the purchasing party is thereafter recovered from it,
those purchases of participations shall be rescinded in whole or in part, as
applicable, and the applicable portion of the purchase price paid therefor shall
be returned to such purchasing party, but without interest except to the extent
that such purchasing party is required to pay interest in connection with the
recovery of the excess payment. In no event shall the provisions of this
paragraph be construed to apply to any payment made by the Borrower pursuant to
and in accordance with the express terms of this Agreement or any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Term Loans to any assignee or participant, other
than, except as provided in this Agreement or may be approved by the Required
Lenders, to the Borrower or any Subsidiary thereof (as to which provisions of
this paragraph shall apply).

SECTION 8.04 Agreement of Applicable Lenders. Upon any occasion requiring or
permitting an approval, consent, waiver, election or other action on the part of
the Applicable Lenders, action shall be taken by each Agent for and on behalf or
for the benefit of all Credit Parties upon the direction of the Applicable
Lenders, and any such action shall be binding on all Credit Parties. No
amendment, modification, consent, or waiver shall be effective except in
accordance with the provisions of SECTION 9.02.

SECTION 8.05 Liability of Agents.

(a) The Agents, when acting on behalf of the Credit Parties, may execute any of
their respective duties under this Agreement or any of the other Loan Documents
by or through any of their respective officers, agents and employees, and no
Agent nor any of their respective directors, officers, agents or employees shall
be liable to any other Secured Party for any action taken or omitted to be taken
in good faith, or be responsible to any other Secured Party for the consequences
of any oversight or error of judgment, or for any loss, except to the extent of
any liability imposed by law by reason of such Agent’s own gross negligence or
willful misconduct (as determined by a court of competent jurisdiction in a
final and non-appealable decision). No Agent nor any of their respective
directors, officers, agents and employees shall in any event be liable to any
other Secured Party for any action taken or omitted to be taken by it pursuant
to instructions received by it from the Applicable Lenders, or in reliance upon
the advice of counsel selected by it. Without limiting the foregoing no Agent,
nor any of their respective directors, officers, employees, or agents shall be:
(i) responsible to any other Secured Party for the due execution, validity,
genuineness, effectiveness, sufficiency, or enforceability of, or for any
recital, statement, warranty or representation in, this Agreement, any other
Loan Document or any related agreement, document or order; (ii) required to
ascertain or to make any inquiry concerning the performance or observance by any
Loan Party of any of the terms, conditions, covenants, or agreements of this
Agreement or any of the Loan Documents; (iii) responsible to any other Secured
Party for the state or condition of any properties of the Loan Parties or any
other obligor hereunder constituting Collateral for the Obligations or any
information contained in the books or records of the Loan Parties;
(iv) responsible to any other Secured Party for the validity, enforceability,
collectibility, effectiveness or genuineness of this Agreement or any other Loan
Document or any other certificate, document or instrument furnished in
connection therewith; or (v) responsible to any other Secured Party for the
validity, priority or perfection of any Lien securing or purporting to secure
the Obligations or for the value or sufficiency of any of the Collateral.

(b) The Agents may execute any of their duties under this Agreement or any other
Loan Document by or through their agents or attorneys-in-fact, and shall be
entitled to the advice of counsel concerning all matters pertaining to its
rights and duties hereunder or under the other Loan Documents. The Agents shall
not be responsible for the negligence or misconduct of any agents or
attorneys-in-fact selected by them with reasonable care.

(c) None of the Agents nor any of their respective directors, officers,
employees, or agents shall have any responsibility to any Loan Party on account
of the failure or delay in performance or breach by any other Secured Party
(other than by each such Agent in its capacity as a Lender) of any of its
respective obligations under this Agreement or any of the other Loan Documents
or in connection herewith or therewith.

(d) The Agents shall be entitled to rely, and shall be fully protected in
relying, upon any notice, consent, certificate, affidavit, or other document or
writing believed by them to be genuine and correct and to have

 

- 72-



--------------------------------------------------------------------------------

been signed, sent or made by the proper person or persons, and upon the advice
and statements of legal counsel (including, without, limitation, counsel to the
Loan Parties), independent accountants and other experts selected by any Loan
Party or any Secured Party. The Agents shall be fully justified in failing or
refusing to take any action under this Agreement or any other Loan Document
unless they shall first receive such advice or concurrence of the Applicable
Lenders as they deem appropriate or they shall first be indemnified to their
satisfaction by the other Secured Parties against any and all liability and
expense which may be incurred by them by reason of the taking or failing to take
any such action.

SECTION 8.06 Notice of Default. No Agent shall be deemed to have knowledge or
notice of the occurrence of any Default or Event of Default unless such Agent
has actual knowledge of the same or has received notice from a Secured Party or
Loan Party referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default.” In the event that
an Agent obtains such actual knowledge or receives such a notice, such Agent
shall give prompt notice thereof to each of the other Secured Parties. Upon the
occurrence of an Event of Default, the Agents shall (subject to the provisions
of SECTION 9.02) take such action with respect to such Default or Event of
Default as shall be reasonably directed by the Required Lenders. Unless and
until the Agents shall have received such direction, the Agents may (but shall
not be obligated to) take such action, or refrain from taking such action, with
respect to any such Default or Event of Default as they shall deem advisable in
the best interest of the Secured Parties. In no event shall the Agents be
required to comply with any such directions to the extent that the Agents
believe that their compliance with such directions would be unlawful.

SECTION 8.07 Credit Decisions. Each Secured Party (other than the Agents)
acknowledges that it has, independently and without reliance upon the Agents or
any other Secured Party, and based on the financial statements prepared by the
Loan Parties and such other documents and information as it has deemed
appropriate, made its own credit analysis and investigation into the business,
assets, operations, property, and financial and other condition of the Loan
Parties and has made its own decision to enter into this Agreement and the other
Loan Documents. Each Credit Party (other than the Agents) also acknowledges that
it will, independently and without reliance upon the Agents or any other Secured
Party, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in determining whether or
not conditions precedent to closing any Revolving Credit Loan hereunder have
been satisfied and in taking or not taking any action under this Agreement and
the other Loan Documents.

SECTION 8.08 Reimbursement and Indemnification. Each Secured Party (other than
the Agents) agrees to (i) reimburse the Agents for such Secured Party’s pro rata
share of all Obligations held by such Secured Party of (x) any expenses and fees
incurred by any Agent for the benefit of Secured Parties under this Agreement
and any of the other Loan Documents, including, without limitation, counsel fees
and compensation of agents and employees paid for services rendered on behalf of
the Secured Parties, and any other expense incurred in connection with the
operations or enforcement thereof not reimbursed by the Loan Parties, and
(y) any expenses of any Agent incurred for the benefit of the Secured Parties
that the Loan Parties have agreed to reimburse pursuant to this Agreement or any
other Loan Document and have failed to so reimburse, and (ii) indemnify and hold
harmless each Agent and any of their respective directors, officers, employees,
or agents, on demand, in the amount of such Secured Party’s pro rata share of
all Obligations held by such Secured Party, from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses, or disbursements of any kind or nature whatsoever which may be
imposed on, incurred by, or asserted against it or any Secured Party in any way
relating to or arising out of this Agreement or any of the other Loan Documents
or any action taken or omitted by it or any of them under this Agreement or any
of the other Loan Documents to the extent not reimbursed by the Loan Parties,
including, without limitation, costs of any suit initiated by each Agent against
any Secured Party (except such as shall have been determined by a court of
competent jurisdiction or another independent tribunal having jurisdiction by
final and non-appealable judgment to have resulted from the gross negligence or
willful misconduct of such Agent); provided, however, that the unreimbursed
expense or indemnified loss, claim, damage, liability or related expense, as the
case may be, was incurred by or asserted against such Secured Party in its
capacity as such. The provisions of this SECTION 8.08 shall survive the
repayment of the Obligations and the termination of the Commitments.

SECTION 8.09 Rights of Agents. It is understood and agreed that the Agents shall
have the same rights and powers hereunder (including the right to give such
instructions) as the other Lenders and may exercise such rights and powers, as
well as their rights and powers under other agreements and instruments to which
they are or may be party, and engage in other transactions with the Loan
Parties, as though they were not the Agents. Each

 

- 73-



--------------------------------------------------------------------------------

Agent and their respective Affiliates may accept deposits from, lend money to,
and generally engage in any kind of commercial or investment banking, trust,
advisory or other business with the Loan Parties and their Affiliates as if it
were not an Agent thereunder.

SECTION 8.10 Notice of Transfer. The Administrative Agent may deem and treat a
Lender party to this Agreement as the owner of such Lender’s portion of the
Obligations for all purposes, unless and until, and except to the extent, an
Assignment and Acceptance shall have become effective as set forth in SECTION
9.04.

SECTION 8.11 Successor Agents. Any Agent may resign at any time by giving thirty
(30) Business Days’ written notice thereof to the other Secured Parties and the
Borrower. Upon any such resignation of an Agent, the Required Lenders shall have
the right to appoint a successor Agent, which, so long as there is no Specified
Default, shall be reasonably satisfactory to the Borrower (whose consent in any
event shall not be unreasonably withheld, delayed or conditioned). If no
successor Agent shall have been so appointed by the Required Lenders and/or none
shall have accepted such appointment within thirty (30) days after the retiring
Agent’s giving of notice of resignation, the retiring Agent may, on behalf of
the other Secured Parties, appoint a successor Agent which shall be a Person a
commercial bank (or affiliate thereof) organized under the laws of the United
States of America or of any State thereof and having a combined capital and
surplus of a least $1,000,000,000, or capable of complying with all of the
duties of such Agent hereunder (in the opinion of the retiring Agent and as
certified to the other Secured Parties in writing by such successor Agent)
which, so long as there is no Specified Default, shall be reasonably
satisfactory to the Borrower (whose consent shall not in any event be
unreasonably withheld, delayed or conditioned). Upon the acceptance of any
appointment as Agent by a successor Agent, such successor Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Agent and the retiring Agent shall be discharged from its duties
and obligations under this Agreement. After any retiring Agent’s resignation
hereunder as such Agent, the provisions of this Article VIII shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was such
Agent under this Agreement.

SECTION 8.12 Relation Among the Lenders. The Lenders are not partners or
co-venturers, and no Lender shall be liable for the acts or omissions of, or
(except as otherwise set forth herein in case of any Agent) authorized to act
for, any other Lender.

SECTION 8.13 Reports and Financial Statements. By signing this Agreement, each
Lender:

(a) is deemed to have requested that the Agents furnish such Lender, promptly
after they become available, copies of all financial statements required to be
delivered by the Borrower hereunder and all commercial finance examinations and
appraisals of the Collateral received by the Agents (collectively, the
“Reports”) (and the Agents agree to furnish such Reports promptly to the
Lenders, which Reports may be furnished in accordance with the final paragraph
of SECTION 5.01);

(b) expressly agrees and acknowledges that no Agent makes any representation or
warranty as to the accuracy of the Reports, and shall not be liable for any
information contained in any Report;

(c) expressly agrees and acknowledges that the Reports are not comprehensive
audits or examinations, that the Agents or any other party performing any audit
or examination will inspect only specific information regarding the Loan Parties
and will rely significantly upon the Loan Parties’ books and records, as well as
on representations of the Loan Parties’ personnel;

(d) agrees to keep all Reports confidential and strictly for its internal use,
and not to distribute except to its participants, or use any Report in any other
manner; and

(e) without limiting the generality of any other indemnification provision
contained in this Agreement, agrees: (i) to hold each Agent and any such other
Lender preparing a Report harmless from any action the indemnifying Lender may
take or conclusion the indemnifying Lender may reach or draw from any Report in
connection with any Term Loans that the indemnifying Lender has made or may make
to the Borrower, or the indemnifying Lender’s participation in, or the
indemnifying Lender’s purchase of, a Term Loan or Term Loans of the Borrower;
and (ii) to pay and protect, and indemnify, defend, and hold each Agent and any
such other Lender

 

- 74-



--------------------------------------------------------------------------------

preparing a Report harmless from and against, the claims, actions, proceedings,
damages, costs, expenses, and other amounts (including attorney costs) incurred
by the Agents and any such other Lender preparing a Report as the direct or
indirect result of any third parties who might obtain all or part of any Report
through the indemnifying Lender in violation of the terms hereof.

SECTION 8.14 Agency for Perfection. Each Lender hereby appoints each other
Lender as agent for the purpose of perfecting Liens for the benefit of the
Agents and the Secured Parties, in assets which, in accordance with Article 9 of
the UCC or any other Applicable Law of the United States of America can be
perfected only by possession. Should any Secured Party (other than an Agent)
obtain possession of any such Collateral, such Secured Party shall notify the
Collateral Agent thereof, and, promptly upon the Collateral Agent’s request
therefor shall deliver such Collateral to the Collateral Agent, or otherwise
deal with such Collateral in accordance with the Collateral Agent’s
instructions.

SECTION 8.15 Authority to Enter Into Intercreditor Agreements. The
Administrative Agent and Collateral Agent are hereby authorized, without any
further consent of any Lender (other than the consent of the Required Lenders
provided in connection with this Agreement) to enter into any Pari Passu Lien
Intercreditor Agreement or Second Lien Intercreditor Agreement with the holders
of any Qualifying Secured Debt (or their agents) and to amend any Intercreditor
Agreement in order to include the holders of such Qualifying Secured Debt
appropriately therein.

SECTION 8.16 Collateral Matters.

(a) The Lenders hereby irrevocably authorize the Collateral Agent to release any
Lien upon any Collateral (i) upon the termination of the Commitments and payment
and satisfaction in full of all Obligations (other than contingent indemnity
obligations with respect to then unasserted claims), or (ii) constituting
property being sold, transferred or disposed of in a Permitted Disposition upon
receipt by the Administrative Agent of the Net Proceeds thereof to the extent
required by this Agreement. Except as provided above, the Collateral Agent will
not release any of the Collateral Agent’s Liens without the prior written
authorization of the Applicable Lenders. Upon request by any Agent or any Loan
Party at any time, the Lenders will confirm in writing the Collateral Agent’s
authority to release any Liens upon particular types or items of Collateral
pursuant to this SECTION 8.16.

(b) Upon at least two (2) Business Days’ prior written request by the Borrower,
the Collateral Agent shall (and is hereby irrevocably authorized by the Lenders
to) execute such documents as may be necessary to evidence the release of the
Liens upon any Collateral described in SECTION 8.16(b); provided, however, that
(i) the Collateral Agent shall not be required to execute any such document on
terms which, in its reasonable opinion, would, under Applicable Law, expose the
Collateral Agent to liability or create any obligation or entail any adverse
consequence other than the release of such Liens without recourse or warranty,
and (ii) such release shall not in any manner discharge, affect or impair the
Obligations or any Liens (other than those expressly being released) upon (or
obligations of any Loan Party in respect of) all interests retained by any Loan
Party, including (without limitation) the proceeds of any sale, all of which
shall continue to constitute part of the Collateral.

SECTION 8.17 Syndication Agent and Arrangers. Notwithstanding the provisions of
this Agreement or any of the other Loan Documents, the Syndication Agent and the
Arrangers shall have no powers, rights, duties, responsibilities or liabilities
with respect to this Agreement and the other Loan Documents.

SECTION 8.18 Withholding Taxes. To the extent required by any applicable law,
the Administrative Agent may deduct or withhold from any payment to any Lender
an amount equivalent to any applicable withholding tax. If the Internal Revenue
Service or any authority of the United States or other jurisdiction asserts a
claim that the Administrative Agent did not properly withhold tax from amounts
paid to or for the account of any Lender (because the appropriate form was not
delivered, was not properly executed, or because such Lender failed to notify
the Administrative Agent of a change in circumstances that rendered the
exemption from, or reduction of, withholding tax ineffective, or for any other
reason), such Lender shall indemnify and hold harmless the Administrative Agent
(to the extent that the Administrative Agent has not already been reimbursed by
the Borrower pursuant to Sections 2.14 and 2.23 and without limiting, expanding
or otherwise affecting any obligation of the Borrower to do so) fully for all
amounts paid, directly or indirectly, by the Administrative Agent as Tax or
otherwise, together with all expenses

 

- 75-



--------------------------------------------------------------------------------

incurred, including legal expenses, allocated staff costs and any out of pocket
expenses, whether or not such Tax was correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error. The agreements in this Section 8.18 shall
survive the resignation and/or replacement of the Administrative Agent, any
assignment of rights by, or the replacement of, a Lender, the termination of the
Agreement and the repayment, satisfaction or discharge of all other obligations.

ARTICLE IX

Miscellaneous

SECTION 9.01 Notices. Except in the case of notices and other communications
expressly permitted to be given by telephone or electronically, all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy or e-mail, as follows:

(a) if to any Loan Party, to it at 1830 Route 130, Burlington, New Jersey 08016,
Attention: Legal Department (Telecopy No. (609) 239-9675) (E-Mail:
paul.tang@coat.com), with copies to Bain Capital Partners, LLC, 111 Huntington
Avenue, Boston, Massachusetts 02199, Attention: David Humphrey (Telecopy No.
(617) 516-2010) (E Mail: dhumphrey@baincapital.com), and Kirkland & Ellis LLP,
300 North LaSalle Street, Chicago, Illinois 60654, Attention: Linda K. Myers,
P.C. (Telecopy No. (312) 862-2200) (E Mail linda.myers@kirkland.com);

(b) if to the Administrative Agent or the Collateral Agent to JPMorgan Chase
Bank, N.A., 1111 Fannin St., Houston, TX 77002 Attention: Lisa McCants (Telecopy
No. (713) 750-2956 (E-Mail: lisa.a.mccants@jpmchase.com) With copies to:
JPMorgan Chase Bank, N.A., 270 Park Ave., New York, New York 10017, Attention:
Jennifer Heard (Telecopy No. (646) 534-2274 (E-Mail:
Jennifer.s.heard@jpmorgan.com), and to Cahill Gordon & Reindel LLP, 80 Pine
Street, New York, New York 10005, Attention: Corey Wright (Telecopy No.
(212) 378-2544) (E-Mail: cwright@cahill.com);

(c) if to any other Credit Party, to it at its address (or telecopy number or
electronic mail address) set forth on the signature pages hereto or on any
Assignment and Acceptance.

Notwithstanding the foregoing, any notice hereunder sent by e-mail shall be
solely for the distribution of (i) routine communications such as financial
statements and (ii) documents and signature pages for execution by the parties
hereto, and for no other purpose. Any party hereto may change its address or
telecopy number for notices and other communications hereunder by notice to the
other parties hereto. All notices and other communications given to any party
hereto in accordance with the provisions of this Agreement shall be deemed to
have been given on the date of receipt.

SECTION 9.02 Waivers; Amendments.

(a) No failure or delay by any Credit Party in exercising any right or power
hereunder or under any other Loan Document shall operate as a waiver thereof,
nor shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Credit Parties hereunder and
under the other Loan Documents are cumulative and are not exclusive of any other
rights or remedies that they would otherwise have. No waiver of any provision of
any Loan Document or consent to any departure by any Loan Party therefrom shall
in any event be effective unless the same shall be permitted by SECTION 9.02(b),
and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given. Without limiting the generality of the
foregoing, the making of a Term Loan shall not be construed as a waiver of any
Default or Event of Default, regardless of whether any Credit Party may have had
notice or knowledge of such Default or Event of Default at the time.

 

- 76-



--------------------------------------------------------------------------------

(b) Except as otherwise specifically provided herein, neither this Agreement nor
any other Loan Document nor any provision hereof or thereof may be waived,
amended or modified except, in the case of this Agreement, pursuant to an
agreement or agreements in writing entered into by the Loan Parties and the
Required Lenders or, in the case of any other Loan Document, pursuant to an
agreement or agreements in writing entered into by the Agent(s) and the Loan
Parties that are parties thereto, in each case with the consent of the Required
Lenders; provided, however, that no such waiver, amendment, modification or
other agreement shall:

(i) Increase the Commitment of any Lender without the prior written consent of
such Lender (it being understood that a waiver of any condition precedent or of
any Default or Event of Default or mandatory prepayment hereunder shall not
constitute an increase of any Commitment of any Lender);

(ii) Without:

(A) the prior written consent of all Lenders directly affected thereby, reduce
the principal amount of any Obligation or reduce the rate of interest thereon
(other than the waiver of the Default Rate), or reduce any fees payable under
the Loan Documents;

(B) the prior written consent of all Lenders directly affected thereby, postpone
the scheduled date of payment of the principal amount of any Obligation, or any
interest thereon, or reduce the amount of, waive or excuse any such payment, or
postpone the Maturity Date (it being understood that the waiver of (or amendment
to the terms of) any mandatory prepayment shall not constitute a postponement of
any date scheduled for the payment of principal or interest or constitute a
reduction, waiver or excuse of any payment of principal or interest);

(C) the prior written consent of all Lenders, except for Permitted Dispositions
or for Collateral releases as provided in SECTION 8.16, release all or
substantially all of the Collateral from the Liens of the Security Documents (it
being understood that entering into any Pari Passu Intercreditor Agreement or
incurring any Qualifying Secured Debt shall not constitute a release of all or
substantially all of the Collateral from the Liens of the Security Documents);

(D) the prior written consent of all Lenders, except in connection with
Permitted Dispositions or as provided in Section 6.03, release any Loan Party
from its obligations under any Loan Document, or limit its liability in respect
of such Loan Document;

(E) the prior written consent of all Lenders, change SECTION 2.17(a) or (b),
SECTION 7.03, or, during the continuance of an Event of Default or following an
exercise of remedies pursuant to Section 7.02, SECTION 8.03;

(F) the prior written consent of all Lenders, (i) subordinate the Obligations
hereunder to any other Indebtedness, or (ii) except as provided by operation of
Applicable Law or in the ABL Intercreditor Agreement, subordinate the Liens
granted hereunder or under the other Loan Documents to any other Lien; or

(iii) the prior written consent of all Lenders, change any of the provisions of
this SECTION 9.02(b) or the definition of “Required Lenders.”

(c) Notwithstanding anything to the contrary contained in this SECTION 9.02:

(i) in the event that the Borrower shall request that this Agreement or any
other Loan Document be modified, amended or waived in a manner which would
require the consent of the Lenders pursuant to SECTION 9.02(b) and such
amendment is approved by the Required Lenders, but not by the requisite
percentage of the Lenders (other than the Required Lenders), the Borrower and
the Administrative Agent shall be permitted to amend this Agreement without the
consent of the Lender or Lenders which did not agree to the modification or
amendment requested by the Borrower (such Lender or Lenders, collectively the
“Minority Lenders”), provided that, with respect to each such Minority Lender,
the

 

- 77-



--------------------------------------------------------------------------------

Borrower shall, by giving written notice to Administrative Agent and such
Minority Lender of its election to do so, elect to cause such Minority Lender
(and such Minority Lender hereby irrevocably agrees) to assign its outstanding
Term Loans in full to one or more Eligible Assignees (each a “Replacement
Lender”) in accordance with the provisions of SECTION 9.04 and such Minority
Lender shall pay any fees payable thereunder in connection with such assignment;
provided further that (1) on the date of such assignment, the Replacement Lender
shall pay to the Minority Lender an amount equal to the principal of, and all
accrued interest on, all outstanding Term Loans of the Minority Lender; (2) on
the date of such assignment, the Borrower shall pay any amounts payable to such
Minority Lender pursuant to SECTIONS 2.14, 2.16(b) or 2.23 or otherwise as if it
were a prepayment (and, if such Minority Lender is being removed in connection
with an amendment that lowers the effective interest rates of the Term B-1 Loan
or modifies Section 2.19(d) prior to the one year anniversary of the Amendment
No. 1 Effective Date,August 16, 2013, the Borrower shall also pay to such
Minority Lender a fee equal to 1.00% of the Term B-1 Loan of such Minority
Lender that is required to be so assigned); and (3) each Replacement Lender
shall consent, at the time of such assignment, to each matter in respect of
which such Minority Lender did not consent. In connection with any such
replacement, if the Minority Lender does not execute and deliver to the
Administrative Agent a duly completed Assigned and Acceptance and/or any other
documentation necessary to reflect such replacement within a period of time
deemed reasonably by the Administrative Agent as of the date on which the
Replacement Lender executes such Assignment and Acceptance and/or such other
documentation, then such Minority Lender shall be deemed to have executed and
delivered such Assignment and Acceptance and/or such other documentation as of
such date and the Borrower shall be entitled (but not obligated) to execute and
deliver such Assignment and Acceptance and/or such documentation on behalf of
such Minority Lender. Upon the prepayment of all amounts owing to any Minority
Lender, such Minority Lender shall no longer constitute a “Lender” for purposes
hereof; provided, any rights of such Minority Lender to indemnification
hereunder shall survive as to such Minority Lender;

(ii) this Agreement may be amended (or amended and restated) with the written
consent of the Required Lenders, the Administrative Agent and the Borrower
(a) to add one or more additional credit facilities to this Agreement and to
permit the extensions of credit from time to time outstanding thereunder and the
accrued interest and fees in respect thereof to share ratably in the benefits of
this Agreement and the other Loan Documents with the Term Loans and the accrued
interest and fees in respect thereof and (b) to include appropriately the
Lenders holding such credit facilities in any determination of the Required
Lenders.

(iii) the Borrower and the Administrative Agent may without the input or consent
of the Lenders, effect amendments to this Agreement and the other Loan Documents
as may be necessary or appropriate in the reasonable opinion of the
Administrative Agent to effect the provisions of SECTION 2.05 or 2.06 or to
effect any refinancing or replacement of the Term Loans with any Refinancing
Term Loans, Qualifying Secured Debt or Qualifying Unsecured Debt.

(iv) guarantees, collateral security documents and related documents executed by
Subsidiaries in connection with this Agreement may be in a form reasonably
determined by the Administrative Agent and may be, together with this Agreement,
amended, supplemented and waived with the consent of the Administrative Agent at
the request of the Borrower without the need to obtain the consent of any other
Lender if such amendment, supplement or waiver is delivered in order (a) to
comply with local Law or advice of local counsel, (b) to cure ambiguities,
omissions, mistakes or defects or (c) to cause such guarantee, collateral
security document or other document to be consistent with this Agreement and the
other Loan Documents.

(v) if the Administrative Agent and the Borrower shall have jointly identified
any obvious error or any error or omission of a technical or immaterial nature
in any provision of the Loan Documents, then the Administrative Agent and the
Borrower shall be permitted to amend such provision and such amendment shall
become effective without any further action or consent of any other party to any
Loan Document if the same is not objected to in writing by the Required Lenders
within five Business Days following receipt of notice thereof.

 

- 78-



--------------------------------------------------------------------------------

(d) No notice to or demand on any Loan Party shall entitle any Loan Party to any
other or further notice or demand in the same, similar or other circumstances.
Each holder of a Note shall be bound by any amendment, modification, waiver or
consent authorized as provided herein, whether or not a Note shall have been
marked to indicate such amendment, modification, waiver or consent and any
consent by a Lender, or any holder of a Note, shall bind any Person subsequently
acquiring a Note, whether or not a Note is so marked. No amendment to this
Agreement or any other Loan Document shall be effective against any Loan Party
unless signed by such Loan Party.

SECTION 9.03 Expenses; Indemnity; Damage Waiver.

(a) The Loan Parties shall jointly and severally pay all Credit Party Expenses
incurred as of the Closing Date on the Closing Date. Thereafter, the Loan
Parties shall jointly and severally pay all Credit Party Expenses within thirty
(30) days after receipt of an invoice therefor setting forth such expenses in
reasonable detail; provided that in the event the Loan Parties have a bona fide
dispute with any such expenses, payment of such disputed amounts shall not be
required until the earlier of the date such dispute is resolved to the
reasonable satisfaction of the Loan Parties or thirty (30) days after receipt of
any such invoice (and any such disputed amount which is so paid shall be subject
to a reservation of the Loan Parties’ rights with respect thereto).

(b) The Loan Parties shall, jointly and severally, indemnify the Secured Parties
and each of their Subsidiaries and Affiliates, and each of the respective
stockholders, directors, officers, employees, agents, attorneys, and advisors of
any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all damages, actual
out-of-pocket losses, claims, actions, causes of action, settlement payments,
obligations, liabilities and related expenses, including the reasonable fees,
charges and disbursements of one counsel for the Agents and one counsel for all
other Indemnitees (other than the Agents), incurred, suffered, sustained or
required to be paid by, or asserted against, any Indemnitee arising out of, in
any way connected with, or as a result of (i) the execution or delivery of any
Loan Document or any other agreement or instrument contemplated hereby, the
performance by the parties to the Loan Documents of their respective obligations
thereunder or the consummation of the transactions contemplated by the Loan
Documents or any other transactions contemplated hereby, (ii) any Term Loan or
the use of the proceeds therefrom, (iii) any actual or alleged presence or
release of Hazardous Materials on or from any property currently or formerly
owned or operated by any Loan Party or any Subsidiary, or any Environmental
Liability related in any way to any Loan Party or any Subsidiary, (iv) any
actual or prospective claim, litigation, investigation or proceeding relating to
or arising from any of the foregoing, whether based on contract, tort or any
other theory and regardless of whether any Indemnitee is a party thereto or
(v) any documentary taxes, assessments or similar charges made by any
Governmental Authority by reason of the execution and delivery of this Agreement
or any other Loan Document; provided, however, that such indemnity shall not, as
to any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (w) are determined by a court of competent
jurisdiction or another independent tribunal having jurisdiction to have
resulted from the gross negligence, bad faith or willful misconduct of any Agent
or such Indemnitee or any Related Indemnitee of such Indemnitee or (x) are
relating to disputes among Indemnitees (other than the Agents and Arrangers in
their capacities as such and other than conduct involving a Loan Party) or
(y) are determined by a court of competent jurisdiction or another independent
tribunal having jurisdiction to have resulted from a material breach by such
Indemnitee of its obligations under this Agreement. In connection with any
indemnified claim hereunder, the Indemnitee shall be entitled to select its own
counsel and the Loan Parties shall promptly pay the reasonable fees and expenses
of such counsel.

(c) No party to this Agreement shall assert and, to the extent permitted by
Applicable Law, each such party hereby waives, any claim against any other party
to this Agreement or any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby or
thereby, the transactions contemplated by the Loan Documents, any Term Loan or
the use of the proceeds thereof; provided that nothing in this paragraph
(c) shall limit the Loan Parties’ indemnification obligations under SECTION
9.03(b) to any Indemnitee.

(d) The provisions of paragraphs (b) and (c) of this SECTION 9.03 shall remain
operative and in full force and effect regardless of the termination of this
Agreement, the consummation of the transactions contemplated hereby, the
repayment of any of the Obligations, the invalidity or unenforceability of any
term or provision of any

 

- 79-



--------------------------------------------------------------------------------

Loan Document, or any investigation made by or on behalf of any Credit Party.
All amounts due under this SECTION 9.03 shall be payable within thirty (30) days
of written demand therefor, which written demand shall set forth such amounts in
reasonable detail.

(e) For purposes of the foregoing, “Related Indemnitee” of an Indemnitee means
(i) any controlling person or controlled affiliate of such Indemnitee involved
in the negotiation and preparation of the Loan Documents, performing services
under the Loan Documents or extending of credit or holding of credit hereunder
and (ii) the respective directors, officers, partners, member, agents or
employees of such Indemnitee or any of its controlling person or controlled
affiliates involved in the negotiation and preparation of the Loan Documents,
performing services under the Loan Documents or extending of credit or holding
of credit hereunder.

SECTION 9.04 Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants (to the extent
provided in paragraph (c) of this Section) and, to the extent expressly
contemplated hereby, the Indemnitees) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Eligible Assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Term Loans at the time owing to it) with the prior written
consent (such consent not to be unreasonably withheld, delayed or conditioned)
of (A) the Borrower (which consent shall not be unreasonably withheld, delayed
or conditioned); provided that if the Borrower does not respond to a request
within 10 Business Days after receipt thereof, the Borrower will be deemed to
have consented thereto), provided further that no consent of the Borrower shall
be required for an assignment of a Term Loan to a Lender, an Affiliate of a
Lender or an Approved Fund or, if an Event of Default under clauses (a) or
(b) of SECTION 7.01 or under clauses (h) or (i) (in each case with respect to
the Borrower) of SECTION 7.01 has occurred and is continuing and (B) the
Administrative Agent, provided that no consent of the Administrative Agent shall
be required for an assignment of all or any portion of a Term Loan to a Lender,
an Affiliate of a Lender or an Approved Fund.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Term Loans of any Class, the amount of Loans of the assigning
Lender subject to each such assignment (determined as of the trade date
specified in the Assignment and Acceptance with respect to such assignment or,
if no trade date is so specified, as of the date the Assignment and Acceptance
with respect to such assignment is delivered to the Administrative Agent) shall
not be less than $1,000,000, unless the Borrower and the Administrative Agent
otherwise consent (such consent not to be unreasonably withheld, delayed or
conditioned), provided that no such consent of the Borrower shall be required if
an Event of Default under clauses (a) or (b) of SECTION 7.01 or under clauses
(h) or (j) (in each case with respect to the Borrower) of SECTION 7.01 has
occurred and is continuing,

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,
provided that this clause (B) shall not be construed to prohibit assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Loans,

 

- 80-



--------------------------------------------------------------------------------

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance, together with a processing
and recordation fee of $3,500, provided that assignments made pursuant to
SECTION 9.02(c) shall not require the signature of the assigning Lender to
become effective, provided, further, that only one such processing and
recordation fee shall be payable in connection with simultaneous assignments to
two or more assignees that are Affiliates of one another, or to two or more
Approved Funds that are managed or advised by the same investment advisor,

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower and its
Affiliates and their related parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including Federal and
state securities laws and any tax forms required by SECTION 2.23(e),

(E) No assignment shall be made to any member of the Sponsor Group (other than
an Investment Fund) except in accordance with clause (f) below and no member of
the Sponsor Group (other than an Investment Fund) may assign any Term Loans
except in compliance with the requirements of this clause (b) and the
requirements of paragraph (f)(i)(x) and (f)(i)(y) below, and

(F) the Borrower shall, upon reasonable request by the Administrative Agent,
provide such documentation to the Administrative Agent in connection with any
assignment by a Lender to an assignee that bears a relationship to the Borrower
under Section 108(e)(4) of the Code, so as to allow the Administrative Agent to
determine whether the assigned portion of the Loan will have original issue
discount for U.S. federal income tax purposes and, if so, the amount of such
original issue discount.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(v)
of this Section, from and after the effective date specified in each Assignment
and Acceptance, the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Acceptance, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Acceptance, be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of SECTIONS
2.14, 2.23, 2.24 and 9.03, subject to the limitations and requirements of those
Sections including documentation requirements in Section 2.23, and entitled to
any fees payable hereunder that have accrued for such Lender’s account but have
not yet been paid). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section shall be
treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c)(i)
of this Section.

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Acceptance delivered to it and a register for the recordation of the names and
addresses of the Lenders and principal amount (and related interest amounts) of
the Loans owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive absent
manifest error, and the Loan Parties, the Administrative Agent and the Lenders
shall treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrower and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.

(v) Upon its receipt of a duly completed Assignment and Acceptance executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire and any tax forms required by SECTION 2.23(e) and 2.23(j) (unless
the assignee shall already be a Lender hereunder), the processing and
recordation fee referred to in paragraph (b)(ii) of this Section and any written
consent to

 

- 81-



--------------------------------------------------------------------------------

such assignment required by paragraph (b)(i) of this Section, the Administrative
Agent shall accept such Assignment and Acceptance and record the information
contained therein in the Register. No assignment shall be effective for purposes
of this Agreement unless it has been recorded in the Register as provided in
this paragraph.

(vi) The words “execution”, “signed”, “signature” and words of like import in
any Assignment and Acceptance shall be deemed to include electronic signatures
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act or any other similar state laws based on the Uniform
Electronic Transactions Act.

(c) (i) Any Lender may, without the consent of the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(a “Participant”) other than to the Borrower or any of its Affiliates (other
than (i) Investment Funds and (ii) other than to a member of the Sponsor Group
to the extent the terms of such participation comply with the requirements
applicable to an assignment to a member of the Sponsor Group and for purposes of
this paragraph (c) and paragraph (f) below, any Term Loans in which a member of
the Sponsor Group holds a participating interest shall be subject to the 15%
limitation set forth in paragraph (f)(i)(z) below and shall be treated as held
directly by such member of the Sponsor Group for purposes of such paragraph;
provided that (A) any Lender who sells a participation to a member of the
Sponsor Group shall notify the Agent of the terms thereof and (B) no member of
the Sponsor Group (other than an Investment Fund) shall sell a participation
unless the conditions set forth in paragraph (f)(i)(x) below are satisfied) in
all or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of the Loans owing to it), provided that (A) such
Lender’s obligations under this Agreement shall remain unchanged, (B) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (C) the Loan Parties, the Administrative
Agent and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce the Loan Documents and to approve any amendment, modification or waiver
of any provision of the Loan Documents, provided that such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver described in clause
(i), (ii) or (iii) of the first proviso to SECTION 9.02(b) that affects such
Participant. Subject to paragraph (c)(ii) of this Section, the Borrower agrees
that each Participant shall be entitled to the benefits of SECTIONS 2.14, 2.23
and 2.24 to the same extent as if it were a Lender and had acquired its interest
by assignment pursuant to paragraph (b) of this Section. To the extent permitted
by law, each Participant also shall be entitled to the benefits of SECTION 9.08
as though it were a Lender. Each Lender that sells a participation, acting
solely for this purpose as a non-fiduciary agent of the Borrower (solely for tax
purposes), shall maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under this Agreement
(the “Participant Register”); provided that no Lender shall have any obligation
to disclose all or any portion of the Participant Register to any Person
(including the identity of any Participant or any information relating to a
Participant’s interest in any Term Loan or its other obligations under any Loan
Document) except to the extent that such disclosure is necessary to establish
that such Commitment, Term Loan or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. The entries in
the Participant Register shall be conclusive, and such Lender, each Loan Party
and the Administrative Agent shall treat each person whose name is recorded in
the Participant Register pursuant to the terms hereof as the owner of such
participation for all purposes of this Agreement, notwithstanding notice to the
contrary.

(ii) A Participant shall not be entitled to receive any greater payment under
SECTION 2.14 or Section 2.23 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent or the right to receive a greater payment results from a
Change in Law after the participant becomes a Participant. A Participant shall
not be entitled to the benefits of SECTION 2.23 unless the Borrower is notified
of the participation sold to such Participant and such Participant agrees, for
the benefit of the Borrower, to comply with SECTION 2.23 as though it were a
Lender.

 

- 82-



--------------------------------------------------------------------------------

(d) Any Lender may, without the consent of the Borrower or the Administrative
Agent, at any time pledge or assign a security interest in all or any portion of
its rights under this Agreement to secure obligations of such Lender, including
any pledge or assignment to secure obligations to a Federal Reserve Bank, and
this Section shall not apply to any such pledge or assignment of a security
interest, provided that no such pledge or assignment of a security interest
shall release a Lender from any of its obligations hereunder or substitute any
such pledgee or assignee for such Lender as a party hereto.

(e) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle (an “SPV”),
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Borrower, the option to provide to the Borrower all
or any part of any Term Loan that such Granting Lender would otherwise be
obligated to make to the Borrower pursuant to this Agreement, provided that
(i) nothing herein shall constitute a commitment by any SPV to make any Term
Loan and (ii) if an SPV elects not to exercise such option or otherwise fails to
provide all or any part of such Term Loan, the Granting Lender shall be
obligated to make such Term Loan pursuant to the terms hereof. The making of a
Term Loan by an SPV hereunder shall utilize the Commitment of the Granting
Lender to the same extent, and as if, such Term Loan were made by such Granting
Lender. Each party hereto hereby agrees that no SPV shall be liable for any
indemnity or similar payment obligation under this Agreement (all liability for
which shall remain with the Granting Lender). In furtherance of the foregoing,
each party hereto hereby agrees (which agreement shall survive the termination
of this Agreement) that, prior to the date that is one year and one day after
the payment in full of all outstanding commercial paper or other senior
indebtedness of any SPV, such party will not institute against, or join any
other person in instituting against, such SPV any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings under the laws of the United
States or any State thereof. In addition, notwithstanding anything to the
contrary contained in this Section 9.04, any SPV may (i) with notice to, but
without the prior written consent of, the Borrower and the Administrative Agent
and without paying any processing fee therefor, assign all or a portion of its
interests in any Term Loan to the Granting Lender or to any financial
institutions (consented to by the Borrower and Administrative Agent) providing
liquidity or credit support to or for the account of such SPV to support the
funding or maintenance of Term Loans and (ii) disclose on a confidential basis
any non-public information relating to its Term Loans to any rating agency,
commercial paper dealer or provider of any surety, guarantee or credit or
liquidity enhancement to such SPV.

(f) (i) Notwithstanding SECTION 9.04(b), any Lender may assign all or a portion
of its Term Loans to a member of the Sponsor Group (other than a natural person)
in accordance with this SECTION 9.04(f) (and any member of the Sponsor Group
(other than any Investment Fund) shall not assign any Term Loan pursuant to
SECTION 9.04(b) above or acquire a participation in a Term Loan or sell a
participation in its Term Loans unless the conditions set forth in subparagraph
(x) and, solely in the case of an assignment, subparagraph (y) below are
satisfied); provided that:

(x) except as previously disclosed in writing to the Administrative Agent and
the Lenders, such member of the Sponsor Group represents and warrants as of the
date of any assignment or participation to or from such member of the Sponsor
Group pursuant to this SECTION 9.04, that no member of the Sponsor Group has any
MNPI;

(y) the assigning Lender or the Lender to whom such assignment is being made, as
the case may be, and the member of the Sponsor Group (other than any Investment
Fund) purchasing such Lender’s Term Loans or assigning Term Loans to such
Lender, as applicable, shall execute and deliver to the Administrative Agent an
assignment agreement substantially in the form of Exhibit K hereto (an
“Affiliated Lender Assignment and Acceptance”) in lieu of an Assignment and
Acceptance; and

(z) no Loan may be assigned to a member of the Sponsor Group (other than any
Investment Fund) pursuant to this SECTION 9.04(f), if after giving effect to
such assignment, the members of the Sponsor Group (other than any Investment
Fund) in the aggregate would own (or hold participations in) in excess of 15% of
all Term Loans of any Class then outstanding.

(ii) Notwithstanding anything to the contrary in this Agreement, no member of
the Sponsor Group (other than any Investment Fund) shall have any right to
(a) attend (including by telephone) any meeting or discussions (or portion
thereof) among the Administrative Agent or any Lender to which

 

- 83-



--------------------------------------------------------------------------------

representatives of the Loan Parties are not invited, (b) receive any information
or material prepared by Administrative Agent or any Lender or any communication
by or among Administrative Agent and/or one or more Lenders, except to the
extent such information or materials have been made available to any Loan Party
or its representatives (and in any case, other than the right to receive notices
of prepayments and other administrative notices in respect of its Loans required
to be delivered to Lenders pursuant to ARTICLE II), or (c) make or bring (or
participate in, other than as a passive participant in or recipient of its pro
rata benefits of) any claim, in its capacity as a Lender, against the
Administrative Agent, the Collateral Agent or any other Lender with respect to
any duties or obligations or alleged duties or obligations of such Agent or any
other such Lender under the Loan Documents.

(iii) Notwithstanding anything in SECTION 9.01 or the definition of “Required
Lenders” to the contrary, for purposes of determining whether the Required
Lenders have (a) consented (or not consented) to any amendment, modification,
waiver, consent or other action with respect to any of the terms of any Loan
Document or any departure by any Loan Party therefrom, (b) otherwise acted on
any matter related to any Loan Document, or (c) directed or required the
Administrative Agent, Collateral Agent or any Lender to undertake any action (or
refrain from taking any action) with respect to or under any Loan Document all
Loans held by any member of the Sponsor Group (other than an Investment Fund)
shall be deemed to be not outstanding for all purposes of calculating whether
the Required Lenders have taken any actions.

(iv) Additionally, if there is any assignment of any Loan pursuant to this
SECTION 9.04(f), each Loan Party and each member of the Sponsor Group (other
than any Investment Fund) that becomes a Lender hereunder hereby agree that if a
case under Title 11 of the United States Code is commenced against any Loan
Party, such Loan Party shall seek (and each such member of the Sponsor Group
(other than any Investment Fund) shall consent) to provide that the vote of any
member of the Sponsor Group (other than any Investment Fund) (in its capacity as
a Lender) with respect to any plan of reorganization of such Loan Party shall
not be counted except that any member of the Sponsor Group’s (other than any
Investment Fund) vote (in its capacity as a Lender) may be counted to the extent
any such plan of reorganization proposes to treat the Obligations held by such
member of the Sponsor Group (other than any Investment Fund) in a manner that is
less favorable in any material respect to such member of the Sponsor Group
(other than any Investment Fund) than the proposed treatment of similar
Obligations held by Lenders that are not Affiliates of the Borrower. Each member
of the Sponsor Group (other than any Investment Fund) that becomes a Lender
hereby irrevocably appoints the Administrative Agent (such appointment being
coupled with an interest) as such Person’s attorney-in-fact, with full authority
in the place and stead of such member of the Sponsor Group (other than any
Investment Fund) and in the name of such member of the Sponsor Group (other than
any Investment Fund), from time to time in the Administrative Agent’s discretion
to take any action and to execute any instrument that the Administrative Agent
may deem reasonably necessary to carry out the provisions of this paragraph.

SECTION 9.05 Survival. All covenants, agreements, indemnities, representations
and warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Term Loans, regardless of
any investigation made by any such other party or on its behalf and,
notwithstanding that any Credit Party may have had notice or knowledge of any
Default or Event of Default or incorrect representation or warranty at the time
any credit is extended hereunder, and shall continue in full force and effect
until (i) the Commitments have expired or been terminated and (ii) the principal
of and interest on each Term Loan and all fees and other Obligations (other than
contingent indemnity obligations with respect to then unasserted claims) shall
have been paid in full. The provisions of SECTION 2.14, SECTION 2.23, SECTION
9.03 and Article VIII shall survive and remain in full force and effect
regardless of the repayment of the Obligations, the expiration or termination of
the Commitments or the termination of this Agreement or any provision hereof. In
connection with the termination of this Agreement and the release and
termination of the security interests in the Collateral, the Agents, on behalf
of themselves and the other Credit Parties, may require such indemnities as they
shall reasonably deem necessary or appropriate to protect the Credit Parties
against loss on account of credits previously applied to the Obligations that
may subsequently be reversed or revoked.

 

- 84-



--------------------------------------------------------------------------------

SECTION 9.06 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all contemporaneous or previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in SECTION 4.01, this Agreement shall become
effective when it shall have been executed by the applicable Credit Parties and
when the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by telecopy or e-mail shall be effective
as delivery of a manually executed counterpart of this Agreement.

SECTION 9.07 Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof, and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

SECTION 9.08 Right of Setoff. If any Specified Default shall have occurred and
be continuing, each Secured Party, each Participant and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to setoff and apply any and all deposits
(general or special, time or demand, provisional or final, but excluding any
payroll, trust and tax withholding accounts) at any time held and other
obligations at any time owing by such Secured Party, Participant or Affiliate to
or for the credit or the account of the Loan Parties against any and all of the
Obligations of the Loan Parties now or hereafter existing under this Agreement
or other Loan Document to the extent such are then due and owing, although such
Obligations may be otherwise fully secured; provided that such Secured Party
shall provide the Borrower with written notice promptly after its exercise of
such right of setoff. The rights of each Secured Party under this SECTION 9.08
are in addition to other rights and remedies (including other rights of setoff)
that such Credit Party may have. No Credit Party will, or will permit its
Participant to, exercise its rights under this SECTION 9.08 without the consent
of the Administrative Agent or the Required Lenders. ANY AND ALL RIGHTS TO
REQUIRE THE COLLATERAL AGENT TO EXERCISE ITS RIGHTS OR REMEDIES WITH RESPECT TO
ANY OTHER COLLATERAL WHICH SECURES ANY OF THE OBLIGATIONS PRIOR TO THE EXERCISE
BY ANY SECURED PARTY, PARTICIPANT OR AFFILIATE OF ITS RIGHT OF SETOFF UNDER THIS
SECTION ARE HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED.

SECTION 9.09 Governing Law; Jurisdiction; Consent to Service of Process.

(a) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK.

(b) Each Loan Party agrees that any suit for the enforcement of this Agreement
or any other Loan Document may be brought in the courts of the State of New York
sitting in the Borough of Manhattan or any federal court sitting therein as the
Administrative Agent may elect in its sole discretion and consents to the
non-exclusive jurisdiction of such courts. Each party to this Agreement hereby
waives any objection which it may now or hereafter have to the venue of any such
suit or any such court or that such suit is brought in an inconvenient forum and
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that any Credit Party may otherwise have to bring any action or proceeding
relating to this Agreement against a Loan Party or its properties in the courts
of any jurisdiction.

(c) Each Loan Party agrees that any action commenced by any Loan Party asserting
any claim or counterclaim arising under or in connection with this Agreement or
any other Loan Document shall be brought solely in a court of the State of New
York sitting in the Borough of Manhattan or any federal court sitting therein as
the Administrative Agent may elect in its sole discretion and consents to the
exclusive jurisdiction of such courts with respect to any such action.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in SECTION 9.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.

 

- 85-



--------------------------------------------------------------------------------

SECTION 9.10 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY); AND WAIVES DUE
DILIGENCE, DEMAND, PRESENTMENT AND PROTEST AND ANY NOTICES THEREOF AS WELL AS
NOTICE OF NONPAYMENT. EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVERS, AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO
HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 9.11 Press Releases and Related Matters. The Borrower consents to the
publication by the Administrative Agent of customary trade advertising material
in tombstone format relating to the financing transactions contemplated by this
Agreement using the Borrower’s name, and with the consent of the Borrower, logo
or trademark. The Administrative Agent shall provide a draft reasonably in
advance of any advertising material to the Borrower for review and comment prior
to the publication thereof. The Administrative Agent reserves the right to
provide to industry trade organizations information necessary and customary for
inclusion in league table measurements.

SECTION 9.12 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.13 Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Term Loan, together
with all fees, charges and other amounts that are treated as interest on such
Term Loan under Applicable Law (collectively, the “Charges”), shall be found by
a court of competent jurisdiction in a final order to exceed the maximum lawful
rate (the “Maximum Rate”) that may be contracted for, charged, taken, received
or reserved by the Lender holding such Term Loan in accordance with Applicable
Law, the rate of interest payable in respect of such Term Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Term Loan but were not payable as a result of
the operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Term Loans or periods shall be
increased (but not above the Maximum Rate therefor) until such cumulated amount,
together with interest thereon at the Federal Funds Effective Rate to the date
of repayment, shall have been received by such Lender.

SECTION 9.14 Additional Waivers.

(a) The Obligations are the joint and several obligation of each Loan Party. To
the fullest extent permitted by Applicable Law, the obligations of each Loan
Party hereunder shall not be affected by (i) the failure of any Credit Party to
assert any claim or demand or to enforce or exercise any right or remedy against
any other Loan Party under the provisions of this Agreement, any other Loan
Document or under Applicable Law, (ii) any rescission, waiver, amendment or
modification of, or any release of any Loan Party from, any of the terms or
provisions of, this Agreement, any other Loan Document, or (iii) the failure to
perfect any security interest in, or the release of, any of the Collateral or
other security held by or on behalf of the Collateral Agent or any other Credit
Party.

(b) The obligations of each Loan Party to pay the Obligations in full hereunder
shall not be subject to any reduction, limitation, impairment or termination for
any reason (other than the payment in full in cash of the

 

- 86-



--------------------------------------------------------------------------------

Obligations after the termination of all Commitments to the Borrower under any
Loan Document), including any claim of waiver, release, surrender, alteration or
compromise of any of the Obligations, and shall not be subject to any defense or
setoff, counterclaim, recoupment or termination whatsoever by reason of the
invalidity, illegality or unenforceability of any of the Obligations or
otherwise. Without limiting the generality of the foregoing, the obligations of
each Loan Party hereunder shall not be discharged or impaired or otherwise
affected by the failure of the Administrative Agent or any other Credit Party to
assert any claim or demand or to enforce any remedy under this Agreement, any
other Loan Document or any other agreement, by any waiver or modification of any
provision of any thereof, any default, failure or delay, willful or otherwise,
in the performance of any of the Obligations, or by any other act or omission
that may or might in any manner or to any extent vary the risk of any Loan Party
or that would otherwise operate as a discharge of any Loan Party as a matter of
law or equity (other than the payment in full in cash of all the Obligations
after termination of all Commitments to any Loan Party under any Loan Document).

(c) To the fullest extent permitted by Applicable Law, each Loan Party waives
any defense based on or arising out of any defense of any other Loan Party or
the unenforceability of the Obligations or any part thereof from any cause, or
the cessation from any cause of the liability of any other Loan Party, other
than the payment in full in cash of all the Obligations after the termination of
all Commitments to any Loan Party under any Loan Document. The Collateral Agent
and the other Credit Parties may, at their election, foreclose on any security
held by one or more of them by one or more judicial or nonjudicial sales, accept
an assignment of any such security in lieu of foreclosure, compromise or adjust
any part of the Obligations, make any other accommodation with any other Loan
Party, or exercise any other right or remedy available to them against any other
Loan Party, without affecting or impairing in any way the liability of any Loan
Party hereunder except to the extent that all the Obligations have been
indefeasibly paid in full in cash and performed in full after the termination of
Commitments to any Loan Party under any Loan Document. Pursuant to Applicable
Law, each Loan Party waives any defense arising out of any such election even
though such election operates, pursuant to Applicable Law, to impair or to
extinguish any right of reimbursement or subrogation or other right or remedy of
such Loan Party against any other Loan Party, as the case may be, or any
security.

(d) Without limiting the generality of the foregoing, or of any other waiver or
other provision set forth in this Agreement, each Loan Party waives all rights
and defenses arising out of an election of remedies by any Credit Party, even
though that election of remedies, such as a nonjudicial foreclosure with respect
to security for a guaranteed obligation, has destroyed such Credit Party’s
rights of subrogation and reimbursement against such Loan Party by the operation
of Section 580(d) of the California Code of Civil Procedure or otherwise. Each
Loan Party waives all rights and defenses that such Loan Party may have because
the Obligations are secured by Real Estate which means, among other things:
(i) a Credit Party may collect from any Loan Party without first foreclosing on
any Real Estate or personal property Collateral pledged by a Loan Party; (ii) if
any Credit Party forecloses on any Real Estate pledged by any Loan Party, the
amount of the Obligations may be reduced only by the price for which that Real
Estate is sold at the foreclosure sale, even if the Real Estate is worth more
than the sale price; and (iii) the Credit Parties may collect Obligations from a
Loan Party even if a Credit Party, by foreclosing on any such Real Estate, has
destroyed any right any Loan Party may have to collect from the other Loan
Parties. This is an unconditional and irrevocable waiver of any rights and
defenses any Loan Party may have because the Obligations are secured by Real
Estate. These rights and defenses include, but are not limited to, any rights or
defenses based upon Section 580a, 580b, 580d or 726 of the California Code of
Civil Procedure. Each Loan Party hereby absolutely, knowingly, unconditionally,
and expressly waives any and all claim, defense or benefit arising directly or
indirectly under any one or more of Sections 2787 to 2855 inclusive of the
California Civil Code or any similar law of California.

(e) Each Loan Party hereby agrees to keep each other Loan Party fully apprised
at all times as to the status of its business, affairs, finances, and financial
condition, and its ability to perform its Obligations under the Loan Documents,
and in particular as to any adverse developments with respect thereto. Each Loan
Party hereby agrees to undertake to keep itself apprised at all times as to the
status of the business, affairs, finances, and financial condition of each other
Loan Party, and of the ability of each other Loan Party to perform its
Obligations under the Loan Documents, and in particular as to any adverse
developments with respect to any thereof. Each Loan Party hereby agrees, in
light of the foregoing mutual covenants to inform each other, and to keep
themselves and each other informed as to such matters, that the Credit Parties
shall have no duty to inform any Loan Party of any information pertaining to the
business, affairs, finances, or financial condition of any other Loan Party, or
pertaining to the ability of any other Loan Party to perform its Obligations
under the Loan Documents, even if such information

 

- 87-



--------------------------------------------------------------------------------

is adverse, and even if such information might influence the decision of one or
more of the Loan Parties to continue to be jointly and severally liable for, or
to provide Collateral for, the Obligations of one or more of the other Loan
Parties. To the fullest extent permitted by applicable law, each Loan Party
hereby expressly waives any duty of the Credit Parties to inform any Loan Party
of any such information.

SECTION 9.15 Confidentiality. Each of the Credit Parties agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to their and their Affiliates’ directors, officers,
employees and agents, including accountants, legal counsel and other advisors
involved with the financing (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and agree to keep such Information confidential), (b) to the extent
requested by any regulatory authority, (c) to the extent required by Applicable
Laws or by any subpoena or similar legal process (the Credit Parties’ agreeing
to furnish the Borrower with notice of such process and an opportunity to
contest such disclosure as long as furnishing such notice and opportunity would
not result in the Credit Parties’ violation of Applicable Law), (d) to any other
party to this Agreement, (e) in connection with the exercise of any remedies
hereunder or any suit, action or proceeding relating to this Agreement or any
other Loan Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as, or
not less favorable to the Borrower than, those of this Section, to any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement and any actual or prospective
counterparty or advisors to any swap or derivative transactions relating to the
Loan Parties and the Obligations so long as such Person or any of their
Affiliates is not a competitor of any Loan Party, (g) with the consent of the
Loan Parties, (h) to the extent such Information (i) becomes publicly available
other than as a result of a breach of this Section, or to the knowledge of such
Credit Party, the breach of any other Person’s obligation to keep the
information confidential, or (ii) becomes available to any Credit Party on a
nonconfidential basis from a source other than the Loan Parties, or (i) to the
extent that such Information is independently developed by such Credit Party.
For the purposes of this Section, the term “Information” means all information
received from or on behalf of the Loan Parties or any of their Affiliates
relating to their business. Any Person required to maintain the confidentiality
of Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

SECTION 9.16 Patriot Act. Each Lender hereby notifies the Borrower that pursuant
to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “Act”), it is required to obtain, verify and
record information that identifies the Borrower, which information includes the
name and address of such Borrower and other information that will allow such
Lender to identify such Borrower in accordance with the Act. The Borrower is in
compliance, in all material respects, with the Act. No part of the proceeds of
the Term Loans will be used by the Loan Parties, directly or indirectly, for any
payments to any governmental official or employee, political party, official of
a political party, candidate for political office, or anyone else acting in an
official capacity, in order to obtain, retain or direct business or obtain any
improper advantage, in violation of the United States Foreign Corrupt Practices
Act of 1977, as amended.

SECTION 9.17 Foreign Asset Control Regulations. Neither of the advance of the
Term Loans nor the use of the proceeds of any thereof will violate the Trading
With the Enemy Act (50 U.S.C. § 1 et seq., as amended) (the “Trading With the
Enemy Act”) or any of the foreign assets control regulations of the United
States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) (the
“Foreign Assets Control Regulations”) or any enabling legislation or executive
order relating thereto (which for the avoidance of doubt shall include, but
shall not be limited to (a) Executive Order 13224 of September 21, 2001 Blocking
Property and Prohibiting Transactions With Persons Who Commit, Threaten to
Commit, or Support Terrorism (66 Fed. Reg. 49079 (2001)) (the “Executive Order”)
and (b) the Uniting and Strengthening America by Providing Appropriate Tools
Required to Intercept and Obstruct Terrorism Act of 2001 (Public Law 107-56)).
Furthermore, none of the Borrower or its Affiliates (a) is or will become a
“blocked person” as described in the Executive Order, the Trading With the Enemy
Act or the Foreign Assets Control Regulations or (b) knowingly engages or will
engage in any dealings or transactions, or be otherwise associated, with any
such “blocked person” or in any manner violative of any such order.

SECTION 9.18 Intercreditor Agreements. The Loan Parties, the Agents, the Lenders
and the other Credit Parties acknowledge that the exercise of certain of the
Agents’ rights and remedies hereunder may be subject to, and

 

- 88-



--------------------------------------------------------------------------------

restricted by, the provisions of the Intercreditor Agreements. Except as
specified herein, nothing contained in the Intercreditor Agreements shall be
deemed to modify any of the provisions of this Agreement and the other Loan
Documents, which, as among the Loan Parties, the Agents, the Lenders and the
other Credit Parties shall remain in full force and effect.

SECTION 9.19 No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), each of the Loan Parties acknowledges and agrees that (i) (A) the
arranging and other services regarding this Agreement provided by the Agents and
the Arrangers, are arm’s-length commercial transactions between the Loan Parties
and their respective Subsidiaries, on the one hand, and the Agents and the
Arrangers, on the other hand, (B) each of the Loan Parties has consulted its own
legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate, and (C) each of Loan Parties is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) each Agent and
each Arranger is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for the Loan Parties or any
of their respective Subsidiaries, or any other Person and (B) neither any Agent
nor any Arranger has any obligation to the Loan Parties or any of their
respective Subsidiaries with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Loan
Documents; and (iii) the Agents, the Arrangers and their respective Subsidiaries
may be engaged in a broad range of transactions that involve interests that
differ from those of the Loan Parties and their respective Subsidiaries, and
neither any Agent nor any Arranger has any obligation to disclose any of such
interests to the Loan Parties or any of their respective Subsidiaries. To the
fullest extent permitted by law, each of the Loan Parties hereby waives and
releases any claims that it may have against the Agents and the Arrangers with
respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.

[SIGNATURE PAGES FOLLOW]

 

- 89-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as a sealed instrument as of
the day and year first above written.

 

BURLINGTON COAT FACTORY WAREHOUSE CORPORATION,

as Borrower

By:  

 

  Name:   Title: BURLINGTON COAT FACTORY HOLDINGS, INC., as a Facility Guarantor
By:  

 

  Name:   Title: BURLINGTON COAT FACTORY INVESTMENT HOLDINGS, INC., as a
Facility Guarantor By:  

 

  Name:   Title: EACH OF THE SUBSIDIARIES LISTED ON ANNEX A HERETO, as Facility
Guarantors By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent, as Collateral Agent and as a Lender

By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

ANNEX A

Facility Guarantors

Burlington Coat Factory of Alabama, LLC

Burlington Coat Factory Warehouse of Anchorage, Inc.

Burlington Coat Factory of Arizona, LLC

Burlington Coat Factory of Arkansas, LLC

Baby Depot of California, LLC

Burlington Coat Factory of California, LLC

Burlington Coat Factory of San Bernardino, LLC

MJM Designer Shoes of California, LLC

Burlington Coat Factory of Colorado, LLC

Burlington Coat Factory of Connecticut, LLC

Cohoes Fashions of Connecticut, LLC

Burlington Coat Factory of Delaware, LLC

Burlington Coat Factory of Texas, L.P.

MJM Designer Shoes of Delaware, LLC

Burlington Coat Factory of Florida, LLC

MJM Designer Shoes of Florida, LLC

Burlington Coat Factory of Georgia, LLC

Burlington Coat Factory Warehouse of Atlanta, Inc.

Burlington Coat Factory of Hawaii, LLC

Burlington Coat Factory of Idaho, LLC

Burlington Coat Factory of Illinois, LLC

Burlington Coat Factory Warehouse of East St. Louis, Inc.

Burlington Coat Factory of Indiana, LLC

Burlington Coat Factory of Iowa, LLC

Burlington Coat Factory of Kansas, LLC

Burlington Coat Factory of Kentucky, Inc.

Burlington Coat Factory of Louisiana, LLC

Burlington Coat Factory of Maine, LLC

Burlington Coat Factory of Maryland, LLC

Burlington Coat Factory of Massachusetts, LLC

Cohoes Fashions of Massachusetts, LLC

Burlington Coat Factory of Michigan, LLC

Burlington Coat Factory Warehouse of Detroit, Inc.

Burlington Coat Factory Warehouse of Redford, Inc.

Burlington Coat Factory Warehouse of Grand Rapids, Inc.

Burlington Coat Factory of Minnesota, LLC

Burlington Coat Factory of Mississippi, LLC

Burlington Coat Factory of Missouri, LLC

Burlington Coat Factory of Montana, LLC

Burlington Coat Factory of Nebraska, LLC

Burlington Coat Factory of Nevada, LLC

Burlington Coat Factory of New Hampshire, LLC

Burlington Coat Factory Direct Corporation

Burlington Coat Factory of New Jersey, LLC

Burlington Coat Factory Warehouse of Edgewater Park, Inc.

Burlington Coat Factory Warehouse of New Jersey, Inc.



--------------------------------------------------------------------------------

Cohoes Fashions of New Jersey, LLC

MJM Designer Shoes of Moorestown, Inc.

MJM Designer Shoes of New Jersey, LLC

Super Baby Depot of Moorestown, Inc.

Burlington Coat Factory of New Mexico, LLC

Burlington Coat Factory of New York, LLC

Georgetown Fashions Inc.

Monroe G. Milstein, Inc.

Cohoes Fashions of New York, LLC

MJM Designer Shoes of New York, LLC

Burlington Coat Factory of North Carolina, LLC

Burlington Coat Factory of North Dakota, LLC

Burlington Coat Factory of Ohio, LLC

Burlington Coat Factory Warehouse of Cleveland, Inc.

Burlington Coat Factory of Oklahoma, LLC

Burlington Coat Factory of Oregon, LLC

Burlington Coat Factory Warehouse of Bristol, LLC

Burlington Coat Factory of Pennsylvania, LLC

Burlington Coat Factory Warehouse of Montgomeryville, Inc.

Burlington Coat Factory Warehouse of Cheltenham, Inc.

Burlington Coat Factory Warehouse of Langhorne, Inc.

Burlington Factory Warehouse of Reading, Inc.

Burlington Coat Factory Warehouse Inc.

MJM Designer Shoes of Pennsylvania, LLC

Burlington Coat Factory of Puerto Rico, LLC

Burlington Coat Factory of Rhode Island, LLC

Cohoes Fashions of Cranston, Inc.

Burlington Coat Factory of South Carolina, LLC

Burlington Coat Factory Warehouse of Charleston, Inc.

Burlington Coat Factory of South Dakota, LLC

Burlington Coat Factory Warehouse of Memphis, Inc.

Burlington Coat Factory Warehouse of Shelby, Inc.

Burlington Coat Factory Warehouse of Hickory Commons, Inc.

Burlington Coat Factory Warehouse of Baytown, Inc.

MJM Designer Shoes of Texas, Inc.

Burlington Coat Factory of Utah, LLC

Burlington Coat Factory of Vermont, LLC

Burlington Coat Factory of Virginia, LLC

Burlington Coat Factory of Pocono Crossing, LLC

BCF Cards, Inc.

Burlington Coat Factory Warehouse of Coliseum, Inc.

Burlington Coat Factory of Washington, LLC

Burlington Coat Factory of West Virginia, LLC

Burlington Coat Factory of Wisconsin, LLC

Burlington Coat Factory Realty of Huntsville, LLC

Burlington Coat Factory Realty of Mesa, Inc.

Burlington Coat Factory Realty of Desert Sky, Inc.

Burlington Coat Factory Realty of Dublin, Inc.

Burlington Coat Factory Realty of Florin, Inc.

Burlington Coat Factory Realty of Ventura, Inc.

Burlington Coat Factory Realty of East Windsor, Inc.



--------------------------------------------------------------------------------

Burlington Coat Factory of Texas, Inc.

C.F.I.C. Corporation

Burlington Coat Factory Realty Corp.

Burlington Coat Factory Realty of University Square, Inc.

Burlington Coat Factory Realty of Coral Springs, Inc.

Burlington Coat Factory Realty of West Colonial, Inc.

Burlington Coat Factory Realty of Orlando, Inc.

Burlington Coat Factory Realty of Sarasota, Inc.

K&T Acquisition Corp.

Bee Ridge Plaza, LLC

Burlington Coat Factory Realty of Morrow, Inc.

Burlington Coat Realty of Gurnee, Inc.

Burlington Coat Factory Realty of Bloomingdale, Inc.

Burlington Coat Factory Realty of River Oaks, Inc.

Burlington Coat Factory Realty of Greenwood, Inc.

Burlington Coat Factory Realty of North Attleboro, Inc.

Burlington Coat Factory Realty of Des Peres, Inc.

Burlington Coat Realty of Las Vegas, Inc.

Burlington Coat Factory Realty of Edgewater Park, Inc.

Burlington Coat Factory Realty of Paramus, Inc.

Burlington Coat Factory Realty of Pinebrook, Inc.

Burlington Coat Factory Warehouse of Edgewater Park Urban Renewal Corp.

Burlington Coat Factory Realty of Yonkers, Inc.

LC Acquisition Corp.

Burlington Coat Factory Realty of Tulsa, Inc.

Burlington Coat Factory Realty of West Mifflin, Inc.

Burlington Coat Factory Realty of Langhorne, Inc.

Burlington Coat Factory Realty of Whitehall, Inc.

Burlington Coat Factory Realty of Memphis, Inc.

Burlington Coat Realty of Plano, Inc.

Burlington Coat Realty of Houston, Inc.

Burlington Coat Factory Realty of Westmoreland, Inc.

Burlington Coat Factory Realty of Bellaire, Inc.

Burlington Coat Factory Realty of El Paso, Inc.

Burlington Coat Realty of Potomac, Inc.

Burlington Coat Factory Realty of Fairfax, Inc.

Burlington Coat Factory Realty of Coliseum, Inc.

Burlington Coat Factory Realty of Franklin, Inc.

Scottchris, LLC

Burlington Stores Corporation

 